Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 1 of 156




  EXHIBIT 1
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 2 of 156



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOWNTOWN MUSIC PUBLISHING LLC,
OLE MEDIA MANAGEMENT, L.P., BIG           No. 19 CV 02426 (DLC)
DEAL MUSIC, LLC, CYPMP, LLC, PEER
INTERNATIONAL CORPORATION, PSO
LIMITED, PEERMUSIC LTD., PEERMUSIC
III, LTD., PEERTUNES, LTD., SONGS OF      [PROPOSED] SECOND AMENDED
PEER LTD., RESERVOIR MEDIA                COMPLAINT
MANAGEMENT, INC., THE RICHMOND
ORGANIZATION, INC., ROUND HILL
MUSIC LLC, THE ROYALTY NETWORK,
INC., and ULTRA INTERNATIONAL MUSIC
PUBLISHING, LLC,

           Plaintiffs and Counterclaim
           Defendants, and

DEVON MUSIC, INC., ESSEX MUSIC, INC.,
ESSEX MUSIC INTERNATIONAL, INC.,
FOLKWAYS MUSIC PUBLISHERS, INC.,
HAMPSHIRE HOUSE PUBLISHING CORP.,
HOLLIS MUSIC, INC., MELODY TRAILS,
INC., MUSICAL COMEDY PRODUCTIONS,
INC., PALM VALLEY MUSIC, LLC, WORDS
& MUSIC, INC., GREENSLEEVES
PUBLISHING LIMITED, ME GUSTA MUSIC,
LLC, ROUND HILL MUSIC LP, STB MUSIC,
INC., and TUNECORE, INC.,

                  Plaintiffs, and

NATIONAL MUSIC PUBLISHERS’                Jury Trial Demanded
ASSOCIATION, INC.,

           Counterclaim Defendant,

                   v.

PELOTON INTERACTIVE, INC.,

           Defendant and Counterclaim
           Plaintiff.
       Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 3 of 156
                                                                                                2


               Plaintiffs   Downtown      Music     Publishing       LLC   (“Downtown”),   Anthem

Entertainment L.P. (f/k/a ole Media Management, L.P.) (“Anthem”), Big Deal Music, LLC (“Big

Deal”), CYPMP, LLC, doing business as Pulse Music Group (“Pulse”), Peer International

Corporation, PSO Limited, Peermusic Ltd., Peermusic III, Ltd., Peertunes, Ltd., Songs of Peer,

Ltd. (collectively, “Peer”), Greensleeves Publishing Limited (“Greensleeves”), Me Gusta Music,

LLC (“Me Gusta”), Reservoir Media Management, Inc. (“Reservoir”), The Richmond

Organization, Inc., Devon Music, Inc., Essex Music, Inc., Essex Music International, Inc.,

Folkways Music Publishers, Inc., Hampshire House Publishing Corp., Hollis Music, Inc., Ludlow

Music, Inc., Melody Trails, Inc., Musical Comedy Productions, Inc., Palm Valley Music, LLC,

Words & Music, Inc., (collectively, “TRO”), Round Hill Music LLC, Round Hill Music LP

(collectively, “Round Hill”), The Royalty Network, Inc. (“Royalty”), STB Music, Inc. (“STB”),

TuneCore, Inc. (“TuneCore”) and Ultra International Music Publishing, LLC (“Ultra”), by their

attorneys Paul, Weiss, Rifkind, Wharton & Garrison LLP, for their complaint against Peloton

Interactive, Inc. (“Peloton”), upon knowledge as to themselves and their own acts, and upon

information and belief as to all other matters, allege as follows.

                                       Nature of the Action

               1.      This is an action to recover more than $300,000,000 in damages from

Peloton. Here’s why: it is a central tenet of copyright law that statutory damages should be

imposed on a willful infringer who either has actual knowledge of infringement or who acted in

reckless disregard of its obligations under the copyright law. Peloton is a textbook willful

infringer. It has used more than 2,000 musical works owned or administered by Plaintiffs over a

period of years in the videos that it makes available to its hundreds of thousands of customers

without a synchronization (or “sync”) license for a single one of those songs. And there is no

doubt that Peloton’s infringement was and continues to be knowing and reckless. Peloton fully
       Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 4 of 156
                                                                                                      3


understood what the copyright law required, having entered into sync licenses with certain other

copyright holders, while trampling the rights of Plaintiffs by using their musical works for free

and without permission. Those copyright violations continue, as Peloton creates new workout

videos containing works owned or administered by Plaintiffs.

               2.      Indeed, it is only as a result of initial discovery in this lawsuit that the full

scope and extent of Peloton’s unlawful infringement has started to come into focus, revealing more

than 1,000 additional musical works that Plaintiffs own or control that Peloton has infringed during

the relevant time period, beyond the 1,000+ infringed works identified in the original Complaint

in this action. Those newly discovered works include some of the most famous and popular songs

ever recorded, such as “Georgia On My Mind,” “I Can See For Miles” and “I Saw Her Standing

There.”

               3.      Peloton is one of the world’s most successful fitness and technology

companies. Founded in 2012, it is a hardware company and subscription service that allows

consumers to replicate the experience of a high-end exercise studio at home. Peloton sells high-

tech stationary bikes and treadmills that enable users to participate in instructor-led video

workouts, while competing against other class participants and viewing performance metrics. It

sells subscriptions to its video content library both to consumers who have purchased a Peloton

bike or treadmill and those that have not.

               4.      Peloton’s fitness videos contain music from start to finish. Music not only

can provide a tempo for a treadmill run or stationary bike ride; it is essential to creating the

instructor’s desired atmosphere. Peloton publishes the music playlists for some of its archived

videos and offers consumers the ability to select workout classes based on the type of music they
       Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 5 of 156
                                                                                                   4


want to hear, allowing them to choose a class focusing on, for example, classic rock, contemporary

pop, electronic, hip hop or country, among other genres.

                5.     By Peloton’s own admission, music is at the center of the ballyhooed

Peloton experience. As Peloton said in a June 27, 2018 press release, “[o]ur members have

embraced music as central to the Peloton experience and consistently rank it as one of the top

aspects of the brand.” Peloton nonetheless deliberately decided to use Plaintiffs’ musical works

without any regard for the rights of thousands of songwriters and creators whose music helped fuel

the explosive growth of Peloton from a startup to a company reported to be valued at $8 billion.

                6.    At all relevant times, Peloton was fully aware that in order to lawfully

embody copyrighted musical works in connection with visual images, copyright law required

Peloton to obtain authorization from owners of the copyrighted works in the form of what is

commonly referred to as a “synchronization” or “sync” license. A synchronization license allows

the licensee lawfully to reproduce a protected work “in connection with” or “in timed relation

with” a visual image, such as videos that Peloton records, archives and makes available to its

customers. On information and belief, Peloton entered into sync licenses with owners of certain

other musical works while inexplicably and unlawfully using the musical works of Plaintiffs over

a period of years without license or recompense.

                7.    Plaintiffs therefore bring this action to enjoin Peloton’s ongoing

infringement of copyrighted musical works owned or administered by Plaintiffs, and to recover

the maximum statutory damages resulting from Peloton’s callous and flagrant prior and ongoing

infringement.

                                          The Parties

                8.    Plaintiffs are music publishers that own or control the copyrights in

numerous musical works that were synchronized by Peloton without Plaintiffs’ authorization.
         Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 6 of 156
                                                                                                     5


Plaintiffs earn their livelihood, in part, by licensing their exclusive rights to sync their musical

works.

               9.      Plaintiff Downtown is a limited liability company organized and existing

under the laws of Delaware, with its principal place of business in New York, New York, and is

actively engaged in the business of music publishing whereby it licenses the use, reproduction,

synchronization and distribution of musical works for which it either owns or controls the

copyrights, including, for example, “Happy Xmas (War Is Over),” “Carnival” and “Amber.”

               10.     Plaintiff Anthem (f/k/a ole Media Management, L.P.) is a limited

partnership organized and existing under the laws of Ontario, Canada, with its principal place of

business in Toronto, Ontario, and is actively engaged in the business of music publishing whereby

it licenses the use, reproduction, synchronization and distribution of musical works for which it

either co-owns or controls the copyrights, including, for example, “SexyBack,” “If It Makes You

Happy” and “Tom Sawyer.”

               11.     Plaintiff Big Deal is a limited liability company organized and existing

under the laws of Delaware, with its principal place of business in Encino, California, and is

actively engaged in the business of music publishing whereby it licenses the use, reproduction,

synchronization and distribution of musical works for which it either owns or controls the

copyrights, including, for example, “Hey Mami,” “Los Ageless” and “Stitches.”

               12.     Plaintiff Peer consists of a group of related entities that are actively engaged

in the business of music publishing whereby they license the use, reproduction, synchronization

and distribution of musical works for which they either own or control the copyrights, including,

for example, “Walk Like an Egyptian,” “Old Time Rock & Roll” and “It’s Too Funky in Here.”

Plaintiff Peer International Corporation is a corporation organized and existing under the laws of
       Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 7 of 156
                                                                                                    6


New Jersey, with its principal place of business in New York, New York; Plaintiffs PSO Limited

and Peermusic Ltd. are corporations organized and existing under the laws of New York, with

their principal places of business in New York, New York; and Plaintiffs Peermusic III, Ltd.,

Peertunes, Ltd. and Songs of Peer, Ltd. are corporations organized and existing under the laws of

Delaware, with their principal places of business in New York, New York.

               13.     Plaintiff Pulse is a limited liability corporation organized and existing under

the laws of Delaware, with its principal place of business in Los Angeles, California, and is actively

engaged in the business of music publishing whereby it licenses the use, reproduction,

synchronization and distribution of musical works for which it either co-owns or controls the

copyrights, including, for example, “American Money,” “Everybody Talks” and “Roar.”

               14.     Plaintiff Greensleeves is a private limited company organized and existing

under the laws of England, with its principal place of business in London, United Kingdom, and

is actively engaged in the business of music publishing whereby it licenses the use, reproduction,

synchronization and distribution of musical works for which it either co-owns or controls the

copyrights, including, for example, “Get Busy,” “Let Me Love You” and “Watch Out For This

(Bumaye).”

               15.     Plaintiff Me Gusta is a limited liability company organized and existing

under the laws of Tennessee, with its principal place of business in Nashville, Tennessee, and is

actively engaged in the business of music publishing whereby it licenses the use, reproduction,

synchronization and distribution of musical works for which it either co-owns or controls the

copyrights, including, for example, “Better Dig Two,” “Heart Like Mine” and “Sangria.”

               16.     Plaintiff Reservoir is a corporation organized and existing under the laws of

Delaware, with its principal place of business in New York, New York, and is actively engaged in
       Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 8 of 156
                                                                                                   7


the business of music publishing whereby it licenses the use, reproduction, synchronization and

distribution of musical works for which it either owns or controls the copyrights, including, for

example, “Bring Me to Life,” “Fighter” and “Save a Horse (Ride a Cowboy).”

              17.     Plaintiff TRO consists of a group of related entities that are actively engaged

in the business of music publishing whereby they license the use, reproduction, synchronization

and distribution of musical works for which they either own or control the copyrights, including,

for example, “Fly Me to the Moon (In Other Words),” “Iron Man” and “My Generation.” The

Richmond Organization, Inc., Devon Music, Inc., Essex Music, Inc., Essex Music International,

Inc., Folkways Music Publishers, Inc., Hampshire House Publishing Corp., Hollis Music, Inc.,

Ludlow Music, Inc., Melody Trails, Inc., Musical Comedy Productions, Inc. and Words & Music,

Inc. are New York corporations organized and existing under the laws of New York with their

principal places of business in New York, New York. Palm Valley Music, LLC is a limited

liability company organized and existing under the laws of Delaware with its principal place of

business in New York, New York.

              18.     Plaintiff Round Hill consists of a group of related entities that are actively

engaged in the business of music publishing whereby they license the use, reproduction,

synchronization and distribution of musical works for which they either own or control the

copyrights, including, for example, “Hit Me With Your Best Shot,” “Paradise by the Dashboard

Light” and “Total Eclipse of the Heart.” Round Hill Music LLC is a corporation organized and

existing under the laws of Delaware, with its principal place of business in New York, New York.

Round Hill Music LP is a limited partnership organized and existing under the laws of Delaware,

with its principal place of business in New York, New York.
       Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 9 of 156
                                                                                                  8


               19.     Plaintiff Royalty is a corporation organized and existing under the laws of

New York, with its principal place of business in New York, New York, and is actively engaged

in the business of music publishing whereby it licenses the use, reproduction, synchronization and

distribution of musical works for which it either co-owns or controls the copyrights, including, for

example, “Mrs. Officer” and “Na Na.”

               20.     Plaintiff STB is a corporation organized and existing under the laws of New

York, with its principal place of business in Jamaica, New York, and is actively engaged in the

business of music publishing whereby it licenses the use, reproduction, synchronization and

distribution of musical works for which it either co-owns or controls the copyrights, including, for

example, “Hold You (Hold Yuh),” “Temperature” and “Who Am I.”

               21.     Plaintiff TuneCore is a corporation organized and existing under the laws

of Delaware, with its principal place of business in Brooklyn, New York, and is actively engaged

in the business of music publishing whereby it licenses the use, reproduction, synchronization and

distribution of musical works for which it either co-owns or controls the copyrights, including, for

example, “2 Step,” “Laffy Taffy” and “Level Up.”

               22.     Plaintiff Ultra is a corporation organized and existing under the laws of New

York, with its principal place of business in New York, New York, and is actively engaged in the

business of music publishing whereby it licenses the use, reproduction, synchronization and

distribution of musical works for which it either owns or controls the copyrights, including, for

example, “Mr. Saxobeat” and “31 Days.”

               23.     Defendant Peloton is a corporation organized and existing under the laws

of Delaware, with its principal place of business in New York, New York. Peloton sells stationary

fitness bikes and treadmills and streams to its subscriber members workout videos that feature
      Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 10 of 156
                                                                                                  9


musical works for which it neither owns nor controls the copyrights, and for which it has not

obtained the necessary license from the copyright owner.

                                        Jurisdiction and Venue

               24.     This Court has subject matter jurisdiction over this action, which arises

under the Copyright Act, 17 U.S.C. §§ 101 et seq., pursuant to 28 U.S.C. §§ 1331 and 1338(a).

               25.     This Court has personal jurisdiction over Peloton because its principal place

of business is located within this District, and because Peloton has conducted systematic and

continuous business in this District.

               26.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b), 1391(c)

and 1400(a) because Peloton has its principal place of business within the District and has

committed, and continues to commit, acts of copyright infringement within the District.

                                              The Facts

Plaintiffs’ Exclusive Synchronization Rights

               27.     Plaintiffs are music publishers that own and/or control the U.S. copyrights

in certain musical compositions (for the purposes of this Complaint, the terms “musical

compositions” and “musical works” are used interchangeably), in whole or in part. Plaintiffs often

administer these copyrighted musical works on behalf of the songwriters who composed those

songs. Without the creative efforts of those and other songwriters, the music that Peloton uses in

its workout videos simply would not exist.

               28.     The U.S. Copyright Act grants copyright owners such as Plaintiffs an

exclusive bundle of rights with respect to each of their copyrighted works, which includes the

exclusive right to reproduce, perform publicly and/or distribute (or authorize others to reproduce,

perform and/or distribute) those copyrighted works. See 17 U.S.C. § 106.
      Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 11 of 156
                                                                                                  10


               29.      Pursuant to this exclusive grant of rights, Plaintiffs license the public

performance, reproduction, synchronization and/or distribution of musical works in their catalogs,

collect the income arising from such licensing, and pay the songwriters their share of the license

income, where applicable. Those songwriters, in turn, rely on those license fees to support their

livelihood so that they can continue creating new songs.

               30.      A number of musical works owned and/or controlled by Plaintiffs are

written by more than one songwriter, each of whom may be affiliated with a separate music

publisher. To the extent that Peloton has obtained licenses from other music publishers with

respect to their share of such joint works, such licenses, consistent with industry standard, do not

convey rights with respect to the copyright interests of Plaintiffs or their administered songwriters

in those works.

               31.      The right to license the synchronization of a musical work is derived from

the copyright owner’s exclusive right of reproduction. See 17 U.S.C. § 106(1). The word

“synchronization” is used to describe this particular form of reproduction because “synchronizing

involves making a piece of music an integral part of the audiovisual work — by recording the

music in ‘timed-relation’ with the moving pictures in an audiovisual work.” AL KOHN & BOB

KOHN, KOHN     ON    MUSIC LICENSING 1086 (4th ed. 2010). “[T]he permission granted under a

synchronization license is traditionally limited to the making of a recording of a musical

composition subject to the condition” that “the recording only be used as part of the particular

audiovisual work specified in the agreement.” Id. Thus, use of the same musical composition in

a different context or in a different audiovisual work “would require a separate license, carrying

an additional fee.” Id. at 1105–06.
      Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 12 of 156
                                                                                               11


Plaintiffs’ Copyrighted Musical Works

               32.    Among many other copyrighted musical works, Plaintiff Downtown owns

and/or controls the U.S. copyright in the musical compositions “Happy Xmas (War Is Over),”

written and composed by John Lennon & Yoko Ono, for which the Register of Copyrights has

duly issued Registration Certificate RE0000795735; “Working Class Hero,” written and

composed by John Lennon, for which the Register of Copyrights has duly issued Registration

Certificate RE0000846434; “Carnival,” written and composed by Natalie Merchant, for which the

Register of Copyrights has duly issued Registration Certificate PA0000758810; and “Amber,”

written and composed by Nicholas Hexum, for which the Register of Copyrights has duly issued

Registration Certificate PA0001100362. In addition, among many other copyrighted musical

works, Plaintiff Downtown co-owns and/or controls the U.S. copyright in the musical

compositions “Shallow,” written and composed by Stefani Germanotta (aka Lady Gaga), Mark

Ronson, Anthony Rossomando and Andrew Wyatt, for which the Register of Copyrights has duly

issued Registration Certificate PA0002149916; “Green Onions,” written and composed by Booker

T. Jones, Lewis Steinberg, Steve Cropper and Al Jackson, Jr., for which the Register of Copyrights

has duly issued Registration Certificate RE0000478073; “Groove Is In The Heart,” written and

composed by Kamaal Ibn John Fareed, Herbie Hancock, Dmitry Brill, Dong-Hwa Chung, Kier

Kirby, Alex Butcher and Mike Miser, for which the Register of Copyrights has duly issued

Registration Certificate PA0000532721; “Happier,” written and composed by Ed Sheeran,

Benjamin Levin and Ryan Tedder, for which the Register of Copyrights has duly issued

Registration Certificate PA0002150280; “Locked Out of Heaven,” written and composed by Peter

Gene Hernandez (aka Bruno Mars), Philip Martin Lawrence and Ari Levine, for which the Register

of Copyrights has duly issued Registration Certificate PA0001869823; “I’m Not The Only One,”
      Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 13 of 156
                                                                                               12


written and composed by Sam Smith and James Napier, for which the Register of Copyrights has

duly issued Registration Certificate PA0001906178; “Girls, Girls, Girls,” written and composed

by Tommy Lee Bass, Mick Mars and Nikki Sixx, for which the Register of Copyrights has duly

issued Registration Certificate PA0000342182; “Diamonds,” written and composed by Mikkel S.

Eriksen, Tor Erik Hermansen, Benjamin J. Levin and Sia Furler (aka Sia), for which the Register

of Copyrights has duly issued Registration Certificate PA0001833874; “Love Don’t Die,” written

and composed by Joseph A. King, Isaac Edward Slade, Ryan Tedder, David Michael Welsh and

Benjamin Wysocki, for which the Register of Copyrights has duly issued Registration Certificate

PA0001920096; and “Sucker,” written and composed by Mustafa Ahmed, Louis Russel Bell,

Adam King Feeney, Joseph Jonas, Nicholas Jerry Joseph, Paul Kevin Jonas, Ale Miles, Homer

Steinweiss and Ryan Tedder, for which the Register of Copyrights has duly issued Registration

Certificate PA0002184881.

               33.    With respect to each of the works specifically identified in paragraph 32,

Peloton, within the three years ending on March 19, 2019, and since, used that work in one or more

videos that were made available to Peloton customers without obtaining a sync license from

Downtown.

               34.    Among many other copyrighted musical works, Plaintiff Anthem owns

and/or controls the copyright in the musical compositions “The Spirit of Radio,” written and

composed by Alex Zinojinovich, Geddy Lee Weinrib and Neil Elwood Peart, for which the

Register of Copyrights has duly issued Registration Certificate PA0000066535; and “Tom

Sawyer,” written and composed by Alex Zinojinovich, Geddy Lee Weinrib, Neil Elwood Peart

and Paul Phillip Woods, for which the Register of Copyrights has duly issued Registration

Certificate PA0000100466. In addition, among many other copyrighted musical works, Plaintiff
      Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 14 of 156
                                                                                               13


Anthem co-owns and/or controls the copyright in the musical compositions “Gin and Juice,”

written and composed by Mark L. Adams, Steve Arrington, Calvin Cordazor Broadus (aka Snoop

Dogg), Harry Wayne Casey, Rick Finch, Raymond Guy Turner, Stephen C. Washington, Daniel

Webster and Andre Romell Young, for which the Register of Copyrights has duly issued

Registration Certificate PA0000901892; “If It Makes You Happy,” written and composed by

Sheryl Suzanne Crow and Jeffrey Trott, for which the Register of Copyrights has duly issued

Registration Certificate PA0000815033; “Miss Independent,” written and composed by Christina

Aguilera, Kelly Brianne Clarkson, James Everette Lawrence and Matthew B. Morris, for which

the Register of Copyrights has duly issued Registration Certificate PA0001105447; “Shake Ya

Tailfeather,” written and composed by Jayson Riley Bridges, Tohri Murphy Lee Harper, Cornell

Haynes (aka Nelly) and Varick D. Smith, for which the Register of Copyrights has duly issued

Registration Certificates PA0001248945, PA0001196526; “SexyBack,” written and composed by

Nathaniel Floyd Hills, Timothy Z. Mosley (aka Timbaland) and Justin R. Timberlake, for which

the Register of Copyrights has duly issued Registration Certificate PA0001165048; “Starships,”

written and composed by Carl Anthony Falk, Wayne Anthony Hector, Nadir Khayat, Onika Tanya

Maraj (aka Nicki Minaj) and Rami Yacoub, for which the Register of Copyrights has duly issued

Registration Certificate PA0001819003; and “Get Ur Freak On,” written and composed by Melissa

A. Elliott (aka Missy Elliott), Nelly Kim Furtado and Timothy Z. Mosley (aka Timbaland), for

which the Register of Copyrights has duly issued Copyright Certificate PA0001065000.

               35.    With respect to each of the works specifically identified in paragraph 34,

Peloton, within the three years ending on March 19, 2019, and since, used that work in one or more
      Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 15 of 156
                                                                                            14


videos that were made available to Peloton customers without obtaining a sync license from

Anthem.

              36.    Among many other copyrighted musical works, Plaintiff Big Deal owns

and/or controls the copyright in the musical compositions “Hey Mami,” written and composed by

Amelia Randall Meath and Nicholas Christen Sanborn, for which the Register of Copyrights has

duly issued Registration Certificate PA0001992052; “Los Ageless,” written and composed by

Annie Clark, for which the Register of Copyrights has duly issued Registration Certificate

PA0002145312; and “Stitches,” written and composed by Teddy Geiger, Daniel John Kyriakides

and Danny Parker, for which the Register of Copyrights has duly issued Registration Certificate

PA0001993016. In addition, among many other copyrighted musical works, Plaintiff Big Deal

co-owns and/or controls the copyright in the musical compositions “High Hopes,” written and

composed by Samuel S. Hollander, Jonas Jeeberg, Ilsey Juber, Bean William Ernest Lobban,

Taylor Parks, Lauren Pritchard, Jacob S. Sinclair, Brendon Boyd Urie and Jenny Owen Youngs,

for which the Register of Copyrights has duly issued Registration Certificate PA0002144483;

“Thank God for Girls,” written and composed by Bruce Charles Balzer, Craig Michael Balzer,

Rivers Cuomo, Alex Goose and Bill Petti, for which the Register of Copyrights has duly issued

Registration Certificate PA0002089150; “Summer Nights,” written and composed by Ruth Anne

Cunningham, Teddy Geiger, Sergio M. Popken, John Henry Ryan and Tijs M. Verwest (aka

Tiesto), for which the Register of Copyrights has duly issued Registration Certificates

PA0002065114, PA0002044086; “Where the Blacktop Ends,” written and composed by James

Allen Shamblin and Steven Noel Wariner, for which the Register of Copyrights has duly issued

Registration Certificate PA0000972877; and “Spaceship,” written and composed by Teddy

Geiger, Henrick Nils Jonback, Christian Lars Karlsson, Jimmy Kennet Koitzsch, Ammar Malik
        Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 16 of 156
                                                                                               15


and Evan Alexander Voytas, for which the Register of Copyrights has duly issued Registration

Certificate PA0002144066 .

               37.    With respect to each of the works specifically identified in paragraph 36,

Peloton, within the three years ending on March 19, 2019, and since, used that work in one or more

videos that were made available to Peloton customers without obtaining a sync license from Big

Deal.

               38.    Among many other copyrighted musical works, Plaintiff Peer owns and/or

controls the copyright in the musical compositions “Walk Like an Egyptian,” written and

composed by Liam H. Sternberg, for which the Register of Copyrights has duly issued Registration

Certificate PA0000278841; “Old Time Rock & Roll,” written and composed by George H. Jackson

and Thomas E. Jones III, for which the Register of Copyrights has duly issued Registration

Certificate RE0000931306; “It’s Too Funky in Here,” written and composed by George H.

Jackson, Robert A. Miller, Bradley A. Shapiro and Walter N. Shaw, for which the Register of

Copyrights has duly issued Registration Certificate PAu000127840; “Ooby Dooby,” written and

composed by Wade L. Moore and Allen R. Penner, for which the Register of Copyrights has duly

issued Registration Certificate RE0000196669; and “Georgia On My Mind,” written and

composed by Hoagy Carmichael and Stuart Gorrell, for which the Register of Copyrights has duly

issued Registration Certificate R205803. In addition, among many other copyrighted musical

works, Plaintiff Peer co-owns and/or controls the copyright in the musical compositions

“Umbrella,” written and composed by Shawn C. Carter (aka Jay-Z), Thaddis Laphonia Harrell,

Terius Youngdell Nash and Christopher A. Stewart, for which the Register of Copyrights has duly

issued Registration Certificate PA0001355560; “Touch My Body,” written and composed by

Mariah Carey, Crystal Nicole Johnson, Terius Youngdell Nash and Christopher A. Stewart, for
      Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 17 of 156
                                                                                               16


which the Register of Copyrights has duly issued Registration Certificate PA0001608150; “Super

Bass,” written and composed by Jeremy Michael Coleman, Esther Dean, Roahn Kirk Hylton,

Daniel Andrew Johnson and Onika Tanya Maraj (aka Nicki Minaj), for which the Register of

Copyrights has duly issued Registration Certificate PA0001733269; “Filthy,” written and

composed by Levar Dopson Larrance, James Edward Fauntleroy II, Floyd Nathaniel Hills (aka

Danja), Timothy Z. Mosley (aka Timbaland) and Justin R. Timberlake, for which the Register of

Copyrights has duly issued Registration Certificate PA0002104122; and “Single Ladies (Put a

Ring On It),” written and composed by Thaddis Laphonia Harrell, Beyonce Giselle Knowles,

Terius Youngdell Nash and Christopher A. Stewart, for which the Register of Copyrights has duly

issued Registration Certificate PA0001672219.

               39.    With respect to each of the works specifically identified in paragraph 38,

Peloton, within the three years ending on March 19, 2019, and since, used that work in one or more

videos that were made available to Peloton customers without obtaining a sync license from Peer.

               40.    Among many other copyrighted musical works, Plaintiff Pulse owns and/or

controls the copyright in the musical compositions “American Money,” written and composed by

Garrett Borns and Thomas James Schleiter, for which the Register of Copyrights has duly issued

Registration Certificate PA0001991515; “Happy People,” written and composed by Lorraine Ann

McKenna and Hailey Faith Whitters, for which the Register of Copyrights has duly issued

Registration Certificate PA0002063464; and “Runaway (U & I),” written and composed by Cathy

Dennis, Linus Johan Eklow, Christian Lars Karlsson, Julia Christine Karlsson, Jimmy Kennet

Koitzsch and Anton Anders Rundberg, for which the Register of Copyrights has duly issued

Registration Certificate PA0001987640. In addition, among many other copyrighted musical

works, Plaintiff Pulse co-owns and/or controls the copyright in the musical compositions
      Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 18 of 156
                                                                                               17


“Everybody Talks,” written and composed by Tyler Aaron Glenn and Timothy Alan Pagnotta, for

which the Register of Copyrights has duly issued Registration Certificate PA0001811165; “Roar,”

written and composed by Lukasz Gottwald, Martin Sandberg (aka Max Martin), Bonnie Leigh

McKee, Katy Perry and Henry Russell Walter, for which the Register of Copyrights has duly

issued Registration Certificate PA0001860200; “Sorry” written and composed by Justin Bieber,

Julia Michaels, Sonny Moore, Justin Drew Tranter and Michael Tucker, for which the Register of

Copyrights has duly issued Registration Certificate PA0002011230; “John Wayne,” written and

composed by Stefani Germanotta (aka Lady Gaga), Josh Homme, Mark Ronson and Michael

Tucker, for which the Register of Copyrights has duly issued Registration Certificate

PA0002134445; “I’ll Never Love Again,” written and composed by Stafani Germanotta (aka Lady

Gaga), Natalie Hemby, Hillary Lee Lindsey and Aaron Michael Raitiere, for which the Register

of Copyrights has duly issued Copyright Certificate PA0002157405; and “No Drama,” written and

composed by Kiari Kendrell Cephus (aka Offset), Mikkel Storleer Eriksen, Tinashe Kachingwe

and Wilde Youth, for which the Register of Copyrights has duly issued Registration Certificate

PA0002139002.

               41.    With respect to each of the works specifically identified in paragraph 40,

Peloton, within the three years ending on March 19, 2019, and since, used that work in one or more

videos that were made available to Peloton customers without obtaining a sync license from Pulse.

               42.    Among many other copyrighted musical works, Plaintiff Greensleeves co-

owns and/or controls the copyright in the musical compositions “Get Busy,” written and composed

by Sean Henriques (aka Sean Paul) and Steven Michael Marsden, for which the Register of

Copyrights has duly issued Registration Certificate PA0001866120; “Let Me Love You,” written

and composed by Louis Russell Bell, Justin Bieber, Lumidee Cedeno, William Sami Etienne
      Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 19 of 156
                                                                                               18


Grigahcine (aka DJ Snake), Brian Dong Ho Lee, Steven Michael Marsden, Teddy Rafael Mendez,

Edwin Z. Perez, Carl Austin Rosen, Ali Tamposi and Andrew Wotman, for which the Register of

Copyrights has duly issued Copyright Certificate PA0002092680; and “Watch Out For This

(Bumaye),” written and composed by Ruben Blades, Anthony Cornelius Cameron, Noel Earl

Davey, Thomas Ligthart Goethals, Reanno Devon Gordon, Franklin S.E. Groen, Thomas Wesley

Pentz (aka Diplo) and Glenn De Randamie, for which the Register of Copyrights has duly issued

Copyright Certificate PA0001843758.

                43.   With respect to each of the works specifically identified in paragraph 42,

Peloton, within the three years ending on March 19, 2019, and since, used that work in one or more

videos that were made available to Peloton customers without obtaining a sync license from

Greensleeves.

                44.   Among many other copyrighted musical works, Plaintiff Me Gusta co-owns

and or controls the copyright in the musical compositions “Better Dig Two,” written and composed

by Brandy Lynn Clark, Shane L. McAnally and Trevor Joseph Rosen, for which the Register of

Copyrights has duly issued Registration Certificates PA0001916526, PA0002101174; “Break Up

With Him,” written and composed by Matthew Thomas Ramsey, Trevor Joseph Rosen, William

Whitfield Sellers, George Geoffrey Sprung and Brad Francis Tursi, for which the Register of

Copyrights has duly issued Registration Certificate PA0002102943; “Heart Like Mine,” written

and composed by John Travis Howard, Miranda Lambert and Ashley Monroe, for which the

Register of Copyrights has duly issued Registration Certificate PA0001776194; and “Sangria,”

written and composed by John Thomas Harding, Josh Osborne and Trevor Joseph Rosen, for

which the Register of Copyrights has duly issued Registration Certificate PA0002102923.
         Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 20 of 156
                                                                                               19


               45.    With respect to each of the works specifically identified in paragraph 44,

Peloton, within the three years ending on March 19, 2019, and since, used that work in one or more

videos that were made available to Peloton customers without obtaining a sync license from Me

Gusta.

               46.    Among many other copyrighted musical works, Plaintiff Reservoir owns

and/or controls the copyright in the musical compositions “Bring Me To Life,” written and

composed by David Hodges, Amy Lee and Ben Moody, for which the Register of Copyrights has

duly issued Registration Certificate PA0001152549; “Fighter,” written and composed by Christina

Aguilera and Scott Spencer Storch, for which the Register of Copyrights has duly issued

Registration Certificate PA0001143426; “Save a Horse (Ride a Cowboy),” written and composed

by Big Kenny and John D. Rich, for which the Register of Copyrights has duly issued Registration

Certificate PA0001227159; and “All I Wanna Do,” written and composed by William D. Bottrell,

David Francis Baerwald, Wyn Cooper, Sheryl Suzanne Crow and Kevin M. Gilbert, for which the

Register of Copyrights has duly issued Registration Certificates PA0000664140, PA0000669884.

In addition, among many other copyrighted musical works, Plaintiff Reservoir co-owns and/or

controls the copyright in the musical compositions “Take Me Home, Country Roads,” written and

composed by Mary Catherine Danoff, William T. Danoff and John Denver, for which the Register

of Copyrights has duly issued Registration Certificates RE0000653070, EU0000238954; “Cry Me

a River,” written and composed by Timothy Z. Mosley, Scott Storch and Justin R. Timberlake, for

which the Register of Copyrights has duly issued Registration Certificate PA000119534; “Yeah!”

written and composed by Christopher Brian Bridges (aka Ludacris), Garrett R. Hamler, La

Marquis Jefferson, James Elbert Phillips, Johnathan H. Smith (aka Lil Jon) and Patrick Michael

Smith, for which the Register of Copyrights has duly issued Registration Certificate
      Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 21 of 156
                                                                                               20


PA0001241917; “Lonely Together,” written and composed by Tim Bergling, Magnus Hoiberg,

Brian D. Lee, Benjamin Levin, Ali Tamposi and Andrew Wotman, for which the Register of

Copyrights has duly issued Registration Certificate PA0002089808; “Fast Cars and Freedom,”

written and composed by Gary Levox, Wendell Lee Mobley and Neil Thrasher, for which the

Register of Copyrights has duly issued Registration Certificate PA0001268341; and “Havana,”

written and composed by Louis Russell Bell, Camila Cabello, Adam King Feeney, Kaan

Gunesberk, Brittany Talia Hazzard (aka Starrah), Brian D. Lee, Ali Tamposi, Jeffery Lamar

Williams (aka Young Thug), Pharrell L. Williams and Andrew Wotman, for which the Register of

Copyrights has duly issued Registration Certificate PA0002094728.

               47.    With respect to each of the works specifically identified in paragraph 46,

Peloton, within the three years ending on March 19, 2019, and since, used that work in one or more

videos that were made available to Peloton customers without obtaining a sync license from

Reservoir.

               48.    Among many other copyrighted musical works, Plaintiff TRO owns and/or

controls the copyright in the musical compositions “Fly Me to the Moon (In Other Words),” written

and composed by Bart Howard, for which the Register of Copyrights has duly issued Registration

Certificate RE0000120979; “Iron Man,” written and composed by Terence Michael Butler, Frank

Anthony Iommi, John Osbourne (aka Ozzy Osbourne) and W. T. Ward, for which the Register of

Copyrights has duly issued Registration Certificate RE0000782590; “My Generation,” written and

composed by Peter Dennis Blandford Townshend, for which the Register of Copyrights has duly

issued Registration Certificate RE0000634708; and “I Can See For Miles,” written and composed

by Peter Dennis Blandford Townshend, for which the Register of Copyrights has duly issued

Registration Certificate RE0000806602.
      Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 22 of 156
                                                                                               21


               49.    With respect to each of the works specifically identified in paragraph 48,

Peloton, within the three years ending on March 19, 2019, and since, used that work in one or more

videos that were made available to Peloton customers without obtaining a sync license from TRO.

               50.    Among many other copyrighted musical works, Plaintiff Round Hill owns

and/or controls the copyright in the musical compositions “Hit Me With Your Best Shot,” written

and composed by Edward Schwartz, for which the Register of Copyrights has duly issued

Registration Certificate PAu000139243; “Paradise by the Dashboard Light,” written and

composed by James Richard Stienman, for which the Register of Copyrights has duly issued

Registration Certificates PA0000125856, PA0000000614; “Total Eclipse of the Heart,” written

and composed by James Richard Steinman, for which the Register of Copyrights has duly issued

Registration Certificates PA0000833824, PA0000182428; and “I Saw Her Standing There,”

written and composed by Paul McCartney and John Lennon, for which the Register of Copyrights

has duly issued Registration Certificate RE0000537168.         In addition, among many other

copyrighted musical works, Plaintiff Round Hill co-owns and/or controls the copyright in the

musical compositions “Video Killed the Radio Star,” written and composed by Geoffrey Downes,

Trevor C. Horn and Bruce Martin Woolley, for which the Register of Copyrights has duly issued

Registration Certificate PA0000050684; “Just the Way You Are,” written and composed by Khari

Cain, Philip Martin Lawrence, Ari Levine, Bruno Mars and Khalil Walton, for which the Register

of Copyrights has duly issued Registration Certificate PA0001725672; “Leader of the Pack,”

written and composed by George “Shadow” Morton, Jeff Barry and Ellie Greenwich, for which

the Register of Copyrights has duly issued Registration Certificate RE0000607399; “Before He

Cheats,” written and composed by Joshua P. Kear and Christopher Tompkins, for which the

Register of Copyrights has duly issued Registration Certificate PA0001346125; and “Summer in
        Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 23 of 156
                                                                                               22


the City,” written and composed by John S. Boone, John B. Sebastian and Mark Sebastian, for

which the Register of Copyrights has duly issued Registration Certificate RE0000669821.

               51.    With respect to each of the works specifically identified in paragraph 50,

Peloton, within the three years ending on March 19, 2019, and since, used that work in one or more

videos that were made available to Peloton customers without obtaining a sync license from Round

Hill.

               52.    Among many other copyrighted musical works, Plaintiff Royalty co-owns

and/or controls the copyright in the musical compositions “Mrs. Officer,” written and composed

by Dwayne Carter (aka Lil’ Wayne), Darius J. Harrison, Curtis Stewart and Bobby Marcel Wilson,

for which the Register of Copyrights has duly issued Registration Certificate PA0001787391; “Na

Na” written and composed by Mikely Wilhelm Adam, Mary Christine Brockert, Samuel Jean,

Wyclef Jean, Dijon Isaiah McFarlane, Tremaine Nerverson (aka Trey Songz) and Salaam Remi,

for which the Register of Copyrights has duly issued Registration Certificate PA0001945848;

“You’re Beautiful,” written and composed by James Blunt, Amanda Louisa Gosein and Sacha

Skarbek, for which the Register of Copyrights has duly issued Registration Certificate

PA0001904062; “Backbeat,” written and composed by Samuel Alexander McCarthy and Dagny

Norvoll Sandvik, for which the Register of Copyrights has duly issued Registration Certificate

PA0002077991; and “Right Round,” written and composed by Peter Jozzepi Burns, Stephen Coy,

Tramar Dillard (aka Flo Rida), Justin Scott Franks, Lukasz Gottwald, Allan Peter Grigg, Peter Gee

Hernandez, Philip Martin Lawrence, Timothy John Lever and Michael David Percy, for which the

Register of Copyrights has duly issued Registration Certificate PA0001670539.

               53.    With respect to each of the works specifically identified in paragraph 52,

Peloton, within the three years ending on March 19, 2019, and since, used that work in one or more
      Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 24 of 156
                                                                                               23


videos that were made available to Peloton customers without obtaining a sync license from

Royalty.

               54.    Among many other copyrighted musical works, Plaintiff STB co-owns

and/or controls the copyright in the musical compositions “Hold You (Hold Yuh),” written and

composed by Windel B. Edwards (aka Gyptian) and Ricardo Lloyd Johnson, Jr. (aka Ricky Blaze),

for which the Register of copyrights has duly issued Registration Certificate PA0001684558;

“Temperature,” written and composed by Rohan Ashley Fuller, Sean Henriques (aka Sean Paul)

and Adrian Christopher Marshall, for which the Register of Copyrights has duly issued

Registration Certificate PA0001684558; and “Who Am I,” written and composed by Tarik L.

Collins, Anthony Moses Davis (aka Beenie Man), Jimmy Gray, Jeremy Alexander Harding,

Kenyatta Saunders, Malik Smart and Ahmir K. Thompson, for which the Register of Copyrights

has duly issued Registration Certificate PA0002047807.

               55.    With respect to each of the works specifically identified in paragraph 54,

Peloton, within the three years ending on March 19, 2019, and since, used that work in one or more

videos that were made available to Peloton customers without obtaining a sync license from STB.

               56.    Among many other copyrighted musical works, Plaintiff TuneCore co-

owns and/or controls the copyright in the musical compositions “2 Step,” written and composed

by Fernando Lamas Cluster Jr., Kaelub Denson, Marcus Marquez Holland, Montay Desmond

Humphrey, Anthony Platt (aka Unk), Korey Roberson, Fard Ramadan Shahid and Howard

Simmons, for which the Register of Copyrights has duly issued Registration Certificate

PA0002059556; “Laffy Taffy,” written and composed by Dennis Ramon Butler, Larry Curtis

Johnson, Michael Edwin Johnson, Adrian Bernard Parks, Richard Wayne Sims Jr., Broderick

Thompson Smith, Cory Way and Lefabian Williams, for which the Register of Copyrights has
      Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 25 of 156
                                                                                               24


duly issued Registration Certificate PA0001166822; and “Level Up,” written and composed by

Jack Michael Antonoff, Jeffrey Nath Bhasker, Telly Brown Jr., Andrew Dost, Ciara Princess

Harris (aka Ciara), Jonathan Reuven Rotem, Nathaniel Joseph Ruess and Theron Makiel Thomas,

for which the Register of Copyrights has duly issued Copyright Certificate PA0002159571.

               57.    With respect to each of the works specifically identified in paragraph 56,

Peloton, within the three years ending on March 19, 2019, and since, used that work in one or more

videos that were made available to Peloton customers without obtaining a sync license from

TuneCore.

               58.    Among many other copyrighted musical works, Plaintiff Ultra owns and/or

controls the copyright in the musical compositions “31 Days,” written and composed by Xavier L.

Dotson and Nayvadius Demun Wilburn (aka Future), for which the Register of Copyrights has

duly issued Registration Certificate PA0002142631; and “Mr. Saxobeat,” written and composed

by Andrei Nemirschi and Vasile Marcel Prodan, for which the Register of Copyrights has duly

issued Registration Certificate PA0001736539. In addition, among many other copyrighted

musical works, Plaintiff Ultra co-owns and/or controls the copyright in the musical compositions

“Collide,” written and composed by Tim Bergling (aka Avicii), Simon Harry Piers Jeffes, Arash

Andreas Pournouri, Autumn Rowe and Sandy Julien Wilhelm, for which the Register of

Copyrights has duly issued Registration Certificate PA0001753315; “Practice,” written and

composed by Dwayne Carter (aka Lil Wayne), Adrian Eccleston, Aubrey Drake Graham (aka

Drake), Terius Gray, Noah James Shebib, Abel Tesfaye (aka The Weeknd) and Byron O. Thomas,

for which the Register of Copyrights has duly issued Registration Certificates PA0001793658,

PA0001793872; “Commander,” written and composed by Richard Preston Butler, David Guetta

and Sandy Julien Wilhelm, for which the Register of Copyrights has duly issued Registration
      Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 26 of 156
                                                                                                 25


Certificate PA0001750325; and “Love Don’t Let Me Go,” written and composed by Jean Charles

Marcel Gerard Carre, Joachim Andre Garraud, David Guetta and Christopher Kevin Willis, for

which the Register of Copyrights has duly issued Registration Certificate PA0001305648.

               59.     With respect to each of the works specifically identified in paragraph 58,

Peloton, within the three years ending on March 19, 2019, and since, used that work in one or more

videos that were made available to Peloton customers without obtaining a sync license from Ultra.

               60.     Plaintiffs have identified more than 2,000 musical works that they own or

control (in entirety or in part) in videos that Peloton has made or currently makes available to its

customers. A list of those works, each of which have been registered with the U.S. Copyright

Office, is attached hereto as Exhibit A.

               61.     With respect to each of the Downtown works identified in Exhibit A,

Peloton, within the three years ending on March 19, 2019, and since, used that work in one or more

videos that were made available to Peloton customers without obtaining a sync license from

Downtown.

               62.     With respect to each of the Anthem works identified in Exhibit A, Peloton,

within the three years ending on March 19, 2019, and since, used that work in one or more videos

that were made available to Peloton customers without obtaining a sync license from Anthem.

               63.     With respect to each of the Big Deal works identified in Exhibit A, Peloton,

within the three years ending on March 19, 2019, and since, used that work in one or more videos

that were made available to Peloton customers without obtaining a sync license from Big Deal.

               64.     With respect to each of the Peer works identified in Exhibit A, Peloton,

within the three years ending on March 19, 2019, and since, used that work in one or more videos

that were made available to Peloton customers without obtaining a sync license from Peer.
        Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 27 of 156
                                                                                                26


                65.   With respect to each of the Pulse works identified in Exhibit A, Peloton,

within the three years ending on March 19, 2019, and since, used that work in one or more videos

that were made available to Peloton customers without obtaining a sync license from Pulse.

                66.   With respect to each of the Greensleeves works identified in Exhibit A,

Peloton, within the three years ending on March 19, 2019, and since, used that work in one or more

videos that were made available to Peloton customers without obtaining a sync license from

Greensleeves.

                67.   With respect to each of the Me Gusta works identified in Exhibit A, Peloton,

within the three years ending on March 19, 2019, and since, used that work in one or more videos

that were made available to Peloton customers without obtaining a sync license from Me Gusta.

                68.   With respect to each of the Reservoir works identified in Exhibit A, Peloton,

within the three years ending on March 19, 2019, and since, used that work in one or more videos

that were made available to Peloton customers without obtaining a sync license from Reservoir.

                69.   With respect to each of the TRO works identified in Exhibit A, Peloton,

within the three years ending on March 19, 2019, and since, used that work in one or more videos

that were made available to Peloton customers without obtaining a sync license from TRO.

                70.   With respect to each of the Round Hill works identified in Exhibit A,

Peloton, within the three years ending on March 19, 2019, and since, used that work in one or more

videos that were made available to Peloton customers without obtaining a sync license from Round

Hill.

                71.   With respect to each of the Royalty works identified in Exhibit A, Peloton,

within the three years ending on March 19, 2019, and since, used that work in one or more videos

that were made available to Peloton customers without obtaining a sync license from Royalty.
       Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 28 of 156
                                                                                                  27


               72.     With respect to each of the STB works identified in Exhibit A, Peloton,

within the three years ending on March 19, 2019, and since, used that work in one or more videos

that were made available to Peloton customers without obtaining a sync license from STB.

               73.     With respect to each of the TuneCore works identified in Exhibit A,

Peloton, within the three years ending on March 19, 2019, and since, used that work in one or more

videos that were made available to Peloton customers without obtaining a sync license from

TuneCore.

               74.     With respect to each of the Ultra works identified in Exhibit A, Peloton,

within the three years ending on March 19, 2019, and since, used that work in one or more videos

that were made available to Peloton customers without obtaining a sync license from Ultra.

               75.     Peloton has used a number of Plaintiffs’ musical works in multiple workout

videos. “Umbrella,” for example, has been used in at least 55 separate workout videos since late

2017. Each of those uses required a separate sync license. Peloton obtained none. Similarly,

“Diamonds” has been used in at least 45 separate workout videos in that period, and “Hit Me With

Your Best Shot” is in at least 24 workout videos in that period, all without a sync license from

Plaintiffs.

Peloton Builds a Highly Successful Business by Infringing Plaintiffs’ Copyrights

               76.     Peloton was founded in 2012, at a time when gyms and fitness studios that

provide stationary cycling classes were becoming increasingly popular. Peloton sought to profit

on that popularity by providing an in-studio cycling experience that consumers could use in their

own homes, at any time. To that end, Peloton offers and sells equipment and streaming workout

videos for at-home stationary bike and treadmill fitness. Peloton has expanded its offerings to

include yoga, strength, and other exercise classes, which are available via live and streaming video.
      Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 29 of 156
                                                                                                    28


               77.     Peloton’s chief product is a stationary exercise bike equipped with a 22”

HD touchscreen that streams videos of Peloton’s indoor cycling classes, both live and on-demand

(the “Peloton Bike”). Peloton also sells a treadmill equipped with a 32” HD touchscreen that

streams videos of Peloton’s indoor cardio and strength workouts, both live and on-demand (the

“Peloton Tread”).

               78.     In addition to purchasing a Peloton Bike and/or Peloton Tread, consumers

pay a monthly subscription fee ($39 per month) to access any one of over 13,000 Peloton workout

videos at any time in the comfort of their own home.

               79.     Music is the lifeblood of the Peloton workout experience, driving sales of

not just monthly subscriptions, but also of the flagship Peloton Bike and Peloton Tread products.

Peloton Bikes and Treads allow users to measure performance metrics, such as their energy output,

and compare themselves with others who have taken the same classes. The classes, in turn, depend

on popular songs that inspire consumers to work out harder, faster, and more often. Indeed,

Peloton has publicly acknowledged that music “fuels the workout experience,” and that its

consumers “embrace[] music as central to the Peloton experience and consistently rank it as one

of the top aspects of the [Peloton] brand.” Yet, despite the fact that music is “central to the Peloton

experience” and “one of the top aspects” of the Peloton brand, Peloton has failed to obtain licenses

from or pay certain music rightsholders—including Plaintiffs—for the use of their songs.

               80.     There is no question as to the deliberate and willful nature of Peloton’s

infringement of Plaintiffs’ copyrighted musical works. Peloton is fully aware of the exclusive

copyright interests of Plaintiffs and their clients in those musical works, and the need to obtain a

sync license before using any of those works in its workout videos. Indeed, Peloton has in fact

sought and obtained such sync licenses from certain other music copyright owners. Nonetheless,
      Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 30 of 156
                                                                                                   29


with one exception, Peloton has used and continues to use copyrighted musical works owned

and/or controlled by Plaintiffs in its workout videos without ever having obtained such licenses

from, and paying negotiated license fees to, Plaintiffs. The one exception involves Ultra, from

which Peloton obtained a license for a limited time but then let that license expire, while continuing

to use Ultra’s copyrighted works in willful violation of Ultra’s exclusive rights.

               81.     Based in part on its unauthorized use of the copyrighted musical works of

Plaintiffs and other rightsholders, Peloton has quickly built a highly successful and lucrative

business. Peloton currently has more than 600,000 subscriber members, and more than 1.4 million

people have a Peloton account. Peloton’s revenues have grown from approximately $60 million

in 2015, $170 million in 2016, $218 million in 2017, $435 million in 2018, and are expected to

surpass $900 million in 2019. As a result of its meteoric success in the marketplace, Peloton is

reported to have a value close to $8 billion. Nonetheless, only 0.3% of Peloton’s total revenue is

used to pay rightsholders for the music that has fueled Peloton’s success.

Plaintiffs’ Discovery of Peloton’s Infringing Conduct

               82.     Until recently, the fact of Peloton’s infringement was effectively concealed

from Plaintiffs. Peloton does not publish playlist information for the vast majority of the workout

videos it has made available to consumers, access to Peloton’s videos is limited to Peloton’s

subscribers, and even Peloton’s subscribers are only aware of the specific songs used in the specific

workout videos that they view. Indeed, it was only as a result of filing this lawsuit that Plaintiffs

started to learn the full extent and scope of Peloton’s mass copyright infringement. As a result,

Plaintiffs did not (and could not have through reasonable diligence) become aware of Peloton’s

infringement of their musical works until years after the infringement began.
       Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 31 of 156
                                                                                                    30


Plaintiffs’ Injury

                83.     Since releasing the Peloton Bike in 2014, Peloton has repeatedly and

continuously reproduced and synchronized recordings of Plaintiffs’ copyrighted musical works

without authorization from or compensation to Plaintiffs, in violation of Plaintiffs’ exclusive rights

under the Copyright Act. Such repeated and continuous infringement of Plaintiffs’ copyrighted

musical works was intended to, and did in fact, benefit Peloton by allowing it to provide to its

subscribers a vast library of workout videos featuring some of the most popular songs ever

recorded, without having to negotiate and pay Plaintiffs for the rights to use those songs.

                                      CLAIM FOR RELIEF
                                     (Copyright Infringement)

                84.     Plaintiffs re-allege and reincorporate by reference all of the allegations in

paragraphs 1 through 83.

                85.     Peloton, without the permission or consent of Plaintiffs, has reproduced and

synchronized copyrighted musical works owned and/or controlled by Plaintiffs, including, but not

limited to, the copyrighted musical works identified in Exhibit A, all of which have been registered

with the U.S. Copyright Office.

                86.     Peloton’s conduct infringes on the copyrighted musical works owned and/or

controlled by Plaintiffs, and hence their exclusive rights under the Copyright Act in violation of

17 U.S.C. § 106(1).

                87.     Peloton’s acts of infringement are intentional and willful, in violation of

Plaintiffs’ exclusive rights.

                88.     Each unauthorized synchronization of Plaintiffs’ copyrighted musical

works by Peloton constitutes a separate and distinct act of infringement, separately actionable

under the Copyright Act, and giving rise to a separate statutory damages award.
          Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 32 of 156
                                                                                                      31


                89.      Pursuant to 17 U.S.C. § 504(c), Plaintiffs are entitled to the maximum

statutory damages in the amount of $150,000 for each infringement. Alternatively, at Plaintiffs’

election and pursuant to 17 U.S.C. § 504(b), Plaintiffs are entitled to their actual damages,

including Peloton’s profits from its infringement of Plaintiffs’ copyrighted musical works, as will

be proven at trial.

                90.      Plaintiffs also are entitled to their costs, including reasonable attorneys’

fees, pursuant to 17 U.S.C. § 505.

                WHEREFORE, Plaintiffs pray for judgment against Peloton and for the following

relief:

                a. A declaration that Peloton has willfully infringed the copyrighted musical

                      works owned and/or controlled by Plaintiffs in violation of the Copyright Act;

                b. A permanent injunction requiring Peloton and Peloton’s agents, employees,

                      officers, attorneys, successors, licensees, partners and assignees, and all persons

                      acting in concert with any one of them, to cease directly and indirectly

                      infringing, and causing, enabling, facilitating, encouraging, promoting,

                      inducing, and/or participating in the infringement of, any of Plaintiffs’ rights

                      protected by the Copyright Act;

                c. An award of statutory damages for Peloton’s willful infringement pursuant to

                      17 U.S.C. § 504, or, alternatively, Plaintiffs’ actual damages, including

                      Peloton’s profits, in an amount to be determined a trial;

                d. An award of prejudgment interest according to law;

                e. An award to Plaintiffs of their attorneys’ fees, together with the costs and

                      disbursements of this action; and
     Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 33 of 156
                                                                                   32


            f. Such other and further relief as the Court deems just and proper.

                                        Jury Demand

            Plaintiffs hereby demand a trial by jury of all issues so triable.



Dated: New York, New York
       September 12, 2019

                             PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP


                             By: /s/ Jay Cohen________
                                       Jay Cohen
                                       Darren W. Johnson
                                       Elana R. Beale
                             1285 Avenue of the Americas
                             New York, New York 10019-6064
                             Phone: (212) 373-3000
                             Fax: (212) 757-3990
                             jaycohen@paulweiss.com
                             djohnson@paulweiss.com
                             ebeale@paulweiss.com

                             Attorneys for Plaintiffs
Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 34 of 156




  EXHIBIT A
          Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 35 of 156




Exhibit A: Non-Exhaustive List of Works Infringed by Peloton, by Publisher1
          Song Title                      Artist               Publisher Plaintiff             Registration
                                                                                                Number
    A** BACK HOME               GYM CLASS                        DOWNTOWN                     PA0001806414
    (FEAT. NEON                 HEROES, NEON
    HITCH)                      HITCH
    A LOVE SONG                 AMANDA BLANK                     DOWNTOWN                     PAu003509586
    ACT LIKE YOU                BROOKE EDEN                      DOWNTOWN                     PA0002173188
    DON’T
    AIN’T NEVER                 PAULA ABDUL                      DOWNTOWN                     PA0000843456
    GONNA GIVE YOU
    UP
    AIN’T NO REASON             BRETT DENNEN                     DOWNTOWN                     PAu003500858
    AIN’T WORTH THE COLE SWINDELL                                DOWNTOWN                     PA0001911891
    WHISKEY
    ALL I GOT       SANTIGOLD                                    DOWNTOWN                     PA0002019158
    ALL I WANNA DO SHERYL CROW                                   DOWNTOWN                     PA0000664140,
                                                                                              PA0000669884
    ALL I WANT                  702                              DOWNTOWN                     PA0000671406
    ALL MIXED UP                311                              DOWNTOWN                     PA0000776562
    ALREADY GONE                KELLY                            DOWNTOWN                     PA0001647922
                                CLARKSON
    AMBER                       311                              DOWNTOWN                     PA0001100362
    AMERICAN                    FALL OUT BOY                     DOWNTOWN                     PA0001967312
    BEAUTY/AMERIC
    AN PSYCHO
    AMERICAN                    LADY                             DOWNTOWN                     PA0001734053
    HONEY                       ANTEBELLUM
    ANIMAL                      MIIKE SNOW                       DOWNTOWN                     PAu003509591
    ANIMAL                      NEON TREES                       DOWNTOWN                     PAu003532360
    ANIMALS                     MAROON 5                         DOWNTOWN                     PA0001947800
    AUDITORIUM                  MOS DEF                          DOWNTOWN                     PAu003509537
    BABY DON’T LIE              GWEN STEFANI                     DOWNTOWN                     PA0001996733
    BACK AROUND                 OLLY MURS                        DOWNTOWN                     PA0002076887
    BAD (FEAT.                  DAVID GUETTA,                    DOWNTOWN                     PA0001936649
    VASSY) -                    VASSY
    LISTENIN’
    CONTINUOUS MIX
    BANSHEE                     SANTIGOLD                        DOWNTOWN                     PA0002019139
    BARBRA                      DUCK SAUCE                       DOWNTOWN                     PA0002169948
    STREISAND

1
    The references to each publisher reflect the abbreviations as set forth in the Second Amended Complaint.

                                                           1
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 36 of 156



    Song Title          Artist           Publisher Plaintiff    Registration
                                                                 Number
BATTLEFIELD        JORDIN SPARKS           DOWNTOWN            PA0001651018
BE MY BABY         ARIANA GRANDE,          DOWNTOWN            PA0001945986
                   CASHMERE CAT
BEAUTIFUL          311                     DOWNTOWN            PA0000867931
DISASTER
BELONG TO THE      THE WEEKND              DOWNTOWN            PA0001856822
WORLD
BEST THING I       BEYONCE                 DOWNTOWN            PA0001752857
NEVER HAD
BET AIN’T WORTH    LEON BRIDGES            DOWNTOWN            PA0002146975
THE HAND
BETTER             ONEREPUBLIC             DOWNTOWN            PA0002092213
BETTER MAN         LEON BRIDGES            DOWNTOWN            PA0002165181
BLACK & BLUE       MIIKE SNOW              DOWNTOWN            PA0001761396
BLACK OR WHITE     MICHAEL                 DOWNTOWN            PA0000552639
- SINGLE VERSION   JACKSON
BLACK ROSES        TREY SONGZ              DOWNTOWN            PA0001814002
BLACK TIN BOX      LYKKE LI, MIIKE         DOWNTOWN            PA0001794681
                   SNOW
BLACK WIDOW        IGGY AZALEA,            DOWNTOWN            PA0001925126
                   RITA ORA
BLAH BLAH BLAH     3OH!3, KESHA            DOWNTOWN            PA0001688573
BLEEDING LOVE      LEONA LEWIS             DOWNTOWN            PA0001613694
BLOW               KESHA                   DOWNTOWN            PA0001715888
BONES (FEAT.       GALANTIS,               DOWNTOWN            PA0002176148
ONEREPUBLIC)       ONEREPUBLIC
BONFIRE HEART      JAMES BLUNT             DOWNTOWN            PA0001901129
BOOM - FEAT. T-    SNOOP DOGG              DOWNTOWN            PA0001738511,
PAIN                                                           PA0001271189
BOONDOCKS          LITTLE BIG TOWN         DOWNTOWN            PA0001296327
BORN               ONEREPUBLIC             DOWNTOWN            PA0002070440
BRIGHTER THAN      COLBIE CAILLAT          DOWNTOWN            PA0001773539
THE SUN
BRING YOUR         YAZ DOWNTOWN            DOWNTOWN            PA0000158175
LOVE DOWN
(DIDN’T I)
BROTHER (FEAT.     NEEDTOBREATHE           DOWNTOWN            PA0001916248
GAVIN DEGRAW)      , GAVIN DEGRAW
BURN               ELLIE GOULDING          DOWNTOWN            PA0001901116
BURN SLOW          DIRTY HEADS,            DOWNTOWN            PA0001914168
                   TECH N9NE


                                     2
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 37 of 156



    Song Title          Artist         Publisher Plaintiff    Registration
                                                               Number
CALIFORNIA        SNOOP DOGG,            DOWNTOWN            PA0001711654,
GURLS             KATY PERRY                                 PA0001396981
CALLING (LOSE     SEBASTIAN              DOWNTOWN            PA0001832167
MY MIND) -        INGROSSO,
EXTENDED CLUB     ALESSO, RYAN
MIX               TEDDER
CAN WE HANG ON    COLD WAR KIDS          DOWNTOWN            PA0002122143
?
CANDYMAN          ZEDD, ALOE             DOWNTOWN            PA0002056131
                  BLACC
CAN’T BE          TREY SONGZ             DOWNTOWN            PA0001814070
FRIENDS
CAN’T GET         BC UNIDOS,             DOWNTOWN            PA0002019137
ENOUGH OF         SANTIGOLD
MYSELF (FEAT.
BC UNIDOS)
CARLENE           PHIL VASSAR            DOWNTOWN            PA0001010848
CARNIVAL          NATALIE                DOWNTOWN            PA0000758810
                  MERCHANT
CHAMPAGNE         311                    DOWNTOWN            PA0001100363
CHAMPAGNE         JESSIE WARE            DOWNTOWN            PA0002065872
KISSES
CHANCES           BACKSTREET             DOWNTOWN            PA0002182090
                  BOYS
CHANGE THE        ERIC CLAPTON,          DOWNTOWN            PA0000813175
WORLD             MICK GUZAUSKI
CHANGES           YES                    DOWNTOWN            PA0000197318
CHASING           SANTIGOLD              DOWNTOWN            PA0002019140
SHADOWS
CIRCUS         BRITNEY SPEARS            DOWNTOWN            PA0001622999
C’MON          KESHA                     DOWNTOWN            PA0001824941
COLD HEARTED   PAULA ABDUL               DOWNTOWN            PA0000422660
COLLIDE - RADIOAVICII, LEONA             DOWNTOWN            PA0001753315
EDIT           LEWIS
COME ORIGINAL  311                       DOWNTOWN            PA0000985803
COMING HOME    LEON BRIDGES              DOWNTOWN            PA0002165176
COMMANDER      DAVID GUETTA,             DOWNTOWN            PA0001750325
               KELLY ROWLAND
CONNECTION     ONEREPUBLIC               DOWNTOWN            PA0002150233
CONTROL        JENNIFER LOPEZ,           DOWNTOWN            PA0001164353
MYSELF         LL COOL J
CRASH AND BURN THOMAS RHETT              DOWNTOWN            PA0002046580


                                   3
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 38 of 156



   Song Title           Artist          Publisher Plaintiff    Registration
                                                                Number
CRAZY KIDS       KESHA, WILL.I.AM         DOWNTOWN            PA0001850788
CREATOR (VS.     SANTIGOLD                DOWNTOWN            PAu003509569
SWITCH AND
FREQ NASTY)
CULT LOGIC       MIIKE SNOW               DOWNTOWN            PAu003509601
DANCE THE PAIN   BENNY BENASSI,           DOWNTOWN            PA0001852861
AWAY (EELKE      JOHN LEGEND
KLEIJN REMIX)
[RADIO EDIT]
DANCE WITH ME    OLLY MURS                DOWNTOWN            PA0002140670
TONIGHT
DANCING ON THE   LA INDIA                 DOWNTOWN            PAu000932137
FIRE - ALBUM
RELEASE
DANCING WITH     KESHA                    DOWNTOWN            PA0001688584
TEARS IN MY
EYES
DANGEROUS        MICHAEL                  DOWNTOWN            PA0000566620
                 JACKSON
DAZZEY DUKS      DAZZEY DUKS              DOWNTOWN            PA0001228754
DEAR DARLIN’     OLLY MURS                DOWNTOWN            PA0001847626
DIAMONDS         RIHANNA                  DOWNTOWN            PA0001833874
DIE YOUNG        KESHA                    DOWNTOWN            PA0001850818
DIRT ON MY       JON PARDI                DOWNTOWN            PA0002021844
BOOTS
DIRTY BASS       FAR EAST                 DOWNTOWN            PA0001821848,
                 MOVEMENT,                                    PA0001803629
                 TYGA
DISPARATE        SANTIGOLD                DOWNTOWN            PA0001806958
YOUTH
DO IT WELL       JENNIFER LOPEZ           DOWNTOWN            PA0001591026
DO IT WELL       LUDACRIS,                DOWNTOWN            PA0001591036
(FEATURING       JENNIFER LOPEZ
LUDACRIS)
DO MY THANG      MILEY CYRUS              DOWNTOWN            PA0001901102
DON’T            ED SHEERAN               DOWNTOWN            PA0001947748
DON’T GO AWAY    MOTLEY CRUE              DOWNTOWN            PA0000440237
MAD (JUST GO
AWAY)
DON’T LOOK       ONEREPUBLIC              DOWNTOWN            PA0001879187
DOWN
DON’T STAY       X AMBASSADORS            DOWNTOWN            PA0002150236


                                    4
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 39 of 156



    Song Title          Artist           Publisher Plaintiff    Registration
                                                                 Number
DON’T WAIT         MAPEI                   DOWNTOWN            PA0001901910
DON’T WAKE ME      CHRIS BROWN             DOWNTOWN            PA0001806232
UP
DOWN               311                     DOWNTOWN            PA0000776559
DR. FEELGOOD       MOTLEY CRUE             DOWNTOWN            PA0000440229
DROWNING -         LAURA V, ARIMIN         DOWNTOWN            PA0001830924
AVICI RADIO EDIT   VAN BUUREN
DRUNK LIKE YOU     THE CADILLAC            DOWNTOWN            PA0002055698
                   THREE
DUSK TILL DAWN     SIA, ZAYN               DOWNTOWN            PA0002185366
DYNAMITE -         TAIO CRUZ               DOWNTOWN            PA0001396952,
RADIO EDIT                                                     PA0001720607
ECHOES             DISCLOSURE              DOWNTOWN            PA0002009098
EENIE MEENIE       JUSTIN BIEBER,          DOWNTOWN            PA0001726749
                   SEAN KINGSTON
EVERYBODY          ONEREPUBLIC             DOWNTOWN            PA0001730040
LOVES ME
EVERYBODY          NEON TREES              DOWNTOWN            PA0001811165
TALKS
FAITH - FROM       ARIANA GRANDE,          DOWNTOWN            PA0002151030
SING ORIGINAL      STEVIE WONDER
MOTION PICTURE
SOUNDTRACK
FAME - 2016        DAVID BOWIE             DOWNTOWN            RE0000876952
REMASTERED
VERSION
FAST CARS AND      RASCAL FLATTS           DOWNTOWN            PA0001268341
FREEDOM
FEEL AGAIN         ONEREPUBLIC             DOWNTOWN            PA0001879190
FEELS SO GOOD -    NADIA ALI,              DOWNTOWN            PA0001830925
ARMIN VAN          ARMIN VAN
BUUREN CLUB        BUUREN
MIX
FIRE AND THE       VANCE JOY               DOWNTOWN            PA0002056663
FLOOD
FIREWORK           KATY PERRY              DOWNTOWN            PA0001724730,
                                                               PA0001716006
FIRST              COLD WAR KIDS           DOWNTOWN            PA0002045704
FIX                CHRIS LANE              DOWNTOWN            PA0002002720
FOR HER            CHRIS LANE              DOWNTOWN            PA0002007792
GET ME HOME        BLACKSTREET,            DOWNTOWN            PA0000871270
                   FOXY BROWN


                                     5
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 40 of 156



    Song Title          Artist           Publisher Plaintiff    Registration
                                                                 Number
GHOST              ELLA                    DOWNTOWN            PA0001985273
                   HENDERSON
GIRL I WANNA       JACK JOHNSON,           DOWNTOWN            PA0001282447
LAY YOU DOWN -     ALO
INTERNATIONAL
VERSION
GIRLS, GIRLS,      MOTLEY CRUE             DOWNTOWN            PA0000342182
GIRLS
GLASSHEART         LEONA LEWIS             DOWNTOWN            PA0002116757
GO! - FEAT.        SANTIGOLD               DOWNTOWN            PA0001806971
KAREN O
GOD FROM THE       SANTIGOLD               DOWNTOWN            PA0001806960
MACHINE
GOD, YOUR          FLORIDA                 DOWNTOWN            PA0002048212
MAMA, AND ME       GEORGIA LINE,
                   BACKSTREET
                   BOYS
GOOD GOOD          FLORIDA                 DOWNTOWN            PA0001997595
                   GEORGIA LINE
GOOD               DISCLOSURE,             DOWNTOWN            PA0002009092
INTENTIONS         MIGUEL
GOOD LIFE          ONEREPUBLIC             DOWNTOWN            PA0001794364
GOODBYE SAYS       BLACKHAWK               DOWNTOWN            PAu001822857
IT ALL
GOTTA MAKE IT      TREY SONGZ              DOWNTOWN            PAu003523138
(FEAT. TWISTA)
GREEN ONIONS       BOOKER T. & THE         DOWNTOWN            RE0000478073
                   M.G.’S
GRENADE            BRUNO MARS              DOWNTOWN            PA0001742742,
                                                               PA0001733322
GROOVE IS IN THE   DEEE-LITE               DOWNTOWN            PA0000532721
HEART
HALO               BEYONCE                 DOWNTOWN            PA0001682642
HANG ME UP TO      COLD WAR KIDS           DOWNTOWN            PA0001803024
DRY
HAPPENS LIKE       GRANGER SMITH           DOWNTOWN            PA0002079927
THAT
HAPPIER -          ED SHEERAN              DOWNTOWN            PA0002150280
ACOUSTIC
HAPPINESS          NEEDTOBREATHE           DOWNTOWN            PA0002034029
HAPPY XMAS         CÉLINE DION             DOWNTOWN            RE0000795735
(WAR IS OVER)


                                     6
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 41 of 156



    Song Title           Artist          Publisher Plaintiff    Registration
                                                                 Number
HEART IS FULL     MIIKE SNOW, RUN          DOWNTOWN            PA0002074694
(FEAT. RUN THE    THE JEWELS
JEWELS) - REMIX
BONUS TRACK
HEART OF A LION   KID CUDI                 DOWNTOWN            PA0001832168
(KID CUDI THEME
MUSIC)
HELL OF A NIGHT   DUSTIN LYNCH             DOWNTOWN            PA0001962038,
                                                               PA0001932282
HOLDING ON        DISCLOSURE,              DOWNTOWN            PA0002138834
                  GREGORY
                  PORTER
HOME SWEET        MOTLEY CRUE              DOWNTOWN            PA0000275135
HOME
HOPIN’ YOU        RASCAL FLATTS            DOWNTOWN            PA0002140331
WERE LOOKIN’
HORSE &           MASE, CAMRON             DOWNTOWN            PA0001077654
CARRIAGE
HOURGLASS         LION BABE,               DOWNTOWN            PA0002009080
                  DISCLOSURE
HOW TO BE A       MARINA                   DOWNTOWN            PA0001809361
HEARTBREAKER
I DON’T NEED A     DIZZEE RASCAL           DOWNTOWN            PA0001866809
REASON
I LIKE THE SOUND RASCAL FLATTS             DOWNTOWN            PA0001961456
OF THAT
I LIVED            ONEREPUBLIC             DOWNTOWN            PA0001879191
I LOST IT          KENNY CHESNEY           DOWNTOWN            PA0001040677
I MELT             RASCAL FLATTS           DOWNTOWN            PA0001143200
I MISS YOU         BEYONCE                 DOWNTOWN            PA0001752856
I SHALL BELIEVE    SHERYL CROW             DOWNTOWN            PA0000669880
I WANT YOU TO      ZEDD, SELENA            DOWNTOWN            PA0002000132
KNOW               GOMEZ
I.O.U. (7 VERSION) FREEEZ                  DOWNTOWN            PA0000226277
IF I KNEW          BRUNO MARS              DOWNTOWN            PA0001852273
IF I LOSE MYSELF ONEREPUBLIC               DOWNTOWN            PA0001879192
IF I RULED THE     NAS, MS. LAURYN         DOWNTOWN            PA0001293291,
WORLD (IMAGINE HILL                                            PA0000843908
THAT)
IF I WAS YOU       FAR EAST                DOWNTOWN            PA0001735619
(OMG)              MOVEMENT



                                     7
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 42 of 156



    Song Title           Artist          Publisher Plaintiff    Registration
                                                                 Number
IF IT FEELS GOOD   LEON BRIDGES            DOWNTOWN            PA0002146976
(THEN IT MUST
BE)
IF THE BOOT FITS   GRANGER SMITH           DOWNTOWN            PA0002054814
I’M NOT THE        SAM SMITH               DOWNTOWN            PA0001906178
ONLY ONE
IN THE NEXT        NEON TREES              DOWNTOWN            PAu003532360
ROOM
INCOMPLETE         BACKSTREET              DOWNTOWN            PA0001287989
                   BOYS
INTO IT            CAMILA CABELLO          DOWNTOWN            PA0002150235
IT CAN HAPPEN      YES                     DOWNTOWN            PA0000197317
IT DON’T HURT      BILLY                   DOWNTOWN            PA0002070178
LIKE IT USED TO    CURRINGTON
IT WILL RAIN       BRUNO MARS              DOWNTOWN            PA0001772350
JADED              DISCLOSURE              DOWNTOWN            PA0002009090
KICKSTART MY       MOTLEY CRUE             DOWNTOWN            PA0000440232
HEART
KILL EM WITH       SELENA GOMEZ,           DOWNTOWN            PA0002038418
KINDNESS - FELIX   FELIX CARTAL
CARTAL REMIX
KIND AND           NATALIE                 DOWNTOWN            PA0000910729
GENEROUS           MERCHANT
(REMASTERED
VERSION)
KISS ME            OLLY MURS               DOWNTOWN            PA0002144910
L.E.S. ARTISTES    SANTIGOLD               DOWNTOWN            PA0001807033
LA LA LA - KAOS    NAUGHT BOY,             DOWNTOWN            PA0001991147
REMIX              SAM SMITH, KAOS
LAID BACK          MITCHELL                DOWNTOWN            PA0002164298
                   TENPENNY
LATCH              SAM SMITH,              DOWNTOWN            PA0001916095
                   DISCLOSURE
LAY ME DOWN        FLUME, SAM              DOWNTOWN            PA0001906212
                   SMITH
LIFE IS            SIXX:A.M.               DOWNTOWN            PA0001690790
BEAUTIFUL
LIFE IS SWEET      NATALIE                 DOWNTOWN            PA0000910728
                   MERCHANT
LIGHTS COME ON     JASON ALDEAN            DOWNTOWN            PA0002027846
LIGHTS OUT         SANTIGOLD               DOWNTOWN            PAu003509613



                                     8
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 43 of 156



    Song Title           Artist         Publisher Plaintiff    Registration
                                                                Number
LIKE A G6         THE CATARACS,           DOWNTOWN            PA0002004168
                  DEV, FAR EAST
                  MOVEMENT
LIVE FOR          THE WEEKND,             DOWNTOWN            PA0001885263
                  DRAKE
LIVE MY LIFE      JUSTIN BIEBER,          DOWNTOWN            PA0001778927
                  FAR EAST
                  MOVEMENT
LIVE WIRE         MOTLEY CRUE             DOWNTOWN            PA0000152358
LOCKED OUT OF     BRUNO MARS              DOWNTOWN            PA0001869823
HEAVEN
LOOKS THAT KILL MOTLEY CRUE               DOWNTOWN            PA0000193924
LOSING SLEEP    JOHN NEWMAN               DOWNTOWN            PA0001942622
LOST AT SEA     ZEDD, RYAN                DOWNTOWN            PA0001832085
                TEDDER
LOST IN THE     BAHAMAS                   DOWNTOWN            PA0001830203
LIGHT
LOVE DON’T DIE  THE FRAY                  DOWNTOWN            PA0001920096
LOVE ‘EM ALL    K. MICHELLE               DOWNTOWN            PA0002141207
LOVE IS         COLD WAR KIDS             DOWNTOWN            PA0002122132
MYSTICAL
LOVE ON TOP     BEYONCE                   DOWNTOWN            PA0001822469
LOVE RUNS OUT   ONEREPUBLIC               DOWNTOWN            PA0001989315
LOVE SOMEBODY MAROON 5                    DOWNTOWN            PA0001824576
LUCKY STRIKE    MAROON 5                  DOWNTOWN            PA0001824575
LULLABY         ONEREPUBLIC               DOWNTOWN            PA0001730056
MADE FOR YOU    ONEREPUBLIC               DOWNTOWN            PA0001730055
MAGNETS         LORDE,                    DOWNTOWN            PA0002009086
                DISCLOSURE
MAKE IT TO ME   SAM SMITH                 DOWNTOWN            PA0001969621
MAKIN’ ME SAY   BRETT YOUNG               DOWNTOWN            PA0002140657
MAPS - RUMBA    MAROON 5, J               DOWNTOWN            PA0001947799
WHOA REMIX      BALVIN, RUMBA
                WHOA
ME AND MY       RIXTON                    DOWNTOWN            PA0001959686
BROKEN HEART
MEDUSA (FEAT.   DIRTY HEADS               DOWNTOWN            PA0001914350
WARD 21)
MEET ME         THE BLACK EYED            DOWNTOWN            PA0001686136
HALFWAY         PEAS
MERCY           ONEREPUBLIC               DOWNTOWN            PA0001708408


                                    9
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 44 of 156



    Song Title          Artist           Publisher Plaintiff    Registration
                                                                 Number
MINE IS YOURS     COLD WAR KIDS            DOWNTOWN            PA0001795537
MIRACLE MILE      COLD WAR KIDS            DOWNTOWN            PA0001837257
MOONSHINE         BRUNO MARS               DOWNTOWN            PA0001869829
MOST GIRLS        HAILEE                   DOWNTOWN            PA0002149911
                  STEINFELD
MOST PEOPLE       LUKE BRYAN               DOWNTOWN            PA0002149192
ARE GOOD
MOVE ON           CLARE DUNN               DOWNTOWN            PA0002016490
MOVES LIKE        MAROON 5,                DOWNTOWN            PA0001801572
JAGGER - STUDIO   CHRISTINA
RECORDING         AGUILERA
FROM THE VOICE
RECORDING
MULTIPLIED        NEEDTOBREATHE            DOWNTOWN            PA0001916248
MY FIRST KISS -   3OH!3                    DOWNTOWN            PA0001703795
FEAT. KE$HA
NATIVE TONGUE     SWITCHFOOT               DOWNTOWN            PA0002179693
NBHD              ONEREPUBLIC,             DOWNTOWN            PA0002185313
                  SANTIGOLD
NEON LIGHTS       DEMI LOVATO              DOWNTOWN            PA0001858698
NEVER TOO OLD     GRANGER SMITH            DOWNTOWN            PA0002140280
NEW               RYN WEAVER               DOWNTOWN            PA0002101435
CONSTELLATIONS
NEW LOVE          MAROON 5                 DOWNTOWN            PA0001947808
NIGHTS WITH       MØ                       DOWNTOWN            PA0002148487
YOU
NIRVANA           SAM SMITH                DOWNTOWN            PA0001936568
NO REASON TO      COLD WAR KIDS            DOWNTOWN            PA0002122130
RUN
NO SLEEP          WIZ KHALIFA              DOWNTOWN            PA0001774920
NO VACANCY        ONEREPUBLIC              DOWNTOWN            PA0002150070
NOCTURNAL         DISCLOSURE, THE          DOWNTOWN            PA0002009077
                  WEEKND
NOTHIN’ TO DO     ADAM SANDERS             DOWNTOWN            PA0001961057
BUT DRINK
OCTAHATE          RYN WEAVER               DOWNTOWN            PA0001940359
ODE TO BOY        YAZ                      DOWNTOWN            PA0000161169
OMEN - RADIO      SAM SMITH,               DOWNTOWN            PA0002009078
EDIT              DISCLOSURE
ONE DAY (FEAT.    LOGIC, RYAN              DOWNTOWN            PA0002150229
RYAN TEDDER)      TEDDER


                                    10
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 45 of 156



    Song Title          Artist           Publisher Plaintiff    Registration
                                                                 Number
ONE HAND          DIRTY HEADS              DOWNTOWN            PA0001914352
ONE LOVE (FEAT.   ESTELLE, DAVID           DOWNTOWN            PA0001734127
ESTELLE)          GUETTA
ONE OF THOSE      THE WEEKND,              DOWNTOWN            PA0001842425
NIGHTS            JUICY J
OTHER SIDE OF     SEAN PAUL                DOWNTOWN            PA0002050679
LOVE
PADDLING OUT      MIIKE SNOW               DOWNTOWN            PA0001806013
PARTICULAR        SHAWN MENDES             DOWNTOWN            PA0002140839
TASTE
PAYPHONE          MAROON 5, WIZ            DOWNTOWN            PA0001824573
                  KHALIFA
PICKING UP THE    PALOMA FAITH             DOWNTOWN            PA0001852765
PIECES
PLEASE DON’T GO   MIKE POSNER              DOWNTOWN            PA0001719582
PRAY - MK REMIX   MK, SAM SMITH            DOWNTOWN            PA0002095079
PREACHER          ONEREPUBLIC              DOWNTOWN            PA0001879195
PROMISES          RYN WEAVER               DOWNTOWN            PA0002016783
PUSH (FEAT.       ANDREW WYATT,            DOWNTOWN            PAu003737844
ANDREW WYATT)     A-TRAK
RATHER BE         JESS GLYNNE,             DOWNTOWN            PA0002008748
(FEAT. JESS       CLEAN BANDIT
GLYNNE)
[OVERWERK
REMIX]
RAY BAN VISION    CYHI DA PRYNCE,          DOWNTOWN            PA0001855127
                  A-TRAK
REMEMBER MY       CHRIS BROWN,             DOWNTOWN            PA0001897506
NAME (FEAT.       SEVYN
SEVYN)
RENDEZVOUS        SANTIGOLD                DOWNTOWN            PA0002019155
GIRL
RENEGADES OF      RAGE AGAINST             DOWNTOWN            PA0000226276
FUNK              THE MACHINE
RISE AGAIN        NEEDTOBREATHE            DOWNTOWN            PA0001916248
RIVER             LEON BRIDGES             DOWNTOWN            PA0002165202
ROAD LESS         LAUREN ALAINA            DOWNTOWN            PA0002070073
TRAVELED
ROCKETEER         RYAN TEDDER,             DOWNTOWN            PA0001739222
                  FAR EAST
                  MOVEMENT, RUFF
                  LOADERZ


                                    11
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 46 of 156



    Song Title           Artist          Publisher Plaintiff    Registration
                                                                 Number
ROUGH WATER         JASON MRAZ,            DOWNTOWN            PA0001890303
(FEAT. JASON        TRAVIE MCCOY
MRAZ)
RUMOUR HAS IT       ADELE                  DOWNTOWN            PA0001734865
RUNAWAY             RYN WEAVER             DOWNTOWN            PA0002101387
RUNAWAY             BON JOVI               DOWNTOWN            PA0000221239
RUNNING FOR         DIRTY HEADS            DOWNTOWN            PA0001914169
YOUR LIFE
SAINT JOHN          COLD WAR KIDS          DOWNTOWN            PA0001803024
SAINTS OF LOS       MOTLEY CRUE            DOWNTOWN            PA0001686842
ANGELES - GANG
VOCAL
SAME OL’            MOTLEY CRUE            DOWNTOWN            PA0000440234
SITUATION (S.O.S)
SAME OLD LOVE -     SELENA GOMEZ,          DOWNTOWN            PA0002074321
BORGORE REMIX       BORGORE
SAY (ALL I NEED)    ONEREPUBLIC            DOWNTOWN            PA0001708393
SAY AHA             SANTIGOLD              DOWNTOWN            PA0001807033
SAY SOMETHING -     ZAC SAMUEL,            DOWNTOWN            PA0002140662
ZAC SAMUEL          KAREN HARDING
REMIX
SAY YOU LOVE        JESSIE WARE,           DOWNTOWN            PA0002065871
ME – ZAC            GORGON CITY
SAMUEL REMIX
SCARS               ALESSO, RYAN           DOWNTOWN            PA0002048051
                    TEDDER
SEEING BLIND        MAREN MORRIS,          DOWNTOWN            PA0002097361
                    NIALL HORAN
SELFISH LOVE        JESSIE WARE            DOWNTOWN            PA0002109137
SEXY BITCH          DAVID GUETTA,          DOWNTOWN            PA0001703244
(FEAT. AKON)        AKON
SHALLOW             LADY GAGA,             DOWNTOWN            PA0002149916
                    BRADLEY
                    COOPER
SHE DOESN’T         SEAN PAUL              DOWNTOWN            PA0001840399
MIND
SHELLSHOCK          NEW ORDER              DOWNTOWN            PA0000366834
SHOUT AT THE        MOTLEY CRUE            DOWNTOWN            PA0000193923
DEVIL
SHOUT OUT TO        LITTLE MIX,            DOWNTOWN            PA0002083087
MY EX - STEVE       STEVE SMART
SMART EPIC EDIT


                                    12
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 47 of 156



    Song Title           Artist          Publisher Plaintiff    Registration
                                                                 Number
SHOVE IT (FEAT.  SANTIGOLD,                DOWNTOWN            PAu003509588
SPANK ROCK)      SPANK ROCK
SITUATION        YAZ                       DOWNTOWN            PA0000787268
SKRT ON ME       NICKI MINAJ,              DOWNTOWN            PA0002092080
                 CALVIN HARRIS
SLEAZY           KESHA                     DOWNTOWN            PA0001715886
SLEAZY REMIX 2.0 LIL WAYNE,                DOWNTOWN            PA0002140655
GET SLEAZIER     ANDRE 3000, WIZ
                 KHALIFA, T.I.
SLEEPING WITH A KAT KRAZY,                 DOWNTOWN            PA0001881797
FRIEND - KAT     NEON TREES
KRAZY RADIO
MIX
SMOOTH LIKE      THOMAS RHETT              DOWNTOWN            PA0002138912
THE SUMMER
SMOOTH SAILIN    LEON BRIDGES              DOWNTOWN            PA0002165188
SO GOOD          B.O.B                     DOWNTOWN            PA0001816818
SO TIED UP       COLD WAR KIDS,            DOWNTOWN            PA0002122121
                 BISHOP BRIGGS
SOMEBODY ELSE    JUSTIN MOORE              DOWNTOWN            PA0002057083
WILL
SOMETHING I      ONEREPUBLIC               DOWNTOWN            PA0001879193
NEED
SONG FOR NO      MIIKE SNOW                DOWNTOWN            PAu003509601
ONE
SOUND OF         DIRTY HEADS               DOWNTOWN            PA0001914352
CHANGE
SPACE FOR TWO - MR. PROBZ,                 DOWNTOWN            PA0002146184
R3HAB REMIX      R3HAB
SPACEMAN -       HARDWELL                  DOWNTOWN            PA0002079936
CARNAGE
FESTIVAL TRAP
REMIX
SPACESHIP -      BENNY BENASSI,            DOWNTOWN            PA0001736895,
RADIO EDIT       JEAN BAPTISTE,                                PA0001719021
                 KELIS, APL.DE.AP
START AGAIN      LOGIC,                    DOWNTOWN            PA0002150137
(FEAT. LOGIC)    ONEREPUBLIC
STAY WITH ME -   ANGUS & JULIA             DOWNTOWN            PA0001906179
LIVE FROM        STONE
SPOTIFY BERLIN




                                    13
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 48 of 156



    Song Title          Artist          Publisher Plaintiff    Registration
                                                                Number
STEREO HEARTS -   GYM CLASS               DOWNTOWN            PA0001806415
FEAT. ADAM        HEROES
LEVINE [SOUL
SEEKERS
RETRONICA
RADIO EDIT]
STILL HOLDS UP    GRANGER SMITH           DOWNTOWN            PA0002140272
STOP AND STARE    ONEREPUBLIC             DOWNTOWN            PA0001708414
STRAIGHT UP       PAULA ABDUL             DOWNTOWN            PA0000422659
STRANGER          KYGO,                   DOWNTOWN            PA0002151035
THINGS (FEAT.     ONEREPUBLIC
ONEREPUBLIC)
STRONG - CICADA   LEANN RIMES             DOWNTOWN            PA0001337352
REMIX
STRONG ENOUGH     SHERYL CROW             DOWNTOWN            PA0000669879,
                                                              PA0000664136
STYLO (FEAT.      GORILLAZ, MOS           DOWNTOWN            PAu003580587
MOS DEF AND       DEF, BOBBY
BOBBY WOMACK)     WOMACK
SUCKER            JONAS BROTHERS          DOWNTOWN            PA0002184881
SUN DAZE          FLORIDA                 DOWNTOWN            PA0001997579
                  GEORGIA LINE
SUNNY CAME        SHAWN COLVIN            DOWNTOWN            PA0000839381
HOME (SINGLE
VERSION)
SUPER FAR         LANY                    DOWNTOWN            PA0002151032
SUPEREGO          NAO, NAO,               DOWNTOWN            PA0002012343
                  DISCLOSURE
SWEETER           GAVIN DEGRAW            DOWNTOWN            PA0001795430
TEENAGE DREAM     KATY PERRY              DOWNTOWN            PA0001711657,
                                                              PA0001396977
THE BOYS          CASSIE, NICKI           DOWNTOWN            PA0001822067
                  MINAJ
THE CHAMPION      CARRIE                  DOWNTOWN            PA0002144118
                  UNDERWOOD,
                  LUDACRIS
THE FIGHTER -     GYM CLASS               DOWNTOWN            PA0001806416
FEAT. RYAN        HEROES
TEDDER
THE FIRST NOEL    WHITNEY                 DOWNTOWN            PA0001793438
                  HOUSTON
THE FOOL          RYN WEAVER              DOWNTOWN            PA0002074323


                                   14
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 49 of 156



    Song Title           Artist           Publisher Plaintiff    Registration
                                                                  Number
THE WAVE -         MIIKE SNOW,              DOWNTOWN            PA0001794674
THOMAS GOLD        THOMAS GOLD
REMIX
THERE GOES MY      KENNY CHESNEY            DOWNTOWN            PA0001195607
LIFE
THIRD ROCK         JOE DIFFIE               DOWNTOWN            PA0000709061
FROM THE SUN
THIS CITY          LADY                     DOWNTOWN            PA0002156646
                   ANTEBELLUM
THIS IS WHY I’M    MIMS                     DOWNTOWN            PA0001597373
HOT
THIS MOMENT        KATY PERRY               DOWNTOWN            PA0001901107
THIS TOWN -        NIALL HORAN,             DOWNTOWN            PA0002063389
TIESTO REMIX       TIESTO
TIK TOK            KESHA                    DOWNTOWN            PA0001688442
TOGETHER           DISCLOSURE,              DOWNTOWN            PA0001936566
                   JIMMY NAPES,
                   NILE RODGERS,
                   SAM SMITH
TOGETHER           CALVIN HARRIS            DOWNTOWN            PA0001965117
TOO MUCH TO        NIALL HORAN              DOWNTOWN            PA0002185297
ASK
TOO YOUNG TO       MOTLEY CRUE              DOWNTOWN            PA0000193928
FALL IN LOVE
TOP OF THE         BIG SEAN, MIKE           DOWNTOWN            PA0001968092
WORLD              POSNER
TOUGH LOVE         JESSIE WARE              DOWNTOWN            PA0001960767
TRAPICABANA -      WYCLEF JEAN,             DOWNTOWN            PA0002145753
REMIX 2            N.O.R.E, RILEY,
                   NEJO
TREASURE           BRUNO MARS               DOWNTOWN            PA0001852256
TROUBLEMAKER       OLLY MURS, FLO           DOWNTOWN            PA0001848285
(FEAT. FLO RIDA)   RIDA
TURN AROUND        MIKKEL S.                DOWNTOWN            PA0001840397
(FEAT. NE-YO)      ERIKSEN, CONOR
                   MAYNARD,
                   BENNY BLANCO,
                   TOR ERIK
                   HERMANSEN, NE-
                   YO
TURNING TABLES     ADELE                    DOWNTOWN            PA0001734878
TWILIGHT           MOS DEF                  DOWNTOWN            PAu003509541
SPEEDBALL

                                     15
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 50 of 156



    Song Title            Artist          Publisher Plaintiff    Registration
                                                                  Number
UNMISSABLE         GORGON CITY,             DOWNTOWN            PA0001975039
                   ZAK ABEL
UP UP & AWAY       KID CUDI                 DOWNTOWN            PA0001832194
UPSIDE DOWN        PALOMA FAITH             DOWNTOWN            PA0002146956
VOICES             DISCLOSURE,              DOWNTOWN            PA0001916085
                   SASHA KEABLE
WAIT ON ME         RIXTON                   DOWNTOWN            PA0001983584
WAKING UP          ONEREPUBLIC              DOWNTOWN            PA0001794365
WANDERLUST         THE WEEKND               DOWNTOWN            PA0001885261
WE R WHO WE R      KESHA                    DOWNTOWN            PA0001715885
WE STAYED UP       MATTHEW DEAR,            DOWNTOWN            PA0002137159
ALL NIGHT -        ARDYN, TOURIST
MATTHEW DEAR
REMIX
WHACHADOIN? -      N.A.S.A.                 DOWNTOWN            PAu003517586
FEAT. SPANK
ROCK, M.I.A.,
SANTIGOLD &
NICK ZINNER
WHAT IF I KISSED   TEMECULA ROAD            DOWNTOWN            PA0002093313
YOU
WHEN I WAS         BRUNO MARS               DOWNTOWN            PA0001834773
YOUR MAN
WHEN LOVE          JOJO                     DOWNTOWN            PA0002137546
HURTS
WHEN WE WERE       DILLON FRANCIS,          DOWNTOWN            PA0001960812
YOUNG -            SULTAN +
GRANDTHEFT         SHEPARD, THE
REMIX              CHAIN GANG OF
                   1974,
                   GRANDTHEFT
WHERE THEM         NICKI MINAJ,             DOWNTOWN            PA0001741154
GIRLS AT (FEAT.    DAVID GUETTA,
NICKI MINAJ &      FLO RIDA
FLO RIDA)
WHITE NOISE        ALUNAGEORGE,             DOWNTOWN            PA0001916088
                   DISCLOSURE
WHO DAT GIRL       AKON, FLO RIDA           DOWNTOWN            PA0001741649
(FEAT. AKON)
WHOLE LOTTA        TRAVIS SCOTT,            DOWNTOWN            PA0002054141
LOVIN’             MUSTARD




                                     16
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 51 of 156



   Song Title           Artist             Publisher Plaintiff    Registration
                                                                   Number
WILD SEASON       BANKS & STEELZ,            DOWNTOWN            PA0002055944
(FEAT. FLORENCE   FLORENCE
WELCH)            WELCH
WILD SIDE         MOTLEY CRUE                DOWNTOWN            PA0000332232
WILLING & ABLE    KWABS,                     DOWNTOWN            PA0002009082
                  DISCLOSURE
WINGS             LITTLE MIX                 DOWNTOWN            PA0001866085
WINGS             BIRDY                      DOWNTOWN            PA0001914394
WISH THAT YOU     FLORENCE + THE             DOWNTOWN            PA0002057562
WERE HERE -       MACHINE
FROM MISS
PEREGRINE’S
HOME FOR
PECULIAR
CHILDREN -
ORIGINAL
MOTION PICTURE
WITHOUT YOU       MOTLEY CRUE                DOWNTOWN            PA0000440233
WOMAN, AMEN       DIERKS BENTLEY             DOWNTOWN            PA0002149935
WORDS AS          BIRDY                      DOWNTOWN            PA0001914394
WEAPONS (US
VERSION)
WORK HARD,        WIZ KHALIFA                DOWNTOWN            PA0001833760
PLAY HARD
WORK OUT          J. COLE                    DOWNTOWN            PA0001775270
WORKING CLASS     GREEN DAY                  DOWNTOWN            RE0000846434
HERO
WORRY ‘BOUT       KEITH URBAN                DOWNTOWN            PA0002022274
NOTHIN’
WORST NITES       FOSTER THE                 DOWNTOWN            PA0002175785
                  PEOPLE
WRAPPED UP        TRAVIE MCCOY,              DOWNTOWN            PA0001982804
                  OLLY MURS
WRITING’S ON      SAM SMITH                  DOWNTOWN            PA0002010264
THE WALL
YOU & ME -        FLUME, FLUME,              DOWNTOWN            PA0001916093
FLUME REMIX       ELIZA
                  DOOLITTLE,
                  DISCLOSURE
YOU CAN DO IT     MACK 10, MS. TOI,          DOWNTOWN            PA0001010605
                  ICE CUBE
YOU WERE          JEWEL                      DOWNTOWN            PA0000776446
MEANT FOR ME

                                      17
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 52 of 156



    Song Title          Artist          Publisher Plaintiff    Registration
                                                                Number
YOU’LL FIND A      SANTIGOLD              DOWNTOWN            PAu003509613
WAY
YOU’RE NO GOOD     MAJOR LAZER            DOWNTOWN            PA0001839355
(FEAT.
SANTIGOLD,
VYBZ KARTEL,
DANIELLE HAIM
& YASMIN)
2 MAN SHOW         TIMBALAND,               ANTHEM            PA0001591430
                   ELTON JOHN
2112: OVERTURE /   RUSH                     ANTHEM              EU738315
THE TEMPLES OF
SYRINX /
DISCOVERY /
PRESENTATION /
ORACLE /
SOLILOQUY /
GRAND FINALE -
MEDLEY
4 MINUTES (FEAT.   TIMBALAND,               ANTHEM            PA0001693511
JUSTIN             JUSTIN
TIMBERLAKE &       TIMBERLAKE,
TIMBALAND)         MADONNA
8TH GRADE          MARIAH CAREY             ANTHEM            PA0002162424
A CHANGE           SHERYL CROW              ANTHEM            PA0000886508,
WOULD DO YOU                                                  PA0000852627
GOOD
A LITTLE MORE      JASON ALDEAN             ANTHEM            PA0002071739
SUMMERTIME
ALL ABOUT          PIXIE LOTT               ANTHEM            PA0001935642
TONIGHT
ALL GOOD           NELLY FURTADO            ANTHEM            PA0001164468
THINGS (COME TO
AN END)
ALL MY FRIENDS     LUKE BRYAN               ANTHEM            PA0001588828
SAY
ANONYMOUS -        TIMBALAND,               ANTHEM            PA0001334239
MAIN               BOBBY V.
ANTHEM             RUSH                     ANTHEM              EU593788
AULD LANG SYNE     MARIAH CAREY             ANTHEM            PA0001758471
- THE NEW
YEAR’S ANTHEM
AUTOMATIC          NICKI MINAJ              ANTHEM            PA0001822058


                                   18
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 53 of 156



    Song Title           Artist           Publisher Plaintiff    Registration
                                                                  Number
AYO                TIMBALAND,                 ANTHEM            PA0001645303
TECHNOLOGY         JUSTIN
                   TIMBERLAKE, 50
                   CENT
BACK IN TIME -     PITBULL                    ANTHEM            PA0001833789
FEATURED IN
MEN IN BLACK 3
BACKWOODS          JUSTIN MOORE               ANTHEM            PA0001835907
BANJO              RASCAL FLATTS              ANTHEM            PA0001892946
BBC                JAY Z                      ANTHEM            PA0001986816
BLACK VELVET       ALANNAH MYLES              ANTHEM            PA0000429717
BLOW               VARIOUS ARTISTS            ANTHEM            PA0001986575
(CHRISTIAN HOFF
REMIX)
BOARDMEETING       TIMBALAND,                 ANTHEM            PA0001761903
                   MAGOO
BORN TO RIDE       BLACKJACK                  ANTHEM            PA0001921939
                   BILLY
BOUNCE             DR. DRE, JUSTIN            ANTHEM            PA0001761703
                   TIMBERLAKE,
                   MISSY ELLIOTT,
                   TIMBALAND
CAN’T HOLD US      CHRISTINA                  ANTHEM            PA0001104828,
DOWN (FEAT. LIL’   AGUILERA, LIL’                               PA0001143432
KIM)               KIM
CARRY OUT          TIMBALAND,                 ANTHEM            PA0001780010,
(FEATURING         JUSTIN                                       PA0001935810
JUSTIN             TIMBERLAKE
TIMBERLAKE)
C’EST LA VIE       KHALED                     ANTHEM            PA0001990236
CHOP ME UP         TIMBALAND,                 ANTHEM            PA0001368887
                   JUSTIN
                   TIMBERLAKE,
                   THREE 6 MAFIA
CLOSE              RYAN KINDER                ANTHEM            PA0002078340
CLOSER TO THE      RUSH                       ANTHEM              EU849485
HEART
COME AROUND -      TIMBALAND,                 ANTHEM            PA0001596704,
ALBUM VERSION      M.I.A.                                       PA0001640239
(EDITED)
CRAZY GIRL         ELI YOUNG BAND             ANTHEM            PA0002002584
CRAZY TOWN         JASON ALDEAN               ANTHEM            PA0001644247


                                     19
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 54 of 156



    Song Title              Artist             Publisher Plaintiff    Registration
                                                                       Number
CRUISE               FLORIDA                       ANTHEM            PA0001803624,
                     GEORGIA LINE                                    PA0001913754,
                                                                     PA0002026775
CRUISE - REMIX       FLORIDA                       ANTHEM            PA0001957224
                     GEORGIA LINE,
                     NELLY
DANCE AGAIN          JENNIFER LOPEZ                ANTHEM            PA0001832147
(RANNY AND
BRYAN REYES
CLUB MIX)
DAVID ASHLEY         TRAVIS DENNING                ANTHEM            PA0002154285
PARKER FROM
POWDER SPRINGS
DON’T YOU NEED       ENRIQUE                       ANTHEM            PA0002034711
SOMEBODY             IGLESIAS, R. CITY,
(FEAT. ENRIQUE       REDONE,
IGLESIAS, R. CITY,   SERAYAH,
SERAYAH &            SHAGGY
SHAGGY)
DREAMLINE -          RUSH                          ANTHEM            PA0000539471
REMASTERED
DRINK YOU            JUSTIN                        ANTHEM            PA0001985056
AWAY                 TIMBERLAKE
DRUNK GIRL           CHRIS JANSON                  ANTHEM            PA0002105828
DRUNK IN LOVE        BEYONCE, JAY Z                ANTHEM            PA0001986581
ELEVATOR (FEAT.      TIMBALAND, FLO                ANTHEM            PA0001647059
TIMBALAND)           RIDA
EQUALIZER            K-OS                          ANTHEM            PA0002089472
EVERYDAY IS A        SHERYL CROW                   ANTHEM            PA0000852628
WINDING ROAD
FILTHY               JUSTIN                        ANTHEM            PA0002104122
                     TIMBERLAKE
FIX A DRINK          CHRIS JANSON                  ANTHEM            PA0002105827,
                                                                     PA0002130901
FLY BY NIGHT         RUSH                          ANTHEM              EU593790
FORCE TEN            RUSH                          ANTHEM            PA0000345913
FREEWILL             RUSH                          ANTHEM            PA0000066536
FUTURESEX /          JUSTIN                        ANTHEM            PA0001165047,
LOVESOUND            TIMBERLAKE                                      PA0001368884
GET UR FREAK ON      MISSY ELLIOTT                 ANTHEM            PA0001065000
- EDIT




                                          20
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 55 of 156



    Song Title           Artist            Publisher Plaintiff    Registration
                                                                   Number
GIMME WHAT I       JUSTIN                      ANTHEM            PA0001985049
DON’T KNOW (I      TIMBERLAKE
WANT)
GIN AND JUICE      SNOOP DOGG,                 ANTHEM            PA0000901892
(FEAT. DAT         DAZ DILLINGER
NIGGA DAZ)
GIVE IT TO ME      TIMBALAND,                  ANTHEM            PA0001167355
                   JUSTIN
                   TIMBERLAKE,
                   NELLY FURTADO
GIVE IT UP TO ME   LIL WAYNE,                  ANTHEM            PA0001684948
                   SHAKIRA
GONNA B GOOD       KEITH URBAN                 ANTHEM            PA0001899887,
                                                                 PA0001947437
GOOD ENOUGH        EMPIRE CAST                 ANTHEM            PA0001983010
(FEAT. JUSSIE
SMOLLETT)
GRAB THE WHEEL     6LACK,                      ANTHEM            PA0002104118
                   TIMBALAND
GRILLZ - DIRTY     ALI & GIPP, PAUL            ANTHEM            PA0001334594
                   WALL, NELLY
HAIL MARY          MAKAVELI                    ANTHEM            PA0000897827
HEADLIGHTS         MONTGOMERY                  ANTHEM            PA0002040412
                   GENTRY
HEARTBREAK         MICKEY GUYTON               ANTHEM            PA0002034706
SONG
HIGHWAY DON’T      KEITH URBAN,                ANTHEM            PA0001865121
CARE               TAYLOR SWIFT,
                   TIM MCGRAW
HOLY GRAIL         JAY Z, JUSTIN               ANTHEM            PA0001986918
                   TIMBERLAKE
HOME ALONE         KAREN                       ANTHEM            PA0002010111
TONIGHT            FAIRCHILD, LUKE
                   BRYAN
HONKY TONK         TRACE ADKINS                ANTHEM            PA0001288298
BADONKADONK
HOW I’LL           TIM MCGRAW                  ANTHEM            PA0002057468
ALWAYS BE
HOW NOT TO         DAN + SHAY                  ANTHEM            PA0002065490
I DON’T HAVE TO    CHER                        ANTHEM            PA0001869739,
SLEEP TO DREAM                                                   PA0001866186
- BONUS TRACK



                                      21
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 56 of 156



    Song Title           Artist           Publisher Plaintiff    Registration
                                                                  Number
I KNOW             LOCASH                     ANTHEM            PA0002023425
SOMEBODY
I LIKE HOW IT      ENRIQUE                    ANTHEM            PA0001987039
FEELS              IGLESIAS /
                   PITBULL / THE
                   WAV.S
I LOVE THIS LIFE   LOCASH                     ANTHEM            PA0002002565
I LOVE YOU         MARTINA                    ANTHEM            PA0000991460
                   MCBRIDE
ICE BOX            OMARION                    ANTHEM            PA0001166658
IF IT MAKES YOU    SHERYL CROW                ANTHEM            PA0000815033
HAPPY
IF WE EVER MEET    KATY PERRY,                ANTHEM            PA0001779996
AGAIN              TIMBALAND
(FEATURING
KATY PERRY)
INDEPENDENT        DESTINY’S CHILD            ANTHEM            PA0001268466
WOMEN PART I
INFATUATION        CHRISTINA                  ANTHEM            PA0001143430,
                   AGUILERA                                     PA0001104830
IT’S CHRISTMAS     BACKSTREET                 ANTHEM            PA0001833693
TIME AGAIN         BOYS
JUST SAYIN’        JAMES BARKER               ANTHEM            PA0001720925
                   BAND
KEEP YOUR          EMPIRE CAST                ANTHEM            PA0001977801
MONEY (FEAT.
JUSSIE
SMOLLETT)
KISS MY            BLAKE SHELTON              ANTHEM            PA0001736640
COUNTRY ASS
KISS YOU           ONE DIRECTION              ANTHEM            PA0001837916
KNOW BOUT ME       DRAKE, JAY Z,              ANTHEM            PA0001881446
                   JAMES
                   FAUNTLEROY,
                   TIMBALAND
LA VILLA           RUSH                       ANTHEM            PA0000021399
STRANGIATO
LET THE GROOVE     JUSTIN                     ANTHEM            PA0001986512
GET IN             TIMBERLAKE
LETTIN’ THE        JUSTIN MOORE               ANTHEM            PA0001876738
NIGHT ROLL
LIKE I LOVED       BRETT YOUNG                ANTHEM            PA0002023424
YOU

                                     22
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 57 of 156



    Song Title          Artist           Publisher Plaintiff    Registration
                                                                 Number
LIMELIGHT        RUSH                        ANTHEM            PA0000100469
LIVE IT UP       JENNIFER LOPEZ,             ANTHEM            PA0001966227
                 PITBULL
LIVE MY LIFE     JUSTIN BIEBER,              ANTHEM            PA0001778927
                 FAR EAST
                 MOVEMENT
LIVE WHILE       ONE DIRECTION               ANTHEM            PA0001835336
WE’RE YOUNG
LOOKIN’ FOR      TIM MCGRAW                  ANTHEM            PA0001893793
THAT GIRL
LOSING MY WAY    JUSTIN                      ANTHEM            PA0001165044
                 TIMBERLAKE
LOVESTONED / I   JUSTIN                      ANTHEM            PA0001165050
THINK SHE        TIMBERLAKE
KNOWS - RADIO
EDIT
LUCKY            BRITNEY SPEARS              ANTHEM            PA0001005829
(REMASTERED)
MAKE ME BETTER   FABOLOUS, NE-               ANTHEM            PA0001599530
                 YO
MANEATER         NELLY FURTADO               ANTHEM            PA0001164461
MARATHON         RUSH                        ANTHEM            PA0000266077
MEET IN THA      TIMBALAND,                  ANTHEM            PA0001935809
MIDDLE           BRAN’ NU
(FEATURING
BRAN’ NU)
MEN IN BLACK     WILL SMITH                  ANTHEM            PAu002192135
MI DECLARACION   MALUMA, SID,                ANTHEM            PA0002127316
                 TIMBALAND
MILES AWAY       MADONNA                     ANTHEM            PA0001693517
MIRRORS          JUSTIN                      ANTHEM            PA0001986492
                 TIMBERLAKE
MISS             KELLY                       ANTHEM            PA0001105447
INDEPENDENT      CLARKSON
MORNING AFTER    TIMBALAND,                  ANTHEM            PA0001780007,
DARK             NELLY FURTADO,                                PA0001935804
(FEATURING       SOSHY
NELLY FURTADO
& SOSHY)
MOVE YOUR        BAD BUNNY,                  ANTHEM            PA0002096087
BODY             TIMBALAND,
                 WISIN
MOVIN’ BASS      JAY Z, RICK ROSS            ANTHEM            PA0001977990

                                    23
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 58 of 156



    Song Title          Artist            Publisher Plaintiff    Registration
                                                                  Number
MURDER (FEAT.     JUSTIN                      ANTHEM            PA0001901478
JAY-Z)            TIMBERLAKE, JAY
                  Z
MY FAVORITE       SHERYL CROW                 ANTHEM            PA0002002824,
MISTAKE                                                         PA0000919779
MY FRONT PORCH    LONESTAR                    ANTHEM            PA0001126341
LOOKING IN
MY LOVE (FEAT.    JUSTIN                      ANTHEM            PA0001165055
T.I.)             TIMBERLAKE, T.I.
NEED TONIGHT      LIVE                        ANTHEM            PAu003740048
NEVER FAR         CHRIS CORNELL               ANTHEM            PA0001655568
AWAY
NEVER SAY         JADEN SMITH,                ANTHEM            PA0001806271
NEVER             JUSTIN BIEBER
NO APOLOGIES      EMPIRE CAST                 ANTHEM            PA0001983014
(FEAT. JUSSIE
SMOLLETT, YAZZ)
NOD YA HEAD     CHRISTINA                     ANTHEM            PA0001224207
(THE REMIX)     VIDAL, GREGG
                PAGANI, ROB
                CHIARELLI FOR
                FINAL MIX, INC. &
                GREGG PAGANI
                FOR 1023
                PRODUCTIONS.,
                TRAKNOX, WILL
                SMITH
NOT A BAD THING JUSTIN                        ANTHEM            PA0001901484
                TIMBERLAKE
NOTHING TO        EMPIRE CAST                 ANTHEM            PA0001983022
LOSE (FEAT.
JUSSIE
SMOLLETT)
OFF THAT          DRAKE, JAY Z                ANTHEM            PA0001728873
OH MY!            B.O.B, HALEY                ANTHEM            PA0001804392
                  REINHART
OH TIMBALAND -    TIMBALAND                   ANTHEM            PA0001759709
ALBUM VERSION
(EDITED)
ON THE FLOOR      JENNIFER LOPEZ,             ANTHEM            PA0001773478
                  PITBULL
ONE AND ONLY      FALL OUT BOY,               ANTHEM            PA0001759715
                  TIMBALAND

                                     24
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 59 of 156



    Song Title          Artist          Publisher Plaintiff    Registration
                                                                Number
ONE HELL OF AN    BRANTLEY                  ANTHEM            PA0001993219
AMEN              GILBERT
ONE LAST TIME     ARIANA GRANDE             ANTHEM            PA0001941577
ORDINARY -        TRAIN                     ANTHEM            PA0001295460
ROCK VERSION
OUT THERE         CHRIS JANSON              ANTHEM            PA0002130909
OVERPROTECTED     BRITNEY SPEARS            ANTHEM            PA0001084047
(RADIO EDIT)
PAPI              JENNIFER LOPEZ            ANTHEM            PA0001810026
PART II (ON THE   JAY Z                     ANTHEM            PA0001986856
RUN)
PARTITION         BEYONCE                   ANTHEM            PA0001986583
PETER PAN         KELSEA                    ANTHEM            PA0001981894
                  BALLERINI
PICASSO BABY      JAY Z                     ANTHEM            PA0001986859
POCKETBOOK        JENNIFER                  ANTHEM            PA0001645494
                  HUDSON,
                  LUDACRIS
POUND THE         NICKI MINAJ               ANTHEM            PA0001822045
ALARM
PRAY              LOGIC, SAM                ANTHEM            PA0002095079
                  SMITH
PROMISCUOUS       TIMBALAND,                ANTHEM            PA0001164460,
                  NELLY FURTADO                               PA0001367878
PUSHER LOVE       JUSTIN                    ANTHEM            PA0001986497
GIRL              TIMBERLAKE
RAIN OVER ME      MARC ANTHONY,             ANTHEM            PA0001780979
                  PITBULL
RATCHET           TINK                      ANTHEM            PA0001987117
COMMANDMENTS
REALLY DON’T      CHER LLOYD,               ANTHEM            PA0001876050,
CARE              DEMI LOVATO                                 PA0001850403
RED BARCHETTA     RUSH                      ANTHEM            PA0000100467
RED LIGHTS        TIESTO                    ANTHEM            PA0002014531
REHAB             RIHANNA                   ANTHEM            PA0001603566
RELEASE           TIMBALAND,                ANTHEM            PA0001761877
                  JUSTIN
                  TIMBERLAKE
SAUCE             JUSTIN                    ANTHEM            PA0002130638
                  TIMBERLAKE
SAY IT RIGHT      NELLY FURTADO             ANTHEM            PA0001164463


                                   25
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 60 of 156



    Song Title           Artist            Publisher Plaintiff    Registration
                                                                   Number
SAY SOMETHING       JUSTIN                     ANTHEM            PA0002105826,
                    TIMBERLAKE,                                  PA0002130605
                    CHRIS
                    STAPLETON
SAY SOMETHING       TIMBALAND,                 ANTHEM            PA0001728554
(FEATURING          DRAKE
DRAKE)
SEXYBACK            TIMBALAND,                 ANTHEM            PA0001165048
                    JUSTIN
                    TIMBERLAKE
SHAKE YA            MURPHY LEE,                ANTHEM            PA0001248945,
TAILFEATHER         DIDDY, NELLY                                 PA0001196526
(FEAT. P. DIDDY &
MURPHY LEE) -
2016
REMASTERED
SINGLES YOU UP      JORDAN DAVIS               ANTHEM            PA0002148198
SIRENS              CHER LLOYD                 ANTHEM            PA0001923114
SOAK UP THE SUN     SHERYL CROW                ANTHEM            PA0001087054
SOMEBODY ELSE       JUSTIN MOORE               ANTHEM            PA0002057083
WILL
SOMEBODY TO         THE VAMPS, DEMI            ANTHEM            PA0001945746
YOU                 LOVATO
SOMETHING           SIR ROSEVELT               ANTHEM            PA0002140688
‘BOUT YOU
SOMETHING LIKE      TIM MCGRAW                 ANTHEM            PA0000952419
THAT
SONG NUMBER 7       RANDY HOUSER               ANTHEM            PA0002030923
SOUTHERN BOY        JASON ALDEAN,              ANTHEM            PA0002078722
(WITH JASON         JORDAN RAGER
ALDEAN)
STARSHIPS           NICKI MINAJ                ANTHEM            PA0001819003
STRAWBERRY          JUSTIN                     ANTHEM            PA0001986536
BUBBLEGUM           TIMBERLAKE
STRONGER            BRITNEY SPEARS             ANTHEM            PA0001005826
(REMASTERED)
SUAVE (KISS ME)     NAYER                      ANTHEM            PA0001966307
(FEAT. MOHOMBI
& PITBULL)
SUBDIVISIONS        RUSH                       ANTHEM            PA0000151877
SUIT & TIE          JUSTIN                     ANTHEM            PA0001986493
                    TIMBERLAKE, JAY
                    Z

                                      26
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 61 of 156



   Song Title           Artist          Publisher Plaintiff    Registration
                                                                Number
SUMMER LOVE      JUSTIN                     ANTHEM            PA0001165046,
                 TIMBERLAKE                                   PA0001368885
SURE FEELS       JAKE OWEN                  ANTHEM            PA0001947712
RIGHT
SWEET REVENGE    CHRIS CORNELL              ANTHEM            PA0001655575
TAKE BACK THE    JUSTIN                     ANTHEM            PA0001985062
NIGHT            TIMBERLAKE
TAKE IT LIKE A   CHER                       ANTHEM            PA0001869741
MAN - 7TH
HEAVEN EDIT
TAKE IT TO THE   B2K                        ANTHEM            PA0001252922
FLOOR
THANK ME NOW -   DRAKE                      ANTHEM            PA0001728553
ALBUM VERSION
(EDITED)
THAT’S HOW       BILLY                      ANTHEM            PA0001618390
COUNTRY BOYS     CURRINGTON
ROLL
THE ANALOG KID   RUSH                       ANTHEM            PA0000151878
THE BOOZE        BLACKJACK                  ANTHEM            PA0002040635
CRUISE           BILLY
THE BOYS OF      KENNY CHESNEY              ANTHEM            PA0001831470
FALL
THE SPIRIT OF    RUSH                       ANTHEM            PA0000066535
RADIO
THE WAY I ARE    TIMBALAND,                 ANTHEM            PA0001761677
                 D.O.E., KERI
                 HILSON
THE WAY YOU      FAITH HILL                 ANTHEM            PA0000980634
LOVE ME
THEY DON’T       ONE DIRECTION              ANTHEM            PA0001846812
KNOW ABOUT US
THIS HOUSE IS    BON JOVI                   ANTHEM            PA0002046343
NOT FOR SALE
TIME             CHRIS CORNELL              ANTHEM            PA0001760169
TKO              JUSTIN                     ANTHEM            PA0001985028
                 TIMBERLAKE
TOM FORD         JAY Z                      ANTHEM            PA0001986861
TOM SAWYER       RUSH                       ANTHEM            PA0000100466
TONIGHT I’M      CARLY RAE                  ANTHEM            PA0001866093
GETTING OVER     JEPSEN
YOU
TOO YOUNG        POST MALONE                ANTHEM            PA0002163355

                                   27
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 62 of 156



    Song Title            Artist          Publisher Plaintiff    Registration
                                                                  Number
TUNNEL VISION      JUSTIN                     ANTHEM            PA0001986508
                   TIMBERLAKE
VENUS VS. MARS     JAY Z                      ANTHEM            PA0001728874
VINDICATED         DASHBOARD                  ANTHEM            PA0001295459
                   CONFESSIONAL
WAITING ON YOU     LINDSAY ELL                ANTHEM            PA0002080155
WALK AWAY          CHRISTINA                  ANTHEM            PA0001143431
                   AGUILERA
WATCH OUT          CHRIS CORNELL              ANTHEM            PA0001856565
WE BELONG TO       TIMBALAND                  ANTHEM            PA0001780088
THE MUSIC
(FEATURING
MILEY CYRUS)
WELCOME TO         CHER                       ANTHEM            PAu003528648,
BURLESQUE -                                                     PA0001824526
BURLESQUE
ORIGINAL
MOTION PICTURE
SOUNDTRACK
WHAT GOES          JUSTIN                     ANTHEM            PA0001165051
AROUND.../...COM   TIMBERLAKE
ES AROUND
(INTERLUDE)
WHAT GUY           WATERLOO                   ANTHEM            PA0002111757
WOULDN’T           REVIVAL
WHIP IT            NICKI MINAJ                ANTHEM            PA0001822050
WHITE HORSE        TAYLOR SWIFT               ANTHEM            PA0001963668
WHY WAIT           RASCAL FLATTS              ANTHEM            PA0001798839
WORKING MAN        RUSH                       ANTHEM            PA0000100466
YONCE -            FEL CARTER                 ANTHEM            PA0001986580
BONUSTRACK
YOU COULD BE       BRANTLEY                   ANTHEM            PA0002082568,
THAT GIRL          GILBERT                                      PA0002082606
YOU DON’T WANT     MEEK MILL,                 ANTHEM            PA0001996573,
THESE PROBLEMS     TIMBALAND, BIG                               PA0002071617
                   SEAN, ACE HOOD,
                   RICK ROSS, DJ
                   KHALED, FRENCH
                   MONTANA, 2
                   CHAINZ
YOU GOT IT ON      JUSTIN                     ANTHEM            PA0001985040
                   TIMBERLAKE


                                     28
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 63 of 156



    Song Title           Artist            Publisher Plaintiff    Registration
                                                                   Number
YYZ                RUSH                       ANTHEM             PA0000100468
(FUCK A) SILVER    PANIC! AT THE              BIG DEAL           PA0002139081
LINING             DISCO
100% (FEAT. TONY   BIG PUN, TONY              BIG DEAL           PA0001071650
SUNSHINE)          SUNSHINE
16 STEPS           MARTIN JENSEN,             BIG DEAL           PA0002171445
                   OLIVIA HOLT
A GUY WALKS        TYLER FARR                 BIG DEAL           PA0001949841
INTO A BAR
AI NO CORRIDA -    STEFAN RIO,                BIG DEAL           PA0000509821
EDIT               FRANCA
                   MORGANO
BAD MAN            ROBIN THICKE,              BIG DEAL           PA0002018527
                   JOE PERRY,
                   TRAVIS BARKER,
                   PITBULL
BE WITH ME         OLD DOMINION               BIG DEAL           PA0002111717
BEAUTIFUL          BRETT YOUNG                BIG DEAL           PA0002139077
BELIEVER
BET AIN’T WORTH    LEON BRIDGES               BIG DEAL           PA0002146975
THE HAND
BETTER TO LIE      JESSE, SWAE LEE,           BIG DEAL           PA0002175331
(WITH JESSE &      BENNY BLANCO
SWAE LEE)
BIG SPENDER    FOSSE ENSEMBLE,                BIG DEAL           PA0000718019
               VALARIE
               PETTIFORD
BLOW THAT      MAJOR LAZER,                   BIG DEAL           PA0002158551
SMOKE          TOVE LO
BO$$           FIFTH HARMONY                  BIG DEAL           PA0002082488
BREAK MY HEART HEY VIOLET                     BIG DEAL           PA0002074476
BREAK UP WITH  OLD DOMINION                   BIG DEAL           PA0002102943,
HIM                                                              PA0001970965
BRING IT BACK  ALEON CRAFT,                   BIG DEAL           PA0002111487
               SHY CARTER
BYE BYE        JO DEE MESSINA                 BIG DEAL           PA0000895950
CALL           FRANCESCO                      BIG DEAL           PA0001913089
               YATES
CAN WE HANG ON COLD WAR KIDS                  BIG DEAL           PA0002122143
?
CARLENE        PHIL VASSAR                    BIG DEAL           PA0001010848
CHAINS         NICK JONAS                     BIG DEAL           PA0001914172


                                      29
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 64 of 156



    Song Title          Artist           Publisher Plaintiff    Registration
                                                                 Number
CHEER UP           PORTUGAL. THE            BIG DEAL           PA0002163874
                   MAN
CHICKS DIG IT      CHRIS CAGLE              BIG DEAL           PA0001136165
CHRISTMAS          GEORGE STRAIT            BIG DEAL           PA0000981983
COOKIES
COFFEE             SYLVAN ESSO              BIG DEAL           PA0002174000
COLOR BLIND -      DIPLO, TWERL,            BIG DEAL           PA0002148006
TWERL & MAX        LIL XAN, MAX
STYLER REMIX       STYLER
COMPLICATED        BANTU,                   BIG DEAL           PA0002117599
(FEAT.             SHUNGUDZO
SHUNGUDZO)
CONCENTRATE        DEMI LOVATO              BIG DEAL           PA0002145353
CRAVING YOU        THOMAS RHETT,            BIG DEAL           PA0002078206
                   MAREN MORRIS
DAISY              ZEDD                     BIG DEAL           PA0002000365
DANCE              DNCE                     BIG DEAL           PA0002133661
DARK DAYS          LOCAL NATIVES            BIG DEAL           PA0002099386
DAY DRINKING       HEYMOUS                  BIG DEAL           PA0001953946
                   MOLLY, PITBULL
DEARLY             ESME                     BIG DEAL           PA0002073611
DEPARTED           PATTERSON,
                   SHAKEY GRAVES
DEEP IN THE        JENNIFER                 BIG DEAL           PA0001801336
MEADOW             LAWRENCE
(BAAUER REMIX) -
FROM THE
HUNGER GAMES:
MOCKINGJAY,
PART 2
SOUNDTRACK
DIE A HAPPY MAN    THOMAS RHETT             BIG DEAL           PA0002051793
DIE YOUNG          SYLVAN ESSO              BIG DEAL           PA0002182432
DIGITAL WITNESS    ST. VINCENT              BIG DEAL           PA0001949737
DO YOU THINK       NVDES                    BIG DEAL           PA0002158380
ABOUT ME
DOES IT FEEL       ALEX AIONO               BIG DEAL           PA0002171447
LIKE FALLING
DONE FOR ME        KEHLANI,                 BIG DEAL           PA0002139217
(FEAT. KEHLANI)    CHARLIE PUTH




                                    30
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 65 of 156



   Song Title           Artist          Publisher Plaintiff    Registration
                                                                Number
DON’T GO          BACKSTREET               BIG DEAL           PA0002127129,
BREAKING MY       BOYS                                        PA0002138733
HEART
DON’T KILL MY     LOST KINGS,              BIG DEAL           PA0002182955,
HIGH              SOCIAL HOUSE,                               PA0002180166
                  WIZ KHALIFA
DRIVING           DONNA MISSAL             BIG DEAL           PA0002133375
EAST OF EDEN -    ZELLA DAY                BIG DEAL           PA0001981528
CAROUSEL REMIX
EIGHT SECOND    JAKE OWEN                  BIG DEAL           PA0001165116,
RIDE                                                          PA0001728927
ELECTRICITY -   MARK RONSON,               BIG DEAL           PA0002155050
ACOUSTIC        DUA LIPA, DIPLO,
                SILK CITY
EMERGENCY -     ICONA POP,                 BIG DEAL           PA0001970984
PARTY THIEVES   PARTY THIEVES
REMIX
FALLIN’ ALL IN  SHAWN MENDES               BIG DEAL           PA0002140837
YOU
FAN GIRL        MICHAEL RAY                BIG DEAL           PA0002139178
FAST SLOW DISCO ST. VINCENT                BIG DEAL           PA0002143808
FIREBALL (FEAT. JOHN RYAN,                 BIG DEAL           PA0001948693
JOHN RYAN)      PITBULL
FITNESS           LIZZO                    BIG DEAL           PA0002133561
FOUND YOU         KANE BROWN               BIG DEAL           PA0002140234
FOUNTAIN OF       LOCAL NATIVES            BIG DEAL           PA0002099389
YOUTH
GETTIN’ YOU       CHRIS YOUNG              BIG DEAL           PA0001658284
HOME
GIRL              DONNA MISSAL             BIG DEAL           PA0002144068
GIRLS LIE TOO -   TERRI CLARK              BIG DEAL           PA0001160411
GREATEST HITS
VERSION
GIRLS TALK BOYS   5 SECONDS OF             BIG DEAL           PA0002117623
(FROM THE         SUMMER
GHOSTBUSTERS
ORIGINAL
MOTION PICTURE
SOUNDTRACK)
GOOD COMPANY      JAKE OWEN                BIG DEAL           PA0002077101




                                   31
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 66 of 156



    Song Title          Artist          Publisher Plaintiff    Registration
                                                                Number
GOODBYE          DANIELLE                  BIG DEAL           PA0002145313
SUMMER           BRADBERY,
                 THOMAS RHETT
HEADLIGHTS       ILSEY, ROBIN              BIG DEAL           PA0002053698
(FEAT. ILSEY)    SCHULZ
HELLO MY OLD     THE OH HELLOS             BIG DEAL           SR0000843511
HEART
HEY LOOK MA, I   PANIC! AT THE             BIG DEAL           PA0002144486
MADE IT          DISCO
HEY MAMI         SYLVAN ESSO               BIG DEAL           PA0001992052
HIGH HOPES       PANIC! AT THE             BIG DEAL           PA0002144483
                 DISCO
HIGHWAY JONES    CRY OF LOVE               BIG DEAL           PA0000628952
HOLD YOU IN MY   RAY                       BIG DEAL           PA0001256140
ARMS             LAMONTAGNE
IF IT FEELS GOOD LEON BRIDGES              BIG DEAL           PA0002146976
(THEN IT MUST
BE)
IN MY BLOOD      SHAWN MENDES              BIG DEAL           PA0002128764
IT WON’T KILL YA THE                       BIG DEAL           PA0002131802
                 CHAINSMOKERS,
                 LOUANE
IT’S CHRISTMAS   BACKSTREET                BIG DEAL           PA0001833693
TIME AGAIN       BOYS
I’VE BEEN        CAT POWER,                BIG DEAL           PA0001285668
THINKING         HANDSOME BOY
                 MODELING
                 SCHOOL
JUST A LITTLE    BANTU,                    BIG DEAL           PA0002139034
                 SHUNGUDZO
KICK JUMP TWIST SYLVAN ESSO                BIG DEAL           PA0002182384
LAREDO           CHRIS CAGLE               BIG DEAL           PA0001033107
LEARN TO LET GO KESHA                      BIG DEAL           PA0002139769
LEAVE RIGHT      THOMAS RHETT              BIG DEAL           PA0002120133
NOW
LET IT ALL GO    BIRDY, RHODES             BIG DEAL           PA0002163091
LET IT GO        TIM MCGRAW                BIG DEAL           PA0001382370,
                                                              PA0001653566,
                                                              PA0001167461
LIAR             BRITNEY SPEARS            BIG DEAL           PA0002048142
LIFE ON THE      GOV’T MULE                BIG DEAL           PA0001066591
OUTSIDE


                                   32
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 67 of 156



   Song Title           Artist           Publisher Plaintiff    Registration
                                                                 Number
LIGHT IT UP       LUKE BRYAN                BIG DEAL           PA0002144999
LIVE IN THE MIX   FLOW DYNAMICS             BIG DEAL           PA0001597090
LIVE IT UP -      ERA ISTREFI,              BIG DEAL           PA0002129820
OFFICIAL SONG     NICKY JAM, WILL
2018 FIFA WORLD   SMITH
CUP RUSSIA
LOOK WHAT GOD     THOMAS RHETT              BIG DEAL           PA0002187664
GAVE HER
LOS AGELESS       ST. VINCENT               BIG DEAL           PA0002145312
LOSE MY COOL      AMBER MARK                BIG DEAL           PA0002192858
LOST IN JAPAN     SHAWN MENDES              BIG DEAL           PA0002128746
LOVE BY THE       TYLER FARR                BIG DEAL           PA0002133386
MOON
LOVE IS           COLD WAR KIDS             BIG DEAL           PA0002122132
MYSTICAL
LOVE ME NOW -     JOHN LEGEND,              BIG DEAL           PA0002075742
DAVE AUDE         DAVE AUDE
REMIX RADIO
EDIT
LOVE WITHOUT      GEORGE STRAIT             BIG DEAL           PAu001342711
END, AMEN
ME & MY GIRLS     SELENA GOMEZ              BIG DEAL           PA0002007637
MERCY             SHAWN MENDES              BIG DEAL           PA0002082652
MINE              MATT                      BIG DEAL           PA0002158215
                  NATHANSON
MISS JACKSON      PANIC! AT THE             BIG DEAL           PA0001897494
(FEAT. LOLO)      DISCO, LOLO
MOM               KELLI TRAINOR,            BIG DEAL           PA0002140417,
                  MEGHAN                                       PA0002038814,
                  TRAINOR                                      PA0002054997
NEVER LET ME      JESS GLYNNE               BIG DEAL           PA0002158037
GO
NEW YORK AT       OLD DOMINION              BIG DEAL           PA0002111753
NIGHT
NO PROMISES       SHAWN MENDES              BIG DEAL           PA0002091120
NO REASON TO      COLD WAR KIDS             BIG DEAL           PA0002122130
RUN
NO SUCH THING     OLD DOMINION              BIG DEAL           PA0002099272,
AS A BROKEN                                                    PA0002147962,
HEART                                                          PA0002111712




                                    33
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 68 of 156



    Song Title           Artist          Publisher Plaintiff    Registration
                                                                 Number
NOTHING BREAKS MARK RONSON,                 BIG DEAL           PA0002161747
LIKE A HEART - DON DIABLO,
DON DIABLO     MILEY CYRUS
REMIX
NOW            GRACE MITCHELL               BIG DEAL           PA0002157751
NOW AND LATER SAGE THE GEMINI               BIG DEAL           PA0002065255,
                                                               PA0002096995
OH DEVIL          ELECTRIC GUEST            BIG DEAL           PA0002171448
ON THE LOOSE -    NIALL HORAN               BIG DEAL           PA0002087814
ACOUSTIC
ONE OF THE        PANIC! AT THE             BIG DEAL           PA0002143804
DRUNKS            DISCO
ONE OF THE        JORDAN RAGER              BIG DEAL           PA0002144063
GOOD ONES
OVERTIME          JESSIE WARE               BIG DEAL           PA0002157968
PART ONE - HEY,   RAY                       BIG DEAL           PA0002175530
NO PRESSURE       LAMONTAGNE
PILLS             ST. VINCENT               BIG DEAL           PA0002145295
POWERFUL          ELLIE GOULDING,           BIG DEAL           PA0002019618
                  MAJOR LAZER,
                  TARRUS RILEY
PRAY              JRY, RUTHANNE             BIG DEAL           PA0002099336
PREACHER MAN      THE DRIVER ERA            BIG DEAL           PA0002139188
PRETTY AS YOU     CRY OF LOVE               BIG DEAL           PA0000628954
PLEASE
PRINCE JOHNNY     ST. VINCENT               BIG DEAL           PA0001949737
PULL IT OFF       KANE BROWN                BIG DEAL           PA0002169097,
                                                               PA0002140237
QUEEN             SHAWN MENDES              BIG DEAL           PA0002140849
QUIMICA (DANCE    BALKAN BEAT               BIG DEAL           PA0002156312
WITH ME)          BOX, BOMBA
                  ESTEREO
RADIO             SYLVAN ESSO               BIG DEAL           PA0002158507
RAPTURE           UNDEROATH                 BIG DEAL           PA0002143926
REALLY REALLY     KEVIN GATES               BIG DEAL           PA0002057816
REDNECK YACHT     CRAIG MORGAN              BIG DEAL           PAu002839614,
CLUB                                                           PA0001298746
RENEGADES         THOMAS RHETT              BIG DEAL           PA0002120142
RIGHT BY YOU      JOHN LEGEND               BIG DEAL           PA0002075751
(FOR LUNA)



                                    34
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 69 of 156



    Song Title              Artist         Publisher Plaintiff    Registration
                                                                   Number
ROC BOYS (AND       JAY Z                     BIG DEAL           PA0001590440
THE WINNER IS)...
ROLL WITH ME        BANTU, FRIEND             BIG DEAL           PA0002177425
(FEAT.              WITHIN, JONAS
SHUNGUDZO) -        BLUE,
FRIEND WITHIN       SHUNGUDZO
REMIX
SAID NOBODY         OLD DOMINION              BIG DEAL           PA0002101298
SAVE IT FOR A       KENNY CHESNEY             BIG DEAL           PA0001970960
RAINY DAY
SAY AMEN            SWEATER BEATS,            BIG DEAL           PA0002139165
(SATURDAY           PANIC! AT THE
NIGHT) -            DISCO
SWEATER BEATS
REMIX
SECOND HAND         BEN HAENOW,               BIG DEAL           PA0002176038
HEART               KELLY
                    CLARKSON
SHE’S THE ONE       RAY                       BIG DEAL           PA0002174374
                    LAMONTAGNE
SHUT ME UP          OLD DOMINION              BIG DEAL           PA0001942690
SIXTEEN             THOMAS RHETT              BIG DEAL           PA0002120137
SLOW HANDS          NIALL HORAN               BIG DEAL           PA0002097359
SNAPBACK            OLD DOMINION              BIG DEAL           PA0002101296
SO TIED UP          COLD WAR KIDS,            BIG DEAL           PA0002122121
                    BISHOP BRIGGS
SOME DAYS YOU       DIXIE CHICKS              BIG DEAL           PA0000968803
GOTTA DANCE
SONG FOR            OLD DOMINION              BIG DEAL           PA0002101299
ANOTHER TIME
SPACESHIP (FEAT.    GALANTIS, UFFIE           BIG DEAL           PA0002144066
UFFIE)
STATE OF THE        JIM JAMES                 BIG DEAL           PA0001845725
ART (A.E.I.O.U.)
STEAL ME AWAY       OLIVIA LANE               BIG DEAL           PA0002051412
STITCHES            SHAWN MENDES              BIG DEAL           PA0001993016
SUMMER NIGHTS       JOHN LEGEND,              BIG DEAL           PA0002065114,
                    TIESTO                                       PA0002044086
SUNCITY (FEAT.      EMPRESS OF,               BIG DEAL           PA0002165737
EMPRESS OF)         KHALID
SWEET LOVE OF       JOY WILLIAMS              BIG DEAL           PA0001993776
MINE (ACOUSTIC)
TEACHER             NICK JONAS                BIG DEAL           PA0001969945

                                      35
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 70 of 156



   Song Title           Artist          Publisher Plaintiff    Registration
                                                                Number
THANK GOD FOR    WEEZER                    BIG DEAL           PA0002089150
GIRLS
THAT AIN’T MY    RHETT AKINS               BIG DEAL           PA0000813668
TRUCK
THAT’S IT!       PRESERVATION              BIG DEAL           PA0001865582
                 HALL JAZZ BAND
THE MOUNTAIN     THREE DAYS                BIG DEAL           PA0002128763
                 GRACE
THERE’S          SHAWN MENDES              BIG DEAL           PA0002131084
NOTHING
HOLDIN’ ME
BACK
THESE DAYS       DAN CAPLEN,               BIG DEAL           PA0002139203
(FEAT. JESS      MACKLEMORE,
GLYNNE,          RUDIMENTAL,
MACKLEMORE &     JESS GLYNNE
DAN CAPLEN)
THINK ABOUT      KYGO, VALERIE             BIG DEAL           PA0002182904
YOU              BROUSSARD
TOAST TO OUR     PROTOJE,                  BIG DEAL           PA0002161809
DIFFERENCES      RUDIMENTAL,
(FEAT.           HAK BAKER,
SHUNGUDZO,       SHUNGUDZO
PROTOJE & HAK
BAKER)
TOUCH            KID INK, LITTLE           BIG DEAL           PA0002111381
                 MIX
TREAT YOU        SHAWN MENDES              BIG DEAL           PA0002082557
BETTER
VACATION         THOMAS RHETT              BIG DEAL           PA0002175269
VICTORIOUS       WOLFMOTHER                BIG DEAL           PA0002165080
WALLS            VARIOUS ARTISTS           BIG DEAL           PA0002174938
WATCHING YOU     RODNEY ATKINS             BIG DEAL           PA0001164702
                                                              PA0001323481
WHAT A           CHRIS CAGLE               BIG DEAL           PA0001136164,
BEAUTIFUL DAY                                                 PA0001227274
WHAT ABOUT       LONESTAR                  BIG DEAL           PA0000962132,
NOW                                                           PA0000930558,
                                                              PA0000985473
WHEN AM I      LOCAL NATIVES               BIG DEAL           PA0002187740
GONNA LOSE YOU
WHERE THE      KEITH URBAN                 BIG DEAL           PA0000972877
BLACKTOP ENDS

                                   36
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 71 of 156



    Song Title           Artist          Publisher Plaintiff    Registration
                                                                 Number
WHY (REMIX)        LEON BRIDGES,            BIG DEAL           PA0002140842
[FEAT. LEON        SHAWN MENDES
BRIDGES] - REMIX
WHY DON’T YOU      DJDS, EMPRESS            BIG DEAL           PA0002114442
COME ON            OF, KHALID
WIGGLE (FEAT.      SNOOP DOGG,              BIG DEAL           PA0002045070
SNOOP DOGG)        JASON DERULO
WORK IT OUT        DIGITAL FARM             BIG DEAL           PA0002158440
                   ANIMALS,
                   NETSKY
WOULD YOU GO       JOSH TURNER              BIG DEAL           PA0001324599
WITH ME
WOULDN’T           KANYE WEST,              BIG DEAL           PA0002163619
LEAVE              PARTYNEXTDOOR
WRITTEN IN THE     OLD DOMINION             BIG DEAL           PA0002111724
SAND
YOUTH (FEAT.       SHAWN MENDES,            BIG DEAL           PA0002140855
KHALID)            KHALID
11 BLOCKS          WRABEL                     PULSE            PA0002054148
1HUNNID            FETTY WAP, K               PULSE            PA0002028030
                   CAMP
2 MUCH (FEAT.      FLOSSTRADAMUS              PULSE            PA0002127827
24HRS)             , 24HRS
2 PHONES           KEVIN GATES                PULSE            PA0002082983
4 REAL             DESTRUCTO,                 PULSE            PA0002055205
                   ILOVEMAKONNEN
                   , TY DOLLA $IGN
ACCELERATE         CHRISTINA                  PULSE            PA0002142536
                   AGUILERA, TY
                   DOLLA $IGN, 2
                   CHAINZ
AFROKI             AFROJACK,                  PULSE            PA0001969859
                   BONNIE MCKEE,
                   STEVE AOKI
ALIVE - DAVID      DAVID GUETTA,              PULSE            PA0001853921
GUETTA REMIX       EMPIRE OF THE
                   SUN
ALL EYEZ (FEAT.    THE GAME,                  PULSE            PA0002065078
JEREMIH)           JEREMIH
ALL NIGHT          MATOMA, THE                PULSE            PA0002153950
                   VAMPS
ALL OF YOU         BETTY WHO                  PULSE            PA0001986437
ALONE AGAIN        BETTY WHO                  PULSE            PA0001896176


                                    37
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 72 of 156



    Song Title            Artist            Publisher Plaintiff    Registration
                                                                    Number
ALTAR (FEAT.         SWEATER BEATS,              PULSE            PA0002094604
R.LUM.R)             R.LUM.R
ALWAYS               LADY GAGA                   PULSE            PA0002157404
REMEMBER US
THIS WAY
AMERICAN             BØRNS                       PULSE            PA0001991515
MONEY
ANDROMEDA            DRAM, GORILLAZ,             PULSE            PA0002123195
(FEAT. D.R.A.M.) -   ZHU
ZHU REMIX
ANIMAL               NEON TREES                  PULSE            PAu003532360
ANYWHERE             MUSTARD, NICK               PULSE            PA0002138998
                     JONAS
AVALANCHE            WALK THE MOON               PULSE            PA0001991109
AYO                  LADY GAGA                   PULSE            PA0002085509
BACK AROUND          THEY.                       PULSE            PA0002085042
BACK IT UP           THEY.                       PULSE            PA0002085043
BACKBONE             DAUGHTRY                    PULSE            PA0002151787
BAD AND BOUJEE       MIGOS, LIL UZI              PULSE            PA0002072685
(FEAT. LIL UZI       VERT
VERT)
BANGARANG            SIRAH, SKRILLEX             PULSE            PA0001793790
(FEAT. SIRAH)
BE REAL              DEJ LOAF, KID               PULSE            PA0001984121
                     INK
BEEN YOU             JUSTIN BIEBER               PULSE            PA0002011125
BETTER               BRITNEY SPEARS              PULSE            PA0002069906
BIGGER THAN ME       BIG SEAN,                   PULSE            PA0002115458
                     STARRAH, THE
                     FLINT CHOZEN
                     CHOIR
BIRTHDAY             KATY PERRY                  PULSE            PA0001874303
BLOWIN’              KID INK,                    PULSE            PA0002183714
SWISHERS PT. 2       STARRAH
BODY                 DREEZY, JEREMIH             PULSE            PA0002060662
BOMBASTIC            BONNIE MCKEE                PULSE            PA0001996526
BOOGIE FEET          EAGLES OF                   PULSE            PA0002123235
                     DEATH METAL,
                     KE$HA
BROCOLLI             DRAM, LIL                   PULSE            PA0002047080
                     YACHTY



                                       38
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 73 of 156



   Song Title           Artist             Publisher Plaintiff    Registration
                                                                   Number
BULLETS           KAYTRANADA,                   PULSE            PA0002114728
                  LITTLE DRAGON
BUTTERFLIES       KACEY                         PULSE            PA0002155780
                  MUSGRAVES
BY THE WAY        LINDSAY ELL                   PULSE            PA0002096728
CALIFORNIA        SNOOP DOGG,                   PULSE            PA0001711654,
GURLS             KATY PERRY                                     PA0001396981
CANDLES (CARTA    MORGAN PAGE,                  PULSE            PA0002120345
REMIX)            CARTA, STEVE
                  JAMES
CASH MACHINE      DRAM                          PULSE            PA0002093139
CASH OUT          DRAM,                         PULSE            PA0002091667
                  PARTYNEXTDOOR
                  , SCHOOLBOY Q,
                  CALVIN HARRIS
CATCHING PLAYS    WAX MOTIF,                    PULSE            PA0002051598
                  DESTRUCTO,
                  STARRAH, PUSHA
                  T
CELOSO            LELE PONS                     PULSE            PA0002146335
CENTURIES         FALL OUT BOY                  PULSE            PA0001961647
CHANGE YOUR       IGGY AZALEA, T.I.             PULSE            PA0001864872
LIFE
CHASE ME (FEAT.   BIG BOI, DANGER               PULSE            PA0002149128
RUN THE JEWELS    MOUSE, RUN THE
& BIG BOI)        JEWELS
CHEMICALS         MNDR, OLIVER                  PULSE            PA0002125196
(FEAT. MNDR)
CHILDREN          JUSTIN BIEBER                 PULSE            PA0002011127
CLARITY IN        NOTHING,                      PULSE            PA0002139791
KEROSENE          NOWHERE
CLOUDS            BORNS                         PULSE            PA0001991522
CLOUT (FEAT. 21   TY DOLLA $IGN,                PULSE            PA0002151806
SAVAGE)           21 SAVAGE
C’MON             KESHA                         PULSE            PA0001824941
COCO -            O.T. GENASIS,                 PULSE            PA0001970857
FLOSSTRADAMUS     FLOSSTRADAMUS
REMIX
COMING HOME       SHEPPARD                      PULSE            PA0002170929
COMPANY           JUSTIN BIEBER                 PULSE            PA0002011132
CONTROL - NOM     OLIVER, NOM DE                PULSE            PA0001835816
DE STRIP REMIX    STRIP


                                      39
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 74 of 156



    Song Title           Artist          Publisher Plaintiff    Registration
                                                                 Number
COZEE             CISCO ADLER,                PULSE            PA0002143526
                  DVBBS
CRAZY DREAMS      CARRIE                      PULSE            PA0001642863
                  UNDERWOOD
CREW              SHY GLIZZY,                 PULSE            PA0002100063
                  BRENT FAIYAZ,
                  GOLDLINK
CROWN             EMPIRE CAST,                PULSE            PA0002047736
                  JAMILA
                  VELAZQUEZ,
                  RAQUEL CASTRO,
                  YANI MARIN
CROWN             RUN THE JEWELS              PULSE            PA0002186077
CRY PRETTY        CARRIE                      PULSE            PA0002138739
                  UNDERWOOD
CUTE REMIX        DRAM, CARDI B               PULSE            PA0002080507
DANTE’S CREEK     THEY.                       PULSE            PA0002084981
DAY DRINKING      LITTLE BIG TOWN             PULSE            PA0001913654
DAY TRIPPIN’      ESTELLE,                    PULSE            PA0002015906
(FEAT. ESTELLE)   KASKADE
DEEP END -        THEY., TARRO                PULSE            PA0002084975
TARRO REMIX
DESPACITO         CONOR                       PULSE            PA0002080459
                  MAYNARD
DISCO NAP         A-TRAK                      PULSE            PA0001820955
DNA - ALEX        ALEX METRIC,                PULSE            PA0001856659
METRIC REMIX      EMPIRE OF THE
                  SUN
DON’T DIE         LITTLE BIG TOWN             PULSE            PA0002063467
YOUNG, DON’T
GET OLD
DON’T GO          BACKSTREET                  PULSE            PA0002127129,
BREAKING MY       BOYS                                         PA0002138733
HEART
DRIVE ME CRAZY    KAYTRANADA,                 PULSE            PA0002084726
                  VIC MENSA
DYNAMITE RADIO    TAIO CRUZ                   PULSE            PA0001396952,
EDIT                                                           PA0001720607
ELECTRIC LOVE     BØRNS                       PULSE            PA0001991514
ELECTRIFY         OLIVER, SCOTT               PULSE            PA0002125066
                  MELLIS




                                    40
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 75 of 156



    Song Title          Artist           Publisher Plaintiff    Registration
                                                                 Number
EVERY STEP THAT   PORTUGAL. THE               PULSE            PA0002178539
I TAKE (FEAT.     MAN, TOM
PORTUGAL THE      MORELLO,
MAN &             WHETHAN
WHETHAN)
EVERYBODY         NEON TREES                  PULSE            PA0001811165
TALKS
EVERYWHERE I      NEW POLITICS                PULSE            PA0002021787
GO (KINGS AND
QUEENS)
FAKE LOVE         DRAKE                       PULSE            PA0002065840
FALSE ALARM       BECKY HILL,                 PULSE            PA0002064663
                  MATOMA
FANTASY           BLACK ATLASS                PULSE            PA0002190489
FEEL IT           MAX STYLER                  PULSE            PA0002184472
FEEL RIGHT        J HART,                     PULSE            PA0002088829
                  WOLFGANG
                  GARTNER
FEELS             BIG SEAN,                   PULSE            PA0002092077
                  CALVIN HARRIS,
                  KATY PERRY,
                  PHARRELL
                  WILLIAMS
FIREBIRD          GALANTIS                    PULSE            PA0001991086
FOOL’S GOLD       BORNS, DAGNY                PULSE            PA0002097943
FRED ASTAIRE      JUKEBOX THE                 PULSE            PA0002147543
                  GHOST
FRIENDS (WITH     JULIA MICHAELS,             PULSE            PA0002094019
BLOODPOP &        JUSTIN BIEBER,
JULIA MICHAELS)   BLOODPOP
REMIX
FRONT OF THE      KONSHENS,                   PULSE            PA0002114669
LINE              MAJOR LAZER,
                  MACHEL
                  MONTANO
GENGHIS KHAN      MIIKE SNOW                  PULSE            PA0002082796
GET IT RIGHT -    DIPLO,                      PULSE            PAu003910472
REMIX             GOLDLINK, MØ
GET UP (A         KELLY                       PULSE            PA0001867955
COWBOYS           CLARKSON
ANTHEM)
GET USED TO IT    JUSTIN BIEBER               PULSE            PA0002011364


                                    41
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 76 of 156



    Song Title           Artist            Publisher Plaintiff    Registration
                                                                   Number
GIRL                THE INTERNET,               PULSE            PA0001992787
                    KAYTRANADA
GIRLS CHASE         INGRID                      PULSE            PA0001932052
BOYS                MICHAELSON
GIRLS LIKE YOU      MAROON 5                    PULSE            PA0002138332
GIRLS LIKE YOU      MAROON 5, CARDI             PULSE            PA0002138734
(FEAT. CARDI B)     B
GLOWED UP           ANDERSON                    PULSE            PA0002084722
                    .PAAK,
                    KAYTRANADA
GOD SAVE OUR        BORNS, LANA DEL             PULSE            PA0002124646
YOUNG BLOOD         REY
(WITH LANA DEL
REY)
GOLD DUST           GALANTIS                    PULSE            PA0001991014
GONE                AFROJACK, TY                PULSE            PA0002077933
                    DOLLA $IGN
GONE                KEITH URBAN                 PULSE            PA0002038804
TOMORROW
(HERE TODAY)
GOOD NIGHTS         MASCOLO,                    PULSE            PA0002181930
(FEAT. MASCOLO)     WHETHAN
GOOD VIBES          NICKY JAM,                  PULSE            PA0002153876
                    FUEGO
GOT FRIENDS         MIGUEL,                     PULSE            PA0002145068
                    GOLDLINK
GOT IT GOOD         KAYTRANADA,                 PULSE            PA0002084787
                    CRAIG DAVID
HAPPY PEOPLE        LITTLE BIG TOWN             PULSE            PA0002063464
HAVANA              CAMILA                      PULSE            PA0002094728
                    CABELLO, YOUNG
                    THUG
HEART IS FULL       MIIKE SNOW, RUN             PULSE            PA0002074694
(FEAT. RUN THE      THE JEWELS
JEWELS) - REMIX
BONUS TRACK
HELL NO             INGRID                      PULSE            PA0002096734
                    MICHAELSON
HERE IT IS (FEAT.   FLO RIDA, CHRIS             PULSE            PA0001996539
CHRIS BROWN)        BROWN
HEY ALLIGATOR       GALANTIS                    PULSE            PA0002092097
HIGH HORSE -        KACEY                       PULSE            PA0002155787
KUE REMIX           MUSGRAVES


                                      42
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 77 of 156



    Song Title          Artist            Publisher Plaintiff    Registration
                                                                  Number
HIGH SOCIETY      BETTY WHO                    PULSE            PA0001842726
HIGHER GROUND     ROBIN SCHULZ                 PULSE            PA0002138357
HOLD IT AGAINST   BRITNEY SPEARS               PULSE            PA0001732948,
ME                                                              PA0001396974
HOLES IN THE      HAIM, M83                    PULSE            PA0001968030
SKY - FROM THE
INSURGENT
SOUNDTRACK
HOLY GHOST        BORNS                        PULSE            PA0001991519
HOME              PHILLIP PHILLIPS             PULSE            PA0001814786
HOME WITH YOU -   MADISON BEER,                PULSE            PA0002139001
ALPHALOVE         ALPHALOVE
REMIX
HORSES            LINDSAY ELL,                 PULSE            PA0002158408
                  KEITH URBAN
HOW I ROLL        BRITNEY SPEARS               PULSE            PA0001753867
HOW WE DO         RITA ORA                     PULSE            PA0001815447
(PARTY)
HUMAN TOUCH       BETTY WHO                    PULSE            PA0002129650
HUNTER            GALANTIS                     PULSE            PA0002092147
I DON’T DANCE     ENRIQUE                      PULSE            PA0002142703
(WITHOUT YOU)     IGLESIAS,
[WITH ENRIQUE     KONSHENS,
IGLESIAS]         MATOMA
I DON’T HAVE TO   CHER                         PULSE            PA0001869739,
SLEEP TO DREAM                                                  PA0001866186
BONUS TRACK
I GOT THE KEYS    DJ KHALED, JAY               PULSE            PA0002067633
                  Z, FUTURE
I LIED            FIFTH HARMONY                PULSE            PA0002084433
I LOVE MY         FOSTER THE                   PULSE            PA0002141489
FRIENDS           PEOPLE
I WANNA BE        KEHLANI                      PULSE            PA0002191562
ICE MELTS         DRAKE, YOUNG                 PULSE            PA0002183652,
                  THUG                                          PA0002075163
ICONIC            CHANCE THE                   PULSE            PA0002008770
                  RAPPER,
                  MADONNA, MIKE
                  TYSON
I’LL NEVER LOVE   LADY GAGA,                   PULSE            PA0002157405
AGAIN - FILM      BRADLEY
                  COOPER


                                     43
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 78 of 156



    Song Title          Artist             Publisher Plaintiff    Registration
                                                                   Number
VERSION - RADIO
EDIT
ILL SHOW YOU       JUSTIN BIEBER                PULSE            PA0002035626
(THE BOSS REMIX)
[PETER G
REWERK]
ILYSB              LANY                         PULSE            PA0002191528
IN MY HEAD -       GALANTIS,                    PULSE            PA0001991015
MATISSE &          MATISSE &
SADKO REMIX        SADKO
IN THE NAME OF     MARTIN GARRIX,               PULSE            PA0002059620
LOVE               BEBE REXHA
IN THE NEXT        NEON TREES                   PULSE            PAu003532360
ROOM
INSIDE OUT         BRITNEY SPEARS               PULSE            PA0001753872
IT’S A VIBE        TY DOLLA $IGN, 2             PULSE            PA0002097354
                   CHAINZ, JHENE
                   AIKO, TREY
                   SONGZ
JEALOUS (I AIN’T   CHROMEO                      PULSE            PA0001891375
WITH IT)
JOHN WAYNE         LADY GAGA                    PULSE            PA0002134445
JUMP [FEAT.        FLO RIDA                     PULSE            PA0001734047,
NELLY FURTADO]                                                   PA0001670549
- MALINCHAK
CLUB MIX
KISS THE SKY       JASON DERULO                 PULSE            PA0002096234
KIWI               HARRY STYLES                 PULSE            PA0002085476
KNOW NO BETTER     TRAVIS SCOTT,                PULSE            PA0002107796
                   CAMILA
                   CABELLO, MAJOR
                   LAZER, QUAVO
KYOTO (FEAT.       SIRAH, SKRILLEX              PULSE            PA0001793790
SIRAH)
LAST FOREVER       DESTRUCTO,                   PULSE            PA0002125060
(FEAT. SAM         OLIVER, SAM
SPARRO)            SPARRO
DESTRUCTO
REMIX
LAST FRIDAY        KATY PERRY                   PULSE            PA0001711655,
NIGHT (T.G.I.F.)                                                 PA0001396980
LEAVE ME ALONE     KAYTRANADA,                  PULSE            PA0002084711
                   SHAY LIA

                                      44
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 79 of 156



    Song Title           Artist           Publisher Plaintiff    Registration
                                                                  Number
LEGEND HAS IT      RUN THE JEWELS              PULSE            PA0002113097
LET THERE BE       CHRISTINA                   PULSE            PA0001824960
LOVE               AGUILERA
LET’S GO (REMIX)   GOLDLINK,                   PULSE            PA0002163520
                   KHALID
LIKE I DO (FEAT.   CHRISTINA                   PULSE            PA0002157679
GOLDLINK)          AGUILERA,
                   GOLDLINK
LIKE IT’S OVER     JAI WOLF, MNDR,             PULSE            PA0002087005
(PARTY PUPILS      PARTY PUPILS
REMIX)
LIKE MARIAH        FIFTH HARMONY               PULSE            PA0001991012
LITE SPOTS         KAYTRANADA                  PULSE            PA0002084786
LIVE IN THE        CRAIG DAVID,                PULSE            PA0002125154
MOMENT             GOLDLINK
LIVE IT UP -       ERA ISTREFI,                PULSE            PA0002129820
OFFICIAL SONG      NICKY JAM, WILL
2018 FIFA WORLD    SMITH
CUP RUSSIA
LONELY (FEAT.      MAX, MATOMA                 PULSE            PA0002154098
MAX)
LOOK AT US NOW     A$AP FERG, ALLY             PULSE            PA0002091815
                   BROOKE, LOST
                   KINGS
LOOK WHAT          GRACE POTTER                PULSE            PA0002013445
WE’VE BECOME
LOUD               DESIIGNER,                  PULSE            PA0002153385
                   GOLDLINK, SILK
                   CITY
LOVE GANG          WHETHAN,                    PULSE            PA0002081231
(FEAT. CHARLI      CHARLI XCX
XCX)
MAKE MY LOVE       JAY SEAN, SEAN              PULSE            PA0002107485
GO                 PAUL
MAMA SAY           BETTY WHO                   PULSE            PA0002129648
MAN                BORNS                       PULSE            PA0002124476
MARK MY WORDS      JUSTIN BIEBER               PULSE            PA0002083553
MEDITATION         GOLDLINK                    PULSE            PA0002100084
(FEAT. JAZMINE
SULLIVAN &
KAYTRANADA)
MOTLEY CREW -      THEY., WHIIITE              PULSE            PA0002084978
WHIIITE REMIX

                                     45
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 80 of 156



    Song Title           Artist           Publisher Plaintiff    Registration
                                                                  Number
MOVE TO MIAMI     ENRIQUE                      PULSE            PA0002138729
                  IGLESIAS,
                  PITBULL
MUST’VE BEEN      DRAM, CHROMEO                PULSE            PA0002152961
(FEAT. DRAM)
MY MISTAKE        CAM                          PULSE            PA0001991486
NARCISSISTIC      KILL THE NOISE,              PULSE            PA0001829499
CANNIBAL (FEAT.   SKRILLEX, KORN
SKRILLEX & KILL
THE NOISE)
NAUGHTY           GWEN STEFANI                 PULSE            PA0002077401
NEEDED ME         RIHANNA                      PULSE            PA0002083713
NEEDED YOU -      ILLENIUM, JASON              PULSE            PA0002156130
JASON ROSS        ROSS, DIA
REMIX             FRAMPTON
NEVER LETTING     ZAC SAMUEL,                  PULSE            PA0002053434
GO                MOON WILLIS,
                  TAYA
NO DRAMA          OFFSET, TINASHE              PULSE            PA0002139002
NO FAVORS         BIG SEAN,                    PULSE            PA0002115465
                  EMINEM
NO FRAUDS         LIL WAYNE,                   PULSE            PA0002127933
                  DRAKE, NICKI
                  MINAJ
NO LIE -          DELIRIOUS &                  PULSE            PA0002182071
DELIRIOUS &       ALEX K, DUA
ALEX K REMIX      LIPA, SEAN PAUL
NO MONEY          GALANTIS                     PULSE            PA0002064688
NO QUESTION       FUTURE, RICH                 PULSE            PA0002133069
(FEAT. FUTURE)    THE KID
NO STRINGS        KID INK,                     PULSE            PA0002184012
                  STARRAH
NOW AND LATER     SAGE THE GEMINI              PULSE            PA0002065255,
                                                                PA0002096995
NOW OR NEVER      HALSEY                       PULSE            PA0002113580
OLD 45’S          CHROMEO                      PULSE            PA0001913490
ONLY CAN GET      DANIEL                       PULSE            PA0002182047
BETTER (FEAT.     MERRIWEATHER,
DANIEL            MARK RONSON ,
MERRIWEATHER)     LE SAUVAGE,
- LE SAUVAGE      DIPLO, SILK CITY
REMIX


                                     46
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 81 of 156



   Song Title           Artist           Publisher Plaintiff    Registration
                                                                 Number
ORDER MORE        G-EAZY, LIL                 PULSE            PA0002191557
                  WAYNE,
                  STARRAH, YO
                  GOTTI
OTW               TY DOLLA $IGN,              PULSE            PA0002138724
                  KHALID, 6LACK
OVER AND OVER     THE GOO GOO                 PULSE            PA0002083733
                  DOLLS
PART OF ME        KATY PERRY                  PULSE            PAU003574141
PARTY UP - GTA    DESTRUCTO, GTA,             PULSE            PA0001962101
REMIX             YG
PATRONA           LAO RA                      PULSE            PA0002142782
PEACH             BROODS                      PULSE            PA0002170932
PEANUT BUTTER     GALANTIS                    PULSE            PA0001991022
JELLY
PERFECT           LADY GAGA                   PULSE            PA0002085524
ILLUSION
PICK UP THE       TRAVIS SCOTT,               PULSE            PA0002065781
PHONE             YOUNG THUG
PITY PARTY        MELANIE                     PULSE            PA0001998993
                  MARTINEZ
PRAY              JRY, RUTHANNE               PULSE            PA0002099336
PRAYERS UP        A-TRAK, CALVIN              PULSE            PA0002092078
                  HARRIS, TRAVIS
                  SCOTT
RAINBOW           KACEY                       PULSE            PA0002155788
                  MUSGRAVES
RED FLAG          GWEN STEFANI                PULSE            PA0002077403
REGRET IN YOUR    NICKI MINAJ                 PULSE            PA0002084926
TEARS
RENAISSANCE -     CLAIRITY, KID,              PULSE            PA0002085892
KID REMIX         STEVE JAMES
RIDING SHOTGUN    BONNIE MCKEE,               PULSE            PA0002107852
                  KYGO, OLIVER
                  NELSON
RISER             DIERKS BENTLEY              PULSE            PA0001905456
ROAR              KATY PERRY                  PULSE            PA0001860200
RUM               BROTHERS                    PULSE            PA0001962395
                  OSBORNE
RUNAWAY (U & I)   GALANTIS                    PULSE            PA0001987640
RUNNING OUT       ASTRID S,                   PULSE            PA0002181964
                  MATOMA


                                    47
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 82 of 156



   Song Title           Artist          Publisher Plaintiff    Registration
                                                                Number
SAVED             KHALID                     PULSE            PA0002163516
SAVIOR - FREEDO   IGGY AZALEA,               PULSE            PA0002124565
REMIX             FREEDO, QUAVO
SCARED OF         FIFTH HARMONY              PULSE            PA0002084430
HAPPY
SEAL IT WITH A    BRITNEY SPEARS             PULSE            PA0001753874
KISS
SEEING BLIND      MAREN MORRIS,              PULSE            PA0002097361
                  NIALL HORAN
SET ME FREE       HERIZEN                    PULSE            PA0002183086
                  GUARDIOLA AS
                  MYLENE CRUZ,
                  NILE RODGERS,
                  THE AMERICANOS
SHATTER ME        LINDSEY                    PULSE            PA0001987641
FEATURING LZZY    STIRLING
HALE
SIGN OF THE       HARRY STYLES               PULSE            PA0002085488
TIMES
SIT NEXT TO ME    FOSTER THE                 PULSE            PA0002141488
                  PEOPLE
SKIPPING STONES   GALLANT, JHENE             PULSE            PA0002097700
                  AIKO
SKRT ON ME        NICKI MINAJ,               PULSE            PA0002092080
                  CALVIN HARRIS
SLEEPING WITH A   KAT KRAZY,                 PULSE            PA0001881797
FRIEND - KAT      NEON TREES
KRAZY RADIO
MIX
SLEEPY EYES     ELOHIM,                      PULSE            PA0002124145
                WHETHAN
SLIPPERY (FEAT. MIGOS, GUCCI                 PULSE            PA0002089448,
GUCCI MANE)     MANE                                          PA0002073628
SLOW DOWN       STEVE MOAKLER                PULSE            PA0002153168
SLOW DOWN       LOUIS THE CHILD,             PULSE            PA0002090523
LOVE            CHELSEA CUTLER
SLOW HANDS      NIALL HORAN                  PULSE            PA0002097359
SLOW YOUR ROLL BROTHERS                      PULSE            PA0002147987
                OSBORNE
SMALL TOWN      HOODIE ALLEN                 PULSE            PA0001842475
SOMEBODY - T-   DREW LOVE, T-                PULSE            PA0002138737
MASS REMIX      MASS, THE
                CHAINSMOKERS


                                   48
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 83 of 156



    Song Title          Artist            Publisher Plaintiff    Registration
                                                                  Number
SOMEBODY           BETTY WHO                   PULSE            PA0001842726
LOVES YOU
SORRY              JUSTIN BIEBER               PULSE            PA0002011130
SOUNDS GOOD TO     NELLY                       PULSE            PA0002071516
ME
SOUTHERN BOY       JASON ALDEAN,               PULSE            PA0002096698
(WITH JASON        JORDAN RAGER
ALDEAN)
SPACESHIP (FEAT.   GALANTIS, UFFIE             PULSE            PA0002144066
UFFIE)
SPARKS             HILARY DUFF                 PULSE            PA0002013080
SUMMER NIGHTS      JOHN LEGEND,                PULSE            PA0002065114,
                   TIESTO                                       PA0002044086
SUMMERTHING!       AFROJACK, MIKE              PULSE            PA0002182129
                   TAYLOR
SUNDAY             JOSIE DUNNE,                PULSE            PA0002154854
MORNING (FEAT.     MATOMA,
JOSIE DUNNE) -     ZOOKEPER
ZOOKEPER REMIX
SUPERNATURAL       KESHA                       PULSE            PA0001824940
SWEET DREAMS       BORNS                       PULSE            PA0002124501
SWISH SWISH        KATY PERRY,                 PULSE            PA0002096967
                   NICKI MINAJ
SWITCH             ANITTA, IGGY                PULSE            PA0002090911
                   AZALEA
SWITCH UP          JEREMIH, LIL                PULSE            PA0002186209
                   WAYNE, R. KELLY
TALK TO ME         RICH THE KID,               PULSE            PA0002178557
(WITH RICH THE     TORY LANEZ
KID)
TATTOO             HUNTER HAYES                PULSE            PA0002093992
TEENAGE DREAM      KATY PERRY                  PULSE            PA0001711657,
                                                                PA0001396977
TELL ME YOU        DROPGUN,                    PULSE            PA0002092162
LOVE ME -          THROTTLE,
DROPGUN REMIX      GALANTIS
TELLING THE        BADBADNOTGOO                PULSE            PA0002091186
TRUTH              D, KAYTRANADA,
                   MARY J. BLIGE
TEN FEET TALL      WRABEL,                     PULSE            PA0001892528
                   AFROJACK




                                     49
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 84 of 156



    Song Title           Artist          Publisher Plaintiff    Registration
                                                                 Number
TENSION - NOAH    BØRNS, NOAH                 PULSE            PA0002124482
BREAKFAST         BREAKFAST
REMIX
THE HALF          JEREMIH, DJ                 PULSE            PA0002076792
                  SNAKE, YOUNG
                  THUG, SWIZZ
                  BEATZ
THINK A LITTLE    MICHAEL RAY                 PULSE            PA0002096645
LESS
TIME IS UP        POPPY, DIPLO                PULSE            PA0002159797
TOGETHER          ALUNAGEORGE,                PULSE            PA0002084773
                  GOLDLINK,
                  KAYTRANADA
TRUE COLORS       THE WEEKND                  PULSE            PA0002178512
TRUST NOBODY      CASHMERE CAT,               PULSE            PA0002183779
                  SELENA GOMEZ,
                  TORY LANEZ
TRUTH BE TOLD -   THEY.,                      PULSE            PA0002084921
PRONOUNCEDYE      PRONOUNCEDYE
A REMIX           A
UNDERCOVER        KEHLANI                     PULSE            PA0002166767
UNFORGETTABLE     J BALVIN, SWAE              PULSE            PA0002123211
- LATIN REMIX     LEE, FRENCH
                  MONTANA
U-RITE - LOUIS    LOUIS FUTON,                PULSE            PA0002084953
FUTON REMIX       THEY.
VICTORIOUS        PANIC! AT THE               PULSE            PA0002026247
                  DISCO
WAITIN FOR YOU    DEMI LOVATO,                PULSE            PA0002018281
                  SIRAH
WALK IT TALK IT   DRAKE, MIGOS                PULSE            PA0002181710,
                                                               PA0002145369
WANNA BE          BETTY WHO                   PULSE            PA0002098343
WANT TO           DUA LIPA                    PULSE            PA0002156426
WARRIOR (FEAT.    LIGHTS, STEVE               PULSE            PA0002094886
LIGHTS)           JAMES
WASTED TIMES      THE WEEKND                  PULSE            PA0002158371
WE ARE GIANTS     LINDSEY                     PULSE            PA0001990877
FEATURING DIA     STIRLING
FRAMPTON
WEIGHT IN GOLD    GALLANT                     PULSE            PA0002097696




                                    50
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 85 of 156



    Song Title           Artist           Publisher Plaintiff    Registration
                                                                  Number
WHAT I KNOW        THEY, WIZ                   PULSE            PA0002176604
NOW (FEAT. WIZ     KHALIFA
KHALIFA)
WHAT LOVERS DO     MAROON 5, SZA               PULSE            PA0002093877
(FEAT. SZA)
WIDE AWAKE         KATY PERRY                  PULSE            PA0001807124
WOMAN              KESHA, THE                  PULSE            PA0002123237
                   DAPKINGS HORNS
WORK THE           ALEX AIONO                  PULSE            PA0002065849
MIDDLE
WROTE MY WAY       NAS, DAVE EAST,             PULSE            PA0002120508
OUT                LIN-MANUEL
                   MIRANDA, ALOE
                   BLACC
YESTERDAY’S        HUNTER HAYES                PULSE            PA0002096646
SONG
YOU - TIESTO VS.   GALANTIS                    PULSE            PA0001991096
TWOLOUD RADIO
EDIT
YOU DON’T DO IT    DEMI LOVATO                 PULSE            PA0002123193
FOR ME
ANYMORE
YOU LOVE ME        KELLY                       PULSE            PA0001799312
                   CLARKSON
YOU’RE THE ONE     KAYTRANADA,                 PULSE            PA0002084756
                   SYD
ZAMBONI            OLIVER, ATRAK               PULSE            PA0001873763
1, 2, 3 (FEAT.     JASON DERULO,                PEER            PA0002111457
JASON DERULO &     DE LA GHETTO,
DE LA GHETTO)      SOFIA REYES
6 WORDS            WRETCH 32                    PEER            PA0002052607
8TH GRADE          MARIAH CAREY                 PEER            PA0002162424
A DIOS LE PIDO     JUANES                       PEER            PA0001101346
A SOFT PLACE TO    KATHLEEN                     PEER            PA0001839548
LAND               EDWARDS
ADICTO             MARC ANTHONY,                PEER            PA0002162590
                   PRINCE ROYCE
AFTER DARK         FELIX CARTAL                 PEER            PA0001891688
(FEAT. KOKO
LAROO)
ALL I WANT FOR     VINCE VANCE &                PEER            PAU001163343
CHRISTMAS IS       THE VALIANTS
YOU

                                     51
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 86 of 156



   Song Title           Artist           Publisher Plaintiff    Registration
                                                                 Number
ALL IN IT         JUSTIN BIEBER                PEER            PA0002009772
ANYTHING (OLD     SWV, WU-TANG                 PEER            PA0000749644
SKOOL RADIO       CLAN
VERSION) (FEAT.
WU-TANG CLAN)
ANYTHING U        TY DOLLA $IGN,               PEER            PA0002106353
WANT (FEAT. WIZ   JEREMIH, WIZ
KHALIFA,          KHALIFA, SEVYN
JEREMIH & TY      STREETER
DOLLA $IGN)
BACK IT UP        PRINCE ROYCE,                PEER            PA0001992221
                  PITBULL
BE SHARP SAY      PATRICK TOPPING              PEER            PA0002114910
NOWT
BLAME IT          T-PAIN, JAMIE                PEER            PA0001761059,
                  FOXX                                         PA0001770185
BLOOD SWEAT &     BTS                          PEER            PA0002182447
TEARS
BOLA REBOLA       ANITTA, J                    PEER            PA0002177998
                  BALVIN, MC
                  ZAAC,
                  TROPKILLAZ
BOMBA             JOELL, ALCOVER,              PEER            PA0002147381
                  JHONI THE VOICE
BOO’D UP          ELLA MAI                     PEER            PA0002123747
BOOMBASTIC        SHAGGY                       PEER            PA0000786728,
                                                               PA0000707107
BREAKIN’ DISHES   RIHANNA                      PEER            PA0000786728
CAN’T STOP        DR. KUCHO!,                  PEER            PA0002177772
PLAYING -         GREGOR SALTO,
OLIVER HELDENS    OLIVER HELDENS
& GREGOR SALTO
REMIX
CAN’T YOU HEAR    HERMAN’S                     PEER            RE0000613850,
MY HEARTBEAT      HERMITS                                      EFO000106683
CASE OF THE EX    MYA                          PEER            PA0000981023
(WHATCHA
GONNA DO)
CHANGE THE        KATHLEEN                     PEER            PA0001839546
SHEETS            EDWARDS
CHERRY BOMB       THE RUNAWAYS                 PEER            RE0000929039,
                                                               EP0000356892



                                    52
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 87 of 156



    Song Title          Artist            Publisher Plaintiff    Registration
                                                                  Number
COOKIE JAR -       GYM CLASS                    PEER            PA0001770821
FEAT. THE-         HEROES
DREAM
COUNTDOWN          BEYONCE                      PEER            PA0001780329
CUPS - MOVIE       ANNA KENDRICK                PEER            PA0001837435
VERSION
DANGER             ERYKAH BADU                  PEER            PA0001262499
DAYS LIKE THESE    JASON ALDEAN                 PEER            PA0001727376
DINERO             DJ KHALED,                   PEER            PA0002127207
                   JENNIFER LOPEZ,
                   CARDI B
DIRT TO DUST       JASON ALDEAN                 PEER            PA0002120005
(DROP DEAD)        BRITNEY SPEARS,              PEER            PA0001741628
BEAUTIFUL          SABI
DROP IT LOW        ESTER DEAN,                  PEER            PA0001780379
                   CHRIS BROWN
DRUNK ON LOVE      RIHANNA                      PEER            PA0001780323
EARLY MORNIN’      BRITNEY SPEARS               PEER            PA0001198361
ELLA LO QUE        JOWELL &                     PEER            PA0001788360
QUIERE ES SALSA    RANDY, VOLTIO,
                   VICTOR
                   MANUELLE
EVEN               CHRIS BROWN                  PEER            PA0002096091
EVERYDAY -         BUDDY HOLLY                  PEER            RE0000252810,
SINGLE VERSION                                                  EP0000114122
EXTRAORDINARY      PRINCE ROYCE                 PEER            PA0001973189
F**K WITH U        G-EAZY, PIA MIA              PEER            PA0001985892
FASHION KILLA      A$AP ROCKY                   PEER            PA0001839550
FILTHY             JUSTIN                       PEER            PA0002104122
                   TIMBERLAKE
FIREWORK           KATY PERRY                   PEER            PA0001724730,
                                                                PA0001716006
FLATLINER (FEAT.   DIERKS BENTLEY,              PEER            PA0002019754
DIERKS BENTLEY)    COLE SWINDELL
FOR A LITTLE       TIM MCGRAW                   PEER            PA0000863599
WHILE
FOTOGRAFIA         JUANES, NELLY                PEER            PA0001101346
                   FURTADO
FURTHEST THING     DRAKE                        PEER            PA0001896161,
                                                                PA0001901086




                                     53
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 88 of 156



    Song Title          Artist            Publisher Plaintiff    Registration
                                                                  Number
GEORGIA -         FIELD MOB, JAMIE              PEER            PA0001588170
ALBUM VERSION     FOXX, LUDACRIS
(EDITED)
GEORGIA ON MY     RAY CHARLES                   PEER              R205803
MIND
GET DOWN          THE GET DOWN                  PEER            PA0002189743
BROTHERS VS.      BROTHERS
NOTORIOUS 3       (SKYLAN
                  BROOKS, TJ
                  BROWN, JR.,
                  JADEN SMITH,
                  JUSTICE SMITH &
                  SHAMEIK MOORE)
GETTIN’ WARMED    JASON ALDEAN                  PEER            PA0002117115
UP
GIRL              THE INTERNET,                 PEER            PA0001992787
                  KAYTRANADA
GIRL LIKE YOU     JASON ALDEAN                  PEER            PA0002120032
GIRLFIGHT         BROOKE                        PEER            PA0001287694,
                  VALENTINE, LIL                                PA0001288226
                  JON, BIG BOI
GLORY OF LOVE     PETER CETERA                  PEER            PA0000293891
GLOWING           NIKKI WILLIAMS                PEER            PA0001847368
GOIN’ THROUGH     MARK CHESNUTT                 PEER            PA0000707668
THE BIG D
GOODBYE (FEAT.    DAVID GUETTA,                 PEER            PA0002152789
NICKI MINAJ &     JASON DERULO,
WILLY WILLIAM)    NICKI MINAJ,
                  WILLY WILLIAM
GOOGLE ME         TEYANA TAYLOR                 PEER            PA0001721133
GOT TO BE REAL    CHERYL LYNN                   PEER            PA0000813360
GRAB THE WHEEL    6LACK,                        PEER            PA0002104118
                  TIMBALAND
GROOVE ME         KING FLOYD                    PEER            RE0000777625,
                                                                EU0000210464
GUILTY            USHER, T.I.                   PEER            PA0001816432
HARD TO SAY I’M   CHICAGO                       PEER            PA0000150388
SORRY -
REMASTERED
VERSION
HELL OF A NIGHT   DUSTIN LYNCH                  PEER            PA0001962038,
                                                                PA0001932282


                                     54
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 89 of 156



    Song Title           Artist            Publisher Plaintiff    Registration
                                                                   Number
HERO               FAMILY OF THE                 PEER            PA0001882311
                   YEAR
HERO               MONSTA X                      PEER            PA0002185343
HIT THE LIGHTS -   SELENA GOMEZ &                PEER            PA0001770678
DAVE AUDE          THE SCENE
RADIO REMIX
HOLA HOLA          KARD                          PEER            PA0002185399
HOLD ME DOWN -     GAZZO, FAMILY                 PEER            PA0002117124
GAZZO REMIX        OF THE YEAR
HOT TOTTIE         JAY Z, USHER                  PEER            PA0001734023
HOW COUNTRY        RANDY HOUSER                  PEER            PA0001837687
FEELS
HOW’S THIS         HYUNA                         PEER            PA0002185434
HUMANOS A          CHAYANNE                      PEER            PA0001907106
MARTE
I AM               MARY J. BLIGE                 PEER            PA0001733220
I DON’T HAVE       JAMES INGRAM                  PEER            PA0000439569
THE HEART
I GOT YOU          JOSH MIRENDA                  PEER            PA0002164343
I HAVE NOTHING     WHITNEY                       PEER            PA0000629301
                   HOUSTON
I LUV YOUR GIRL    THE-DREAM                     PEER            PA0001656831
- ALBUM VERSION
(EDITED)
I MISS YOU         SOYOU                         PEER            PA0002186639
I’LL WAIT FOR      JASON ALDEAN                  PEER            PA0002120035
YOU
I’M GONNA BE       TRAVIS TRITT                  PEER            PA0000464722
SOMEBODY -
REMASTERED
IN MY FEELINGS     DRAKE                         PEER            PA0002181758,
                                                                 PA0002158240
IT’S TOO FUNKY     JAMES BROWN                   PEER            PAU000127840
IN HERE
JJEOL EO           BTS                           PEER            PA0002183144
JUMP [FEAT.        FLO RIDA                      PEER            PA0001734047,
NELLY FURTADO]                                                   PA0001670549
- MALINCHAK
CLUB MIX
JUST FINE          MARY J. BLIGE                 PEER            PA0001594809
JUST LIKE ME       T.I., JAMIE FOXX              PEER            PA0001770182



                                      55
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 90 of 156



    Song Title           Artist            Publisher Plaintiff    Registration
                                                                   Number
LA CAMISA           JUANES                       PEER            PA0001252263
NEGRA
LAY IT DOWN         LLOYD                        PEER            PA0001780322
LEAVE IT SMOKIN     TAMIA                        PEER            PA0002123734
LEAVIN’             JESSE                        PEER            PA0001608157
                    MCCARTNEY
LEFT TURN ON A      BLACKFOOT                    PEER            PAU000109366
RED LIGHT
LETTING GO          SEAN KINGSTON,               PEER            PA0001780327
(DUTTY LOVE)        NICKI MINAJ
FEATURING NICKI
MINAJ
LIE TO ME           JONNY LANG                   PEER            PAu002161704
LIFE IS WORTH       JUSTIN BIEBER                PEER            PA0002009773
LIVING
LIGHT YEARS         ROCHELLE,                    PEER            PA0002075649
                    YELLOW CLAW
LIL FREAK           USHER, NICKI                 PEER            PA0001734101
                    MINAJ
LOVE ON ME          GALANTIS, HOOK               PEER            PA0002178779
                    N SLING
LOVE THEME          DAVID FOSTER                 PEER            PA0000277148
FROM ST. ELMO’S
FIRE
(INSTRUMENTAL)
LOVE YOU TOO        COLE SWINDELL                PEER            PA0002143662
LATE
LOVEEEEEEE          RIHANNA,                     PEER            PA0001830135
SONG                FUTURE
MAKE HER SAY        KID CUDI, KANYE              PEER            PA0001847910
                    WEST, COMMON
MAMBO NO. 5 (A      PEREZ                        PEER            PA0000968419
LITTLE BIT OF...)   PRADO/ZIPPY/LOU
                    BEGA
MARILYN             NICKI MINAJ                  PEER            PA0001813960
MONROE
MAS QUE NADA        THE BLACK EYED               PEER            RE0000709424,
                    PEAS, SERGIO                                 EP0000239486
                    MENDES
MAYBERRY            RASCAL FLATTS                PEER            PA0001147329
ME AGAINST THE      MADONNA,                     PEER            PA0001198360
MUSIC - LP          BRITNEY SPEARS



                                      56
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 91 of 156



    Song Title           Artist            Publisher Plaintiff    Registration
                                                                   Number
VERSION / VIDEO
MIX
MELLOW            DONOVAN                        PEER            RE0000676169,
YELLOW                                                           EP0000228623
MI DECLARACION    MALUMA, SID,                   PEER            PA0002127316
                  TIMBALAND
MOVE YOUR         BAD BUNNY,                     PEER            PA0002096087
BODY              TIMBALAND,
                  WISIN
NEVER EVER        CIARA, JEEZY                   PEER            PA0001780257
NIGHT TRAIN       JASON ALDEAN                   PEER            PA0001815712
NO LOVE           RIHANNA                        PEER            PA0001833895
ALLOWED
NO ONE ELSE ON    WYNONNA                        PEER            PA0000583982
EARTH
NO PRESSURE        BIG SEAN, JUSTIN              PEER            PA0002009770
                   BIEBER
NOT MYSELF         CHRISTINA                     PEER            PA0001716028
TONIGHT            AGUILERA
OKAY               LIL JON, NIVEA,               PEER            PA0001310370,
                   YOUNGBLOODZ                                   PA0001264316
OKEY DOKEY         MINO, ZICO                    PEER            PA0002185545
OLD TIME ROCK & BOB SEGER                        PEER            RE0000931306,
ROLL                                                             EP0000375950
ONE TIME           JUSTIN BIEBER                 PEER            PA0001685195
ONLY IN            BROOKS & DUNN                 PEER            PA0001070466
AMERICA
OOBY DOOBY         CREEDENCE                     PEER            RE0000196669,
                   CLEARWATER                                    EP0000101209
                   REVIVAL
PEACOCK            KATY PERRY                    PEER            PA0001716004
PINEAPPLE SKIES MIGUEL                           PEER            PA0002105350
PLAY               JESSIE J                      PEER            PA0002131248
PRAY               LOGIC, SAM                    PEER            PA0002095079
                   SMITH
PUSS (PROD. BY     IRON, JI-MIN                  PEER            PA0002185542
RHYMER)
R.I.P. (FEAT. RITA ANITTA, RITA                  PEER            PA0002176912
ORA & ANITTA)      ORA, SOFIA
                   REYES
REARVIEW TOWN JASON ALDEAN                       PEER            PA0002116380



                                      57
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 92 of 156



   Song Title           Artist               Publisher Plaintiff      Registration
                                                                       Number
RIGHT THERE       50 CENT, NICOLE                  PEER              PA0001781163
                  SCHERZINGER
RING MY BELL      ANITA WARD                       PEER              PA0000033911
ROAD FEVER        BLACKFOOT                        PEER              PAu000109376
ROLEX             AYO & TEO                        PEER              PA0002109560
ROYKSOPP          ROYKSOPP                         PEER              PA0002187752
FOREVER
RUDE BOY          RIHANNA                          PEER             PA0001702220
RUN WILD          LANEY JONES                      PEER             PA0002065824
SAUCE             ELLA MAI                         PEER             PA0002162501
SAY SOMETHING     JUSTIN                           PEER             PA0002105826,
                  TIMBERLAKE,                                       PA0002130605
                  CHRIS
                  STAPLETON
SET IT OFF        JASON ALDEAN                     PEER              PA0002120367
SHAKIN’ IT 4      NICKI MINAJ,                     PEER              PA0001733997
DADDY             ROBIN THICKE
SHE’S A BEAUTY    THE TUBES                        PEER              PA0000185498
SHOW ME REMIX     JUICY J, KID INK, 2              PEER              PA0001916485
                  CHAINZ, TREY
                  SONGZ, CHRIS
                  BROWN
SIDE EFFECTS      TY DOLLA $IGN                    PEER             PA0002095120
SINCE I DON’T     GUNS N’ ROSES                    PEER             RE0000293874,
HAVE YOU                                                            EP0000129897
SINGLE LADIES     BEYONCE                          PEER             PA0001672219
(PUT A RING ON
IT)
SO AM I (FEAT.    DAMIAN MARLEY,                   PEER              PA0002107480
DAMIAN MARLEY     SKRILLEX, TY
& SKRILLEX)       DOLLA $IGN
SOMEWHERE ON      DIERKS BENTLEY                   PEER              PA0002018753
A BEACH
SOUR TIMES        PORTISHEAD                       PEER              PA0000748369
SOUTHSIDE         ASHANTI, LLOYD                   PEER              PA0001256573
ST. CROIX         FAMILY OF THE                    PEER              PA0001825557
                  YEAR
ST. ELMOS FIRE    JOHN PARR                        PEER              PA0000267138
(MAN IN MOTION)
STARDUST          HOAGY                            PEER            RE191604, EP37446
                  CARMICHAEL



                                        58
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 93 of 156



    Song Title          Artist           Publisher Plaintiff    Registration
                                                                 Number
SUFFOCATE -        J. HOLIDAY                  PEER            PA0001651190
SUPERCLEAN
SUPER BASS         NICKI MINAJ                 PEER            PA0001733269
TE BUSCO (FEAT.    NICKY JAM,                  PEER            PA0002072153
NICKY JAM)         COSCULLUELA
THE HOOK UP        BRITNEY SPEARS              PEER            PA0001198362
THE ONE            DRAKE, MARY J.              PEER            PA0001733219
                   BLIGE
THE ONLY WAY IS    YAZZ                        PEER            PAU000407785
UP
THE QUESTIONS      COMMON                      PEER            PA0001005980
THE RHYTHM OF      CORONA                      PEER            PA0000752383
THE NIGHT
THE SECRET OF      NIGHT RANGER                PEER            PA0000325758
MY SUCCESS -
SOUNDTRACK
VERSION
THERE WAS THIS     RILEY GREEN                 PEER            PA0002135434
GIRL
THEY DON’T         JASON ALDEAN                PEER            PA0002029534
KNOW
THROUGH THE        CHAKA KHAN                  PEER            PA0000235442
FIRE
THROW IT IN THE    FABOLOUS, THE-              PEER            PA0001677857
BAG                DREAM
TIE A YELLOW       TONY ORLANDO,               PEER            RE0000828700,
RIBBON ROUND       THE DAWN                                    EU0000347522
THE OLE OAK
TREE
TOUCH MY BODY      MARIAH CAREY                PEER            PA0001608150
TRAUMA             MEEK MILL                   PEER            PA0002174052
TRIP               ELLA MAI                    PEER            PA0002162412
TRUST              JUSTIN BIEBER               PEER            PA0002013835
TURN IT UP         PARIS HILTON                PEER            PA0001328230
TUSCAN LEATHER     DRAKE                       PEER            PA0001896159
UH HUH             B2K                         PEER            PA0001109645
UMBRELLA           JAY Z, RIHANNA              PEER            PA0001355560
USE IT UP AND      ODYSSEY                     PEER            PA0001338334
WEAR IT OUT - 12
SINGLE EDIT




                                    59
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 94 of 156



   Song Title           Artist           Publisher Plaintiff    Registration
                                                                 Number
USTED             JUAN MAGAN,                  PEER            PA0002155452
                  MALA
                  RODRIGUEZ
WALK LIKE AN      THE BANGLES                  PEER            PA0000278841
EGYPTIAN
WALK, DON’T       THE VENTURES                 PEER            RE0000388412,
RUN                                                            EU0000635193
WATCH ME          THE PHANTOMS                 PEER            PA0002014703
WEATHERMAN        DEAD SARA                    PEER            PA0001839348
WHAT I MIGHT DO   BEN PEARCE                   PEER            PA0001994174
WHATEVER YOU      MEEK MILL, TY                PEER            PA0002085658
NEED (FEAT.       DOLLA $IGN,
CHRIS BROWN &     CHRIS BROWN
TY DOLLA $IGN)
WHAT’S MY         DRAKE, RIHANNA               PEER            PA0001741634
NAME?
WHY WAIT          RASCAL FLATTS                PEER            PA0001798839
WILL YOU STILL    CHICAGO                      PEER            PA0000306139
LOVE ME? -
REMASTERED
VERSION
WOOHOO            CHRISTINA                    PEER            PA0001782276
                  AGUILERA, NICKI
                  MINAJ
WU TANG           CAPPADONNA,                  PEER            PA0002180323
FOREVER (FT.      GZA, GHOSTFACE
GHOSTFACE         KILLAH,
KILLAH,           INSPECTAH DECK,
RAEKWON, RZA,     JACKPOT SCOTTY
METHOD MAN,       WOTTY, LOGIC,
INSPECTAH DECK,   MASTA KILLA,
CAPPADONNA,       METHOD MAN,
JACKPOT SCOTTY    RZA, RAEKWON,
WOTTY, U-GOD,     U-GOD
MASTA KILLA,
GZA)
YOU COULD BE      BRANTLEY                     PEER            PA0002082568,
THAT GIRL         GILBERT                                      PA0002082606
YOU DON’T EVEN    WALKER                       PEER            PA0002142598
KNOW              MCGUIRE
YOU’RE THE        CHICAGO                      PEER            PA0000213889
INSPIRATION -
REMASTERED


                                    60
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 95 of 156



    Song Title           Artist            Publisher Plaintiff    Registration
                                                                   Number
BAD MAN (FEAT.     M.I.A., MISSY           GREENSLEEVES          PA0001339449
VYBEZ CARTEL &     ELLIOTT, VYBEZ
M.I.A.)            CARTEL
BIGGER THAN ME     BIG SEAN,               GREENSLEEVES          PA0002115458
                   STARRAH, THE
                   FLINT CHOZEN
                   CHOIR
BOUNCE ALONG       WAYNE WONDER            GREENSLEEVES          PA0001375903

BREAKOUT           SEAN PAUL               GREENSLEEVES          PA0001162625,
                                                                 PA0001394995
DON'T LIKE.1 -     BIG SEAN, CHIEF         GREENSLEEVES          PA0001808408,
ALBUM VERSION      KEEF, JADAKISS,                               PA0001867338
(EDITED)           KANYE WEST,
                   PUSHA T
EVERYONE FALLS     TANTO METRO,            GREENSLEEVES          PA0001287971
IN LOVE            DEVONTE
FREAKY GIRL        GUCCI MANE              GREENSLEEVES          PA0001396106
GET BUSY           SEAN PAUL               GREENSLEEVES          PA0001866120
GIVE IT UP TO ME   SEAN PAUL               GREENSLEEVES          PA0001162629,
                                                                 PA0001705251,
                                                                 PA0001394993
GOOD LIFE (WITH    G-EAZY, KEHLANI         GREENSLEEVES          PA0002139507
G-EAZY &
KEHLANI)
HEADS HIGH         MR. VEGAS               GREENSLEEVES          PA0002187123
JAH NO PARTIAL -   FLUX PAVILION,          GREENSLEEVES          PA0001855038
HEROES X           HEROES X
VILLAINS REMIX     VILLAINS, MAJOR
                   LAZER
JOOK GAL (WINE     KIPRICH,                GREENSLEEVES          PA0001806911,
WINE) [FEAT.       ELEPHANT                                      PA0001159198
TWISTA, YOUNG      MAN,YOUNGBLO
BLOODZ &           ODZ,TWISTA
KIPRICH] - HEAD
GAWN VERSION

JUMP               BUSY SIGNAL,            GREENSLEEVES          PA0002080388
                   MAJOR LAZER
LET ME LOVE        DJ SNAKE, JUSTIN        GREENSLEEVES          PA0002092680
YOU                BIEBER
LUV - REMIX        TORY LANEZ,             GREENSLEEVES          PA0002071194
                   SEAN PAUL


                                      61
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 96 of 156



    Song Title           Artist          Publisher Plaintiff    Registration
                                                                 Number
NEVER LEAVE        LUMIDEE               GREENSLEEVES          PA0001158431,
YOU (UH OOOH,                                                  PA0001910984
UH OOOH)
NO LETTING GO      WAYNE WONDER          GREENSLEEVES          PA0002181480
PON DE RIVER       ELEPHANT MAN          GREENSLEEVES          PA0001756874
PON DE BANK
SHAKE REMIX        ELEPHANT MAN,         GREENSLEEVES          PA0001163251
                   YING YANG
                   TWINS, PITBULL
THE WAY WE DO      APE DRUMS,            GREENSLEEVES          PA0002052993
THIS (FEAT.        BUSY SIGNAL,
MAJOR LAZER &      MAJOR LAZER
BUSY SIGNAL)
TOP SHOTTER        MR.                   GREENSLEEVES          PA0000950506
                   VEGAS,DMX,SEAN
                   PAUL
UH OOH (REMIX)     BUSTA RHYMES,         GREENSLEEVES          PA0001158432,
                   FABOLOUS,                                   PA0001936488
                   LUMIDEE
WATCH OUT FOR      FS GREEN, THE         GREENSLEEVES          PA0001843758
THIS (BUMAYE)      FLEXICAN, BUSY
                   SIGNAL, MAJOR
                   LAZER
(WHEN YOU          SEAN PAUL             GREENSLEEVES          PA0001165529,
GONNA) GIVE IT     (FEATURING                                  PA0001330112,
UP TO ME - RADIO   KEYSHIA COLE)                               PA0001395316
VERSION
WHINE UP           ELEPHANT MAN,         GREENSLEEVES          PA0001813644,
                   KAT DELUNA                                  PA0001744830
WORK               DRAKE, RIHANNA        GREENSLEEVES          PA0002018068
ANNA MARIE         WHISKEY MYERS            ME GUSTA           PA0001740401
BEST KINDA BAD     WALKER                   ME GUSTA           PA0002140218
                   MCGUIRE
BETTER DIG TWO     THE BAND PERRY           ME GUSTA           PA0001916526,
                                                               PA0002101174
BOOTS ON           RANDY HOUSER             ME GUSTA           PA0001630554
BOYS FROM THE      PISTOL ANNIES            ME GUSTA           PA0002101045
SOUTH
BREAK UP WITH      OLD DOMINION             ME GUSTA           PA0002102943,
HIM                                                            PA0001970965
DIRT ON A ROAD     OLD DOMINION             ME GUSTA           PA0002092676
FOUND YOU          KANE BROWN               ME GUSTA           PA0002140234


                                    62
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 97 of 156



   Song Title           Artist          Publisher Plaintiff    Registration
                                                                Number
HALF EMPTY        OLD DOMINION             ME GUSTA           PA0002101297
HEART LIKE MINE   MIRANDA                  ME GUSTA           PA0001776194
                  LAMBERT
HEART SHAPED      BROTHERS                 ME GUSTA           PA0002084693
LOCKET            OSBORNE
HOTEL KEY         OLD DOMINION             ME GUSTA           PA0002099275
HOW ‘BOUT YOU     ERIC CHURCH              ME GUSTA           PA0001343535
HURRICANE         LUKE COMBS               ME GUSTA           PA0002101287
I HATE LOVE       KELSEA                   ME GUSTA           PA0002113455
SONGS             BALLERINI
I WISH I COULD    CASSADEE POPE            ME GUSTA           PA0001932500
BREAK YOUR
HEART
IT MUST BE        CHRIS YOUNG              ME GUSTA           PA0002084696
CHRISTMAS
LIGHTNING BUGS    WHISKEY MYERS            ME GUSTA           PA0002085211
AND RAIN
MAMA’S BROKEN     MIRANDA                  ME GUSTA           PA0001781747
HEART             LAMBERT
MY LIST           TOBY KEITH               ME GUSTA           PAu002609343
NO SUCH THING     OLD DOMINION             ME GUSTA           PA0002099272,
AS A BROKEN                                                   PA0002147962,
HEART                                                         PA0002111712
NOBODY TO         CHRIS                    ME GUSTA           PA0002017767
BLAME             STAPLETON
NOTHING ON BUT    GARY ALLAN               ME GUSTA           PA0001193697
THE RADIO
PULL IT OFF       KANE BROWN               ME GUSTA           PA0002169097,
                                                              PA0002140237
RIDE              MARTINA                  ME GUSTA           PA0001626818
                  MCBRIDE
SAID NOBODY       OLD DOMINION             ME GUSTA           PA0002101298
SANGRIA           BLAKE SHELTON            ME GUSTA           PA0002102923
SNAPBACK          OLD DOMINION             ME GUSTA           PA0002101296
SONG FOR          OLD DOMINION             ME GUSTA           PA0002101299
ANOTHER TIME
TAKE IT FROM ME   JORDAN DAVIS             ME GUSTA           PA0002171128
TELLURIDE         TIM MCGRAW,              ME GUSTA           PA0002140223,
                  FAITH HILL                                  PA0001058591
THE ONE THAT      JAKE OWEN                ME GUSTA           PA0001765704
GOT AWAY



                                   63
      Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 98 of 156



      Song Title           Artist            Publisher Plaintiff    Registration
                                                                     Number
TIL TOMORROW        WALKER                      ME GUSTA           PA0002102903
                    MCGUIRE
WAKE UP LOVING      OLD                         ME GUSTA           PA0001902846
YOU                 DOMINION/CRAIG
                    MORGAN
WE RODE IN          LUKE BRYAN                  ME GUSTA           PA0001588857
TRUCKS
WHEN IT RAINS IT    LUKE COMBS                  ME GUSTA           PA0002101285
POURS
WORTH IT            DYLAN                       ME GUSTA           PA0002058186
                    SCHNEIDER
WRITTEN IN THE      OLD DOMINION                ME GUSTA           PA0002111724
SAND
WRONG TURNS         OLD DOMINION                ME GUSTA           PA0002102945
YEAH BOY            KELSEA                      ME GUSTA           PA0001999466
                    BALLERINI
365                 ZEDD, KATY                 RESERVOIR           PA0002177879
                    PERRY
16 STEPS            OLIVIA HOLT,               RESERVOIR           PA0002171445
                    MARTIN JENSEN
2 DOLLAR BILL       LIL WAYNE, E-40,           RESERVOIR           PA0002185657
(FEAT. LIL          2 CHAINZ
WAYNE, E-40)
24 HOURS            TEEFLII, 2 CHAINZ          RESERVOIR           PA0002001228
24/7 (FEAT. ELLA    ELLA MAI, MEEK             RESERVOIR           PA0002184626
MAI)                MILL
5-1-5-0             DIERKS BENTLEY             RESERVOIR           PA0001801006
6 FOOT 7 FOOT       LIL WAYNE, CORY            RESERVOIR           PA0001731713,
                    GUNZ                                           PA0001807261
7 RINGS (FEAT. 2    ARIANA GRANDE,             RESERVOIR           PA0002185984
CHAINZ) - REMIX     2 CHAINZ
7 WEEKS             GYM CLASS                  RESERVOIR           PA0001165393
                    HEROES
A CHANGE            SHERYL CROW                RESERVOIR           PA0000886508,
WOULD DO YOU                                                       PA0000852627
GOOD
ABOUT A GIRL        THE ACADEMY                RESERVOIR           PA0001710208
                    IS...
ABOUT THE           T.I., YOUNG THUG           RESERVOIR           PA0001913056
MONEY
ABOUT US            BROOKE HOGAN,              RESERVOIR           PA0001370356
                    PAUL WALL



                                        64
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 99 of 156



    Song Title           Artist          Publisher Plaintiff    Registration
                                                                 Number
ACCELERATE         2 CHAINZ,               RESERVOIR           PA0002142536
                   CHRISTINA
                   AGUILERA, TY
                   DOLLA $IGN
ADD ME IN          CHRIS BROWN             RESERVOIR           PA0002052053,
                                                               PA0002016121
ADRENALIZE         IN THIS MOMENT          RESERVOIR           PA0001846322
ALARM              ANNE-MARIE              RESERVOIR           PA0002075142
ALIVE (WITH        2 CHAINZ, LIL           RESERVOIR           PA0002181485
OFFSET & 2         JON, OFFSET
CHAINZ)
ALL I WANNA DO     SHERYL CROW             RESERVOIR           PA0000664140,
                                                               PA0000669884
ALL JACKED UP      GRETCHEN                RESERVOIR           PA0001162557,
                   WILSON                                      PA0001305115
ALL ME             2 CHAINZ, BIG           RESERVOIR           PA0001955117
                   SEAN, DRAKE
ALL ME [VIZ        DRAKE                   RESERVOIR           PA0001967814
ELECTRO HOUSE
REMIX]
ALL MY LOVE        ARIANA GRANDE,          RESERVOIR           PA0001986622
                   MAJOR LAZER
ALL THE ABOVE      T-PAIN, MAINO           RESERVOIR           PA0001787141
[FEAT. T-PAIN]
AMARILLO SKY       JASON ALDEAN            RESERVOIR           PA0001084244
AMAZED             LONESTAR                RESERVOIR           PA0000985472,
                                                               PA0000965043
ANNIE’S SONG       JOHN DENVER             RESERVOIR           RE0000859222,
                                                               EU0000469656
ANYWHERE           RITA ORA                RESERVOIR           PA0002095347
ARMY OF ME         CHRISTINA               RESERVOIR           PA0001869297
                   AGUILERA
BABY BOY           BEYONCE, SEAN           RESERVOIR           PA0001131131
                   PAUL
BABY, BABY         AMY GRANT               RESERVOIR           PA0000512809
BAD AND BOUJEE     MIGOS, LIL UZI          RESERVOIR           PA0002072685
(FEAT. LIL UZI     VERT
VERT)
BAD BITCH (FEAT.   BEBE REXHA, TY          RESERVOIR           PA0002079467
TY DOLLA $IGN)     DOLLA $IGN
BAD GIRL (FEAT.    DANITY KANE             RESERVOIR           PA0001396093
MISSY ELLIOTT)



                                    65
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 100 of 156



    Song Title          Artist            Publisher Plaintiff    Registration
                                                                  Number
BAD GIRLS -      M.I.A., MISSY              RESERVOIR           PA0001881060
SWITCH REMIX     ELLIOTT, RYE
                 RYE
BAD INTENTIONS MIGOS, NIYKEE                RESERVOIR           PA0001913088
                 HEATON, OG
                 PARKER
BANANA BOAT      HARRY                      RESERVOIR           RE0000177461,
(DAY-O)          BELAFONTE                                       EU000041172
BANDZ A MAKE     LIL WAYNE,                 RESERVOIR           PA0001896868
HER DANCE        JUICY J, 2 CHAINZ
BE LEGENDARY     POP EVIL                   RESERVOIR           PA0002135769
BECAUSE OF YOU KELLY                        RESERVOIR           PA0001161120
                 CLARKSON, REBA
                 MCENTIRE
BEEZ IN THE TRAP NICKI MINAJ, 2             RESERVOIR           PA0001912279
                 CHAINZ
BETTER           MEGHAN                     RESERVOIR           PA0002054855
                 TRAINOR, YO
                 GOTTI
BETWEEN ME &     CHRISTINA                  RESERVOIR           PA0001015456
YOU              MILIAN, JA RULE
BIG AMOUNT       2 CHAINZ, DRAKE            RESERVOIR           PA0002181703
BIG BANK (FEAT.  2 CHAINZ, BIG              RESERVOIR           PA0002181438
2 CHAINZ, BIG    SEAN, NICKI
SEAN, NICKI      MINAJ, YG
MINAJ)
BIG ON BIG       MIGOS                      RESERVOIR           PA0002127843,
                                                                PA0002074260
BIRTHDAY SONG     KANYE WEST, 2             RESERVOIR           PA0001811847
                  CHAINZ
BLACK CAR         MIRIAM BRYANT             RESERVOIR           PA0002051146
BLACK OUT DAYS    PHANTOGRAM                RESERVOIR           PA0001939010
BLIND HEART -     CAZZETTE, TERRI           RESERVOIR           PA0001924537
RADIO EDIT        B!
BLOW THE          TOO $HORT                 RESERVOIR           PA0001333674
WHISTLE
BLUE C-NOTE       2 CHAINZ, LIL             RESERVOIR           PA0002023457
                  WAYNE
BODIES            DROWNING POOL             RESERVOIR           PA0001962427
BOJANGLES         LIL JON, YING             RESERVOIR           PA0001639018
REMIX             YANG TWINS,
                  PITBULL



                                     66
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 101 of 156



    Song Title          Artist             Publisher Plaintiff    Registration
                                                                   Number
BON APPETIT       KATY PERRY,                RESERVOIR           PA0002085760
                  MIGOS
BOOM - FEAT. T-   SNOOP DOGG                 RESERVOIR           PA0001738511,
PAIN                                                             PA0001271189
BOUNCE           2 CHAINZ, LIL               RESERVOIR           PA0002067360
                 WAYNE
BOUNTY HUNTER MOLLY HATCHET                  RESERVOIR           PAu000009155
BREAK THE ICE    BRITNEY SPEARS              RESERVOIR           PA0001396255
BREAK YA NECK    BUSTA RHYMES                RESERVOIR           PA0001146361
BREATHE          INA WROLDSEN,               RESERVOIR           PA0002104393
                 JAX JONES
BRICKS           CARNAGE, MIGOS              RESERVOIR           PA0002166258
BRING IT BACK    ALEON CRAFT,                RESERVOIR           PA0002111487
                 SHY CARTER
BRING ME TO LIFE EVANESCENCE                 RESERVOIR           PA0001152549
BROKEN           SEETHER, AMY                RESERVOIR           PA0001144456
                 LEE
BROWN PAPER      MIGOS                       RESERVOIR           PA0002127784,
BAG                                                              PA0002074748
BUILD YOU UP     50 CENT, JAMIE              RESERVOIR           PA0001271625
                 FOXX
BURN - RYAN      MARNIK,                     RESERVOIR           PA0002108723
RIBACK REMIX     ROOKIES, RYAN
                 RIBACK
BURNIN’ UP       2 CHAINZ, JESSIE J          RESERVOIR           PA0001950724
BUTTERFLY        KEHLANI                     RESERVOIR           PA0002185659
BUY BACK THE     2 CHAINZ, GUCCI             RESERVOIR           PA0002077869
BLOCK            MANE, RICK ROSS
BUY U A DRANK    YUNG JOC, T-PAIN            RESERVOIR           PA0001601621
(SHAWTY
SNAPPIN’)
CALL CASTING     MIGOS                       RESERVOIR           PA0002074962
CALL ME WHEN     EVANESCENCE                 RESERVOIR           PA0001349398
YOU’RE SOBER
CAN I GET A...   JAY Z, JA RULE,             RESERVOIR           PA0000875311
                 AMIL
CANDY SHOP       OLIVIA, 50 CENT             RESERVOIR           PA0001271624
CAN’T HOLD US    CHRISTINA                   RESERVOIR           PA0001104828,
DOWN (FEAT. LIL’ AGUILERA, LIL’                                  PA0001143432
KIM)             KIM




                                      67
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 102 of 156



      Song Title         Artist              Publisher Plaintiff    Registration
                                                                     Number
CAN’T LET YOU      FABOLOUS, LIL’              RESERVOIR           PA0001131996
GO (FEAT. MIKE     MO, MIKE
SHOREY & LIL’      SHOREY
MO)
CARAMEL            CITY HIGH, EVE              RESERVOIR           PA0001143454
CARRY OUT          TIMBALAND,                  RESERVOIR           PA0001780010,
(FEATURING         JUSTIN                                          PA0001935810
JUSTIN             TIMBERLAKE
TIMBERLAKE)
CATCH              DVBBS                       RESERVOIR           PA0002143524,
                                                                   PA0002127764
CHECK YES,         WE THE KINGS                RESERVOIR           PA0001766953
JULIET
CHRISTMAS TIME     CHRISTINA                   RESERVOIR           PA0001043923
                   AGUILERA
CHUCK E’S IN       RICKIE LEE JONES            RESERVOIR           PA0000227181
LOVE
CLAP BACK -        JA RULE                     RESERVOIR           PA0001241898
ALBUM VERSION
(EDITED)
CLOTHES OFF!!      GYM CLASS                   RESERVOIR           PA0001165384
                   HEROES
COME ON OVER       CHRISTINA                   RESERVOIR           PA0001043925
BABY (ALL I        AGUILERA
WANT IS YOU) -
RADIO VERSION
COOL               ALESSO, ROY                 RESERVOIR           PA0001994119
                   ENGLISH
COZEE              CISCO ADLER,                RESERVOIR           PA0002143526
                   DVBBS
CPU                BIG BOI,                    RESERVOIR           PA0001833707
                   PHANTOGRAM
CRY ME A RIVER     JUSTIN                      RESERVOIR           PA0001149534
                   TIMBERLAKE
CULTURE (FEAT.     MIGOS, DJ                   RESERVOIR           PA0002073669
DJ KHALED)         KHALED
DAMMIT MAN         LIL’ FLIP, PITBULL          RESERVOIR           PA0001602405
REMIX
DEADZ (FEAT. 2     MIGOS, 2 CHAINZ             RESERVOIR           PA0002088665
CHAINZ)
DEAR BOY           AVICII                      RESERVOIR           PA0001875092
DEVASTATED         JOEY BADA$$                 RESERVOIR           PA0002097517



                                        68
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 103 of 156



    Song Title          Artist            Publisher Plaintiff    Registration
                                                                  Number
DIGITAL LOVE       DIGITAL FARM             RESERVOIR           PA0002068384
(FEAT. HAILEE      ANIMALS, HAILEE
STEINFELD)         STEINFELD
DISCO INFERNO -    THE TRAMMPS              RESERVOIR           RE0000914039,
SINGLE EDIT                                                     EU0000752757
DON’T GO           BACKSTREET               RESERVOIR           PA0002127129,
BREAKING MY        BOYS                                         PA0002138733
HEART
DON’T SAY          THE ROOTS                RESERVOIR           PA0001272828
NUTHIN’ - RADIO
EDIT
DON’T WANNA        MØ                       RESERVOIR           PA0001930056
DANCE
DON’T WANNA        JASON DERULO             RESERVOIR           PA0001754579
GO HOME
DOWN ON THE        TIM MCGRAW               RESERVOIR           PA0000689537
FARM
DRINKING FROM      TINIE TEMPAH,            RESERVOIR           PA0001852685
THE BOTTLE         CALVIN HARRIS
(FEAT. TINIE
TEMPAH)
DRIP (FEAT.        MIGOS, CARDI B           RESERVOIR           PA0002178620,
MIGOS)                                                          PA0002126752,
                                                                PA0002142791
DRUM MACHINE       SKRILLEX, BIG            RESERVOIR           PA0002008381
                   GRAMS
DUFFLE BAG BOY     LIL WAYNE,               RESERVOIR           PA0001680553
                   PLAYA CIRCLE
DYNAMITE           JERMAINE                 RESERVOIR           PA0000221225
                   JACKSON
EFFORTLESS         WALE                     RESERVOIR           PA0002133269
EGO - SINGLE MIX   THE SATURDAYS            RESERVOIR           PA0002100941
EIGHT MILES        THE BYRDS                RESERVOIR           RE0000662812,
HIGH                                                            EU0000929871
EMPLOYEE OF        2 CHAINZ                 RESERVOIR           PA0001866046
THE MONTH
ENERGY             BIG K.R.I.T.             RESERVOIR           PA0002192331
ESCAPE             ENRIQUE                  RESERVOIR           PA0001068095
                   IGLESIAS
EVEN IF - T-MASS   BENNY BENASSI,           RESERVOIR           PA0002044519,
REMIX              T-MASS, VASSY                                PA0002013229
EVERYBODY’S        EVANESCENCE              RESERVOIR           PA0001152550
FOOL


                                     69
    Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 104 of 156



     Song Title          Artist           Publisher Plaintiff    Registration
                                                                  Number
EVERYDAY IS A      SHERYL CROW              RESERVOIR           PA0000852628
WINDING ROAD
F**KIN’            2 CHAINZ, A$AP           RESERVOIR           PA0002112573
PROBLEMS           ROCKY, DRAKE,
                   KENDRICK
                   LAMAR
F.F.F. (FEAT. G-   BEBE REXHA, G-           RESERVOIR           PA0002075537,
EAZY)              EAZY                                         PA0002112407
FAKE IT            SEETHER                  RESERVOIR           PA0001647499
FALL IN LOVE       PHANTOGRAM               RESERVOIR           PA0001939932
FALSE ALARM        BECKY HILL,              RESERVOIR           PA0002064663
                   MATOMA
FAMILY             P!NK                     RESERVOIR           PA0001143423
PORTRAIT
FAST CARS AND      RASCAL FLATTS            RESERVOIR           PA0001268341
FREEDOM
FEEL THAT FIRE     DIERKS BENTLEY           RESERVOIR           PAu003775332
FELL IN THE SUN    BIG GRAMS                RESERVOIR           PA0002008377
FELT GOOD ON       TIM MCGRAW               RESERVOIR           PA0001787902
MY LIPS
FIGHT NIGHT        MIGOS                    RESERVOIR           PA0001912283
FIGHTER            CHRISTINA                RESERVOIR           PA0001143426
                   AGUILERA
FILTHY             JUSTIN                   RESERVOIR           PA0002104122
                   TIMBERLAKE
FINE AGAIN         SEETHER                  RESERVOIR           PA0001144447
FINESSE            DRAKE                    RESERVOIR           PA0002159866
FIRE               BARNS                    RESERVOIR           PA0002091793
                   COURTNEY
FIRE (YES, YES     JOE BUDDEN,              RESERVOIR           PA0001159434
Y’ALL) - ALBUM     BUSTA RHYMES
VERSION
(EDITED)
FIRE IN MY SOUL    OLIVER HELDENS,          RESERVOIR           PA0002192879
                   SHUNGUDZO
FIRST TIME         LIFEHOUSE                RESERVOIR           PA0001904166
FLIRTIN’ WITH      MOLLY HATCHET            RESERVOIR           PAu000129275
DISASTER
FOR FREE           DJ KHALED,               RESERVOIR           PA0002109291
                   DRAKE
FOR YOU (FIFTY     LIAM PAYNE,              RESERVOIR           PA0002105731
SHADES FREED)      RITA ORA


                                     70
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 105 of 156



   Song Title           Artist             Publisher Plaintiff    Registration
                                                                   Number
FREE AND EASY     DIERKS BENTLEY             RESERVOIR           PA0001346198
(DOWN THE ROAD
I GO)
FREEK-A-LEEK      PETEY PABLO                RESERVOIR           PA0001265993
FRIENDS           MEGHAN                     RESERVOIR           PA0002054860
                  TRAINOR
FROM MY HEAD      EVAN AND JARON             RESERVOIR           PA0000954686
TO MY HEART
FURIOUS           01, JA RULE, VITA          RESERVOIR           PA0001157919
G.O.M.D.          J. COLE                    RESERVOIR           PA0001975906
GANG GANG         MIGOS                      RESERVOIR           PA0002129455
GANG UP (WITH     2 CHAINZ, WIZ              RESERVOIR           PA0002088483
YOUNG THUG, 2     KHALIFA, YOUNG
CHAINZ & WIZ      THUG, PNB ROCK
KHALIFA FEAT.
PNB ROCK)
GASOLINA - DJ     LIL JON,                   RESERVOIR           PA0001256556
BUDDAH REMIX      NORIEGA,
                  PITBULL, DADDY
                  YANKEE
GATOR COUNTRY     MOLLY HATCHET              RESERVOIR           PAu000009157
GET IT POPPIN’    FAT JOE                    RESERVOIR           PA0001282560
(FEAT. NELLY)
GET LOW           LIL JON & THE              RESERVOIR           PA0001241884
                  EAST SIDE BOYZ
GET NAKED (I      BRITNEY SPEARS             RESERVOIR           PA0001655622
GOT A PLAN)
GET RIGHT        MIGOS                       RESERVOIR           PA0002127828,
WITCHA                                                           PA0002074970
GET UP           50 CENT                     RESERVOIR           PA0001782697
GET UP, STAND UP BOB MARLEY &                RESERVOIR             EU479090
                 THE WAILERS
GET YOUR         KEYSHIA COLE,               RESERVOIR           PA0001881522,
MONEY UP         KERI HILSON,                                    PA0002110157,
                 TRINA                                           PA0001670498
GIANT (WITH      RAG’N’BONE                  RESERVOIR           PA0002170273
RAG’N’BONE       MAN, CALVIN
MAN)             HARRIS
GIMME MORE       BRITNEY SPEARS              RESERVOIR           PA0001680545
GIMME THAT       CHRIS BROWN                 RESERVOIR           PA0001299255




                                      71
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 106 of 156



    Song Title          Artist            Publisher Plaintiff    Registration
                                                                  Number
GIRLFIGHT          BROOKE                   RESERVOIR           PA0001287694,
                   VALENTINE, LIL                               PA0001288226
                   JON, BIG BOI
GIRLS (FEAT.       CARDI B, CHARLI          RESERVOIR           PA0002127132
CARDI B, BEBE      XCX, RITA ORA,
REXHA & CHARLI     BEBE REXHA
XCX)
GIRL’S AROUND      LLOYD, LIL               RESERVOIR           PA0001677803
THE WORLD -        WAYNE
RADIO VERSION
GLOW               ALIEN ANT FARM           RESERVOIR           PA0001193823
GOD LOVE HER       TOBY KEITH               RESERVOIR           PA0001648483
GOING UNDER        EVANESCENCE              RESERVOIR           PA0001152548
GOLD RUSH          2 CHAINZ,                RESERVOIR           PA0001862467
                   CLINTON SPARKS,
                   D.A.,
                   MACKLEMORE
GOLDMINE           THE POINTER              RESERVOIR           PA0000312883
                   SISTERS
GOOD DRANK         GUCCI MANE, 2            RESERVOIR           PA0002113343
                   CHAINZ, QUAVO
GOODIES            CIARA, PETEY             RESERVOIR           PA0001241896
                   PABLO
GORGEOUS -         KID CUDI, KANYE          RESERVOIR           PA0001740943
ALBUM VERSION      WEST, RAEKWON
(EDITED)
GOTTA GET THRU     D’N’D                    RESERVOIR           PA0001241752
THIS - D’N’D       PRODUCTIONS,
RADIO EDIT         DANIEL
                   BEDINGFIELD
GOTTA LOTTA        2 CHAINZ, LIL            RESERVOIR           PA0002053573
                   WAYNE
HANDS ON IT        SAGE THE                 RESERVOIR           PA0002187834
(FEAT. MIGOS,      GEMINI, MIGOS,
SAGE THE GEMINI    TWRK, SAYYI
& SAYYI) - VIP
REMIX
HAVANA             CAMILLA                  RESERVOIR           PA0002094728
                   CABELLO, YOUNG
                   THUG
HEADBAND           B.O.B, 2 CHAINZ          RESERVOIR           PA0001864974
(FEAT. 2 CHAINZ)



                                     72
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 107 of 156



    Song Title           Artist            Publisher Plaintiff    Registration
                                                                   Number
HELLO GOOD         DIDDY - DIRTY             RESERVOIR           PA0001745034
MORNING            MONEY, T.I.
HERE FOR THE       GRETCHEN                  RESERVOIR           PA0002021251
PARTY              WILSON
HERE’S TO YOU      RASCAL FLATTS             RESERVOIR           PA0001245753
HICKTOWN           JASON ALDEAN              RESERVOIR           PA0001293257
HIGH TOP           2 CHAINZ, YOUNG           RESERVOIR           PA0002185643
VERSACE (FEAT.     THUG
YOUNG THUG)
HIGHER             JUST BLAZE AND            RESERVOIR           PA0001849649
                   BAAUER, JAY Z
HIGHLIGHTS         KANYE WEST                RESERVOIR           PA0002088532
HOLD YOU DOWN      FAT JOE,                  RESERVOIR           PA0001271297
                   JENNIFER LOPEZ
HOLIDAY            CALVIN HARRIS,            RESERVOIR           PA0002092079
                   JOHN LEGEND,
                   SNOOP DOGG,
                   TAKEOFF
HOLLA HOLLA        JA RULE                   RESERVOIR           PA0000940961
HOME               DIERKS BENTLEY            RESERVOIR           PA0000885549,
                                                                 PAu002086057
HOOD GO CRAZY      B.O.B, 2 CHAINZ,          RESERVOIR           PA0002005870
                   TECH N9NE
HOW ‘BOUT YOU      ERIC CHURCH               RESERVOIR           PA0001343535
HOW DEEP IS        DISCIPLES,                RESERVOIR           PA0001990313
YOUR LOVE -        R3HAB, CALVIN
CALVIN HARRIS &    HARRIS
R3HAB REMIX
HUMAN              RAG’N’BONE MAN            RESERVOIR           PA0002051193
HUSH               LL COOL J, 7              RESERVOIR           PA0001270950,
                   AURELIUS                                      PA0001160433
HUSH HUSH;         MULTI                     RESERVOIR           PA0001977560
HUSH HUSH          INTERPRETES
I CAN’T EVEN LIE   DJ KHALED, NICKI          RESERVOIR           PA0002116005
(FEAT. FUTURE &    MINAJ, FUTURE
NICKI MINAJ)
I COULD FALL IN    SELENA                    RESERVOIR           PA0000762316
LOVE
I DON’T CARE -     AMERIE, FAT JOE,          RESERVOIR           PA0001267195
ENGLISH            RICKY MARTIN
VERSION




                                      73
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 108 of 156



    Song Title           Artist             Publisher Plaintiff    Registration
                                                                    Number
I DON’T NEED        ALAN JACKSON,             RESERVOIR           PA0000576076
YOUR ROCKIN’        CLINT BLACK,
CHAIR - VERSION     GARTH BROOKS,
W/SPECIAL           GEORGE JONES,
GUESTS              JOE DIFFIE, MARK
                    CHESNUTT, PAM
                    TILLIS, PATTY
                    LOVELESS, T.
                    GRAHAM BROWN,
                    TRAVIS TRITT,
                    VINCE GILL
I GET THE BAG       GUCCI MANE,               RESERVOIR           PA0002181421
(FEAT. MIGOS)       MIGOS
I GOT YOU           BEBE REXHA                RESERVOIR           PA0002074855
I KNOW THERE’S      YOUNG THUG,               RESERVOIR           PA0002083924
GONNA BE (GOOD      JAMIE XX,
TIMES)              POPCAAN
I LIKE IT, I LOVE   TIM MCGRAW                RESERVOIR           PA0000643837
IT
I LOVE IT       CHEAT CODES,                  RESERVOIR           PA0002177268
                DVBBS
I MELT          RASCAL FLATTS                 RESERVOIR           PA0001143200
(INTRO) I’M SO  DJ KHALED,                    RESERVOIR           PA0002121412
GRATEFUL        SIZZLA
I SHALL BELIEVE SHERYL CROW                   RESERVOIR           PA0000669880
I WANNA BE WITH MANDY MOORE                   RESERVOIR           PA0001050047
YOU
ICE MELTS       DRAKE, YOUNG                  RESERVOIR           PA0002183652,
                THUG                                              PA0002075163
IDOL            BTS, NICKI MINAJ              RESERVOIR           PA0002151328
IDOL            BTS                           RESERVOIR           PA0002151331
IF I RULED THE  NAS, MS. LAURYN               RESERVOIR           PA0001293291,
WORLD (IMAGINE HILL                                               PA0000843908
THAT)
IF IT MAKES YOU SHERYL CROW                   RESERVOIR           PA0000815033
HAPPY
IF YOU’RE OUT   JOHN LEGEND                   RESERVOIR           PA0001807173
THERE
IKUYO (FEAT. 2  2 CHAINZ, KYLE,               RESERVOIR           PA0002157599
CHAINZ & SOPHIA SOPHIA BLACK
BLACK)
I’M A KING      P$C                           RESERVOIR           PAu002946427
I’M DIFFERENT   2 CHAINZ                      RESERVOIR           PA0001811856

                                       74
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 109 of 156



    Song Title          Artist            Publisher Plaintiff    Registration
                                                                  Number
I’M SO FLY -      LLOYD BANKS               RESERVOIR           PA0001263231
ALBUM VERSION
(EDITED)
IMPOSSIBLE        JAMES ARTHUR              RESERVOIR           PA0001755396
IN MY             MARTINA                   RESERVOIR           PA0001199575
DAUGHTER’S        MCBRIDE
EYES
INFATUATION       CHRISTINA                 RESERVOIR           PA0001143430,
                  AGUILERA                                      PA0001104830
ISLAND LIFE       JANET JACKSON             RESERVOIR           PA0001159170
IT AIN’T ME       SELENA GOMEZ,             RESERVOIR           PA0002088253,
                  KYGO                                          PA0002071261
IT’S A VIBE       TY DOLLA $IGN, 2          RESERVOIR           PA0002097354
                  CHAINZ, JHENE
                  AIKO, TREY
                  SONGZ
JESUS TAKE THE    VARIOUS ARTISTS           RESERVOIR           PA0001309016,
WHEEL                                                           PA0001339680
JUMP - ALBUM      RIHANNA                   RESERVOIR           PA0001840753
VERSION
(EDITED)
JUST A LIL BIT    50 CENT                   RESERVOIR           PA0001271626
JUST FOR          MIGOS, CHRIS              RESERVOIR           PA0001992284
TONIGHT (FEAT.    BROWN
CHRIS BROWN)
K.Y.S.A.          PHANTOGRAM                RESERVOIR           PA0002000953
KEG IN THE        KENNY CHESNEY             RESERVOIR           PA0001213502
CLOSET
KELLY PRICE       MIGOS, TRAVIS             RESERVOIR           PA0002127767,
(FEAT. TRAVIS     SCOTT                                         PA0002088673
SCOTT)
KILL THE LIGHTS   BRITNEY SPEARS            RESERVOIR           PA0001626944
KITE LIKE GIRL    GAVIN DEGRAW              RESERVOIR           PA0002073392
KNEW BETTER /     ARIANA GRANDE             RESERVOIR           PA0002065692,
FOREVER BOY                                                     PA0002041614
KNOCK YOU         KANYE WEST,               RESERVOIR           PA0001670495
DOWN              KERI HILSON, NE-
                  YO
LA LA LA          VARIOUS                   RESERVOIR           RE0000720187,
                                                                EU0000032141
LASH OUT          ALICE MERTON              RESERVOIR           PA0002127330
LAST RESORT       PAPA ROACH                RESERVOIR           PA0000960732


                                     75
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 110 of 156



    Song Title          Artist             Publisher Plaintiff    Registration
                                                                   Number
LAY IT ON ME       VANCE JOY                 RESERVOIR           PA0002091884
LEAN BACK          REMY MA, FAT              RESERVOIR           PA0001241897
                   JOE, TERROR
                   SQUAD
LEAN ON            MØ, DJ SNAKE,             RESERVOIR           PA0001986623
                   MAJOR LAZER
LEAN ON            GHOST                     RESERVOIR           PA0001982936
(REHASHED)
LEAVE GET OUT      JOJO                      RESERVOIR           PA0001285617
LEAVE ME           ARIANA GRANDE,            RESERVOIR           PA0002041616
LONELY             MACY GRAY
LEAVING ON A       PETER, PAUL AND           RESERVOIR           PA0000024044
JET PLANE          MARY
LET ME BLOW YA     GWEN STEFANI,             RESERVOIR           PA0001143421
MIND               EVE
LET ME GO (WITH    FLORIDA                   RESERVOIR           PA0002110312
ALESSO, FLORIDA    GEORGIA LINE,
GEORGIA LINE &     HAILEE
WATT)              STEINFELD,
                   ALESSO, WATT
LET ME LOVE        ARIANA GRANDE,            RESERVOIR           PA0002038833
YOU                LIL WAYNE
LET ME LOVE        DJ SNAKE, JUSTIN          RESERVOIR           PA0002092680
YOU                BIEBER
LET ME LOVE        JADAKISS, MARIO,          RESERVOIR           PA0001256558
YOU (REMIX)        T.I.
LET ME THINK       FEDDE LE GRAND,           RESERVOIR           PA0001927606
ABOUT IT           IDA CORR
LIE TO ME (FEAT.   5 SECONDS OF              RESERVOIR           PA0002176053
JULIA MICHAELS)    SUMMER, JULIA
                   MICHAELS
LIFESTYLE          RICH GANG, RICH           RESERVOIR           PA0001913020
                   HOMIE QUAN,
                   YOUNG THUG
LIGHTERS UP        LIL’ KIM                  RESERVOIR           PA0001299382
LIGHTS ON          BIG GRAMS                 RESERVOIR           PA0002008378,
                                                                 PA0002101132
LINES              A$AP ROCKY, BIG           RESERVOIR           PA0001833712
                   BOI,
                   PHANTOGRAM
LIONHEART          DEMI LOVATO               RESERVOIR           PA0002006435
LIQUID DREAMS      O-TOWN                    RESERVOIR           PA0001042234



                                      76
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 111 of 156



    Song Title           Artist             Publisher Plaintiff    Registration
                                                                    Number
LITTLE DO YOU      CAMPSITE DREAM             RESERVOIR           PA0001927941
KNOW
LIVE YOUR LIFE     T.I.                       RESERVOIR           PA0001654952
LONELY             ALAN WALKER,               RESERVOIR           PA0002089808
TOGETHER -         RITA ORA, AVICII
(FEAT. RITA ORA)
ALAN WALKER
REMIX
LORD GIVE ME A     DMX                        RESERVOIR           PA0001324537
SIGN
LOT OF LEAVIN’     DIERKS BENTLEY             RESERVOIR           PA0001295832
LEFT TO DO
LOVE DRUNK         BOYS LIKE GIRLS            RESERVOIR           PA0001735247
LOVE IS THE        SOFIA CARSON               RESERVOIR           PA0002046707
NAME
LOVE ME            JANE XO                    RESERVOIR           PA0002077029
LOVE YOU OUT       RASCAL FLATTS              RESERVOIR           PA0001143203
LOUD
MADE MEN           OFFSET                     RESERVOIR           PA0002178625
MAGNIFICENT        RICK ROSS, JOHN            RESERVOIR           PA0001651715
                   LEGEND
MAKE IT RAIN       LIL WAYNE, FAT             RESERVOIR           PA0001345937
                   JOE
MAKING LUV TO      DJ E-FEEZY, T.I.,          RESERVOIR           PA0002049498
THE BEAT           WATCH THE
                   DUCK
MARBLE FLOORS      LIL WAYNE, RICK            RESERVOIR           PA0001895374
                   ROSS, FRENCH
                   MONTANA,
                   2 CHAINZ
MARIA I’M          TRAVIS SCOTT               RESERVOIR           PA0002096014,
DRUNK (FEAT.                                                      PA0002109362
JUSTIN BIEBER &
YOUNG THUG)
MARRY ME           TRAIN                      RESERVOIR           PA0001729151
ME, MYSELF & I     BEBE REXHA, G-             RESERVOIR           PA0002090076
                   EAZY
MEDICATED -        CHEVY WOODS,               RESERVOIR           PA0001847324
FEAT. CHEVY        JUICY J, WIZ
WOODS & JUICY J    KHALIFA
MERCY              2 CHAINZ, BIG              RESERVOIR           PA0001951733,
                   SEAN, KANYE                                    PA0001913931
                   WEST, PUSHA T

                                       77
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 112 of 156



    Song Title          Artist            Publisher Plaintiff    Registration
                                                                  Number
MFN RIGHT          2 CHAINZ                 RESERVOIR           PA0002053595
MIDDLE CHILD       J. COLE                  RESERVOIR           PA0002185641
MILLION            TINK                     RESERVOIR           PA0001987437
MILLION DOLLAR     WHITNEY                  RESERVOIR           PA0001738163
BILL               HOUSTON
MISSISSIPPI GIRL   FAITH HILL               RESERVOIR           PA0001290856
MONEY MADE ME      2 CHAINZ, POST           RESERVOIR           PA0002071694
DO IT              MALONE
MONSTER MASH       BOBBY "BORIS"            RESERVOIR           RE0000474679,
                   PICKETT                                      EU0000737324
MORNING AFTER      TIMBALAND,               RESERVOIR           PA0001780007,
DARK               NELLY FURTADO,                               PA0001935804
(FEATURING         SOSHY
NELLY FURTADO
& SOSHY)
MOTORSPORT         MIGOS, NICKI             RESERVOIR           PA0002122925
                   MINAJ, CARDI B
MOVE BITCH         I-20, MYSTIKAL,          RESERVOIR           PA0001678837,
                   LUDACRIS,                                    PA0001100331
                   DISTURBING THA
                   PEACE
MOVE IT LIKE       BAHA MEN                 RESERVOIR           PA0001072898,
THIS                                                            PA0001132746
MOVIES             ALIEN ANT FARM           RESERVOIR           PA0001044095
MURDER REIGNS      JA RULE                  RESERVOIR           PA0001328357
MY FAVORITE        SHERYL CROW              RESERVOIR           PA0002002824,
MISTAKE                                                         PA0000919779
MY IMMORTAL        EVANESCENCE              RESERVOIR           PA0001152551
MY OWN PRISON      CREED                    RESERVOIR           PA0000966903
MY SACRIFICE       CREED                    RESERVOIR           PA0001118316
NARCOS             MIGOS                    RESERVOIR           PA0002122839
NAUGHTY GIRL       BEYONCE                  RESERVOIR           PA0001208974
NCAA               2 CHAINZ                 RESERVOIR           PA0002185636
NIGHT RIDERS       TRAVIS SCOTT, 2          RESERVOIR           PA0002019732
                   CHAINZ, MAD
                   COBRA, PUSHA T,
                   MAJOR LAZER
NIGHTSHIFT         COMMODORES               RESERVOIR           PA0000266006
NO DRAMA           OFFSET, TINASHE          RESERVOIR           PA0002139002
NO LIE             2 CHAINZ, DRAKE          RESERVOIR           PA0001846688



                                     78
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 113 of 156



    Song Title           Artist             Publisher Plaintiff    Registration
                                                                    Number
NO LIMIT           USHER, YOUNG               RESERVOIR           PA0002076944
                   THUG
NO LOVE            EMINEM, LIL                RESERVOIR           PA0001735858
                   WAYNE
NO MORE TEARS      BARBRA                     RESERVOIR           PAu000144979
(ENOUGH IS         STREISAND,
ENOUGH)            DONNA SUMMER
NO PROBLEM         LIL WAYNE,                 RESERVOIR           PA0002072831
(FEAT. LIL         CHANCE THE
WAYNE & 2          RAPPER, 2 CHAINZ
CHAINZ)
NOBODY BUT ME      MICHAEL BUBLE              RESERVOIR           PA0002059218
NOBODY’S HOME      AVRIL LEVIGNE              RESERVOIR           PA0001251268
NOT LETTING GO     JESS GLYNNE,               RESERVOIR           PA0002136328
(FEAT. JESS        TINIE TEMPAH
GLYNNE)
NOW (FEAT. 21      21 SAVAGE,                 RESERVOIR           PA0002163609
SAVAGE)            YOUNG THUG
OFFICIALLY         TAMIA                      RESERVOIR           PA0001159436
MISSING YOU
OH BOY             CAMRON, JUELZ              RESERVOIR           PA0001272683
                   SANTANA
OKAY               LIL JON, NIVEA,            RESERVOIR           PA0001310370,
                   YOUNGBLOODZ                                    PA0001264316
OKLAHOMA-          RASCAL FLATTS              RESERVOIR           PA0001251300
TEXAS LINE
ONE LAST           CREED                      RESERVOIR           PA0001118315
BREATH - RADIO
VERSION
ONE THING          FINGER ELEVEN              RESERVOIR           PA0001195794
ONLY THE           THE MOTELS                 RESERVOIR           PA0000141546
LONELY -
REMASTERED
1999
ONLY U - ALBUM     ASHANTI                    RESERVOIR           PA0001161911
VERSION (NO
INTRO)
ONLY WANT YOU      RITA ORA                   RESERVOIR           PA0002185926
ONLY YOU (FEAT.    OFFSET, WIZKID, J          RESERVOIR           PA0002186512
WIZKID, OFFSET &   BALVIN, METRO
J BALVIN)          BOOMIN
OPEN YOUR EYES     ALTER BRIDGE               RESERVOIR           PA0001245929



                                       79
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 114 of 156



    Song Title          Artist           Publisher Plaintiff    Registration
                                                                 Number
PAINT ME A        TRACY                    RESERVOIR           PA0001248603
BIRMINGHAM        LAWRENCE
PAPA DON’T        MADONNA                  RESERVOIR           PAu000851488
PREACH
PAPER TRAIL$      JOEY BADA$$              RESERVOIR           PA0002008162
PARALLEL LINES    HAPPY                    RESERVOIR           PA0002143588
                  SOMETIMES,
                  DVBBS, CMC$
PARALYZER         FINGER ELEVEN            RESERVOIR           PA0001372683
PARTY AIN’T A     2 CHAINZ, JAMIE          RESERVOIR           PA0001923535
PARTY             FOXX
PASILDA           AFRO MEDUSA              RESERVOIR           PA0001064857
PATEK WATER       OFFSET, FUTURE,          RESERVOIR           PAu003910433
                  YOUNG THUG
PEEK A BOO        LIL YACHTY,              RESERVOIR           PA0002084532
                  MIGOS
PETTYWAP          YOUNG M.A                RESERVOIR           PA0002154513
PICKIN’           KEITH ANDERSON           RESERVOIR           PA0001302731
WILDFLOWERS
PICKUP MAN        JOE DIFFIE               RESERVOIR           PA0000724779
PICTURE (FEAT.    KID ROCK,                RESERVOIR           PA0001114108
SHERYL CROW)      SHERYL CROW
PILGRIM - MS MR   MS MR, MØ                RESERVOIR           PA0001930056
REMIX
PILLS &           A BOOGIE WIT DA          RESERVOIR           PA0002091836
AUTOMOBILES       HOODIE, CHRIS
                  BROWN, KODAK
                  BLACK, YO GOTTI
PLEASE ME         CARDI B, BRUNO           RESERVOIR           PA0002184689
                  MARS
PONY              GINUWINE                 RESERVOIR           PA0000839501
POPPIN’ THEM      G-UNIT                   RESERVOIR           PA0001241921
THANGS
PRESIDENTIAL      YOUNGBLOODZ              RESERVOIR           PA0001286203
PRIVATE SHOW      BRITNEY SPEARS           RESERVOIR           PA0002028715
PROP ME UP        JOE DIFFIE               RESERVOIR           PA0000613096
BESIDE THE
JUKEBOX (IF I
DIE)
PROUD             OFFSET, YG, 2            RESERVOIR           PA0002133068
                  CHAINZ
PUMP IT UP        JOE BUDDEN               RESERVOIR           PA0001215976


                                    80
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 115 of 156



    Song Title              Artist         Publisher Plaintiff    Registration
                                                                   Number
PUMP IT UP          JAY Z                    RESERVOIR           PA0001761789
(FREESTYLE)
PURE WATER          MIGOS, MUSTARD           RESERVOIR           PA0002177065
(WITH MIGOS)
PUSH                ENRIQUE                  RESERVOIR           PA0001599333
                    IGLESIAS, LIL
                    WAYNE
PUT IT ON ME        VITA, VITA, JA           RESERVOIR           PA0001015460
                    RULE, LIL’ MO
R.I.P.              2 CHAINZ, JEEZY          RESERVOIR           PA0001918838
RAGTIME             MISSY ELLIOTT            RESERVOIR           PA0001285859
INTERLUDE / I’M
REALLY HOT
RAIN                CREED                    RESERVOIR           PA0001730796
REACT               ERICK SERMON,            RESERVOIR           PA0001862343
                    REDMAN
READY OR NOT        BRIDGIT                  RESERVOIR           PA0001884402
                    MENDLER
READY OR NOT        FUGEES                   RESERVOIR           PA0000844694
REAL LOVE           FUTURE, YOUNG            RESERVOIR           PA0002124143
                    THUG
RED ROOM            OFFSET                   RESERVOIR           PA0002181501
RED SOLO CUP        TOBY KEITH               RESERVOIR           PA0001777674
REDNECK             GRETCHEN                 RESERVOIR           PA0001224618
WOMAN               WILSON
REMIND ME -         CONRAD SEWELL,           RESERVOIR           PA0002019335
STEVE JAMES         STEVE JAMES
REMIX
RIC FLAIR DRIP (&   OFFSET, METRO            RESERVOIR           PA0002106881,
METRO BOOMIN)       BOOMIN                                       PA0002109055
RICH AS FUCK        2 CHAINZ, LIL            RESERVOIR           PA0001842293
                    WAYNE
RISE ABOVE THIS     SEETHER                  RESERVOIR           PA0001962803
ROC THE MIC -       BEANIE SIGEL,            RESERVOIR           PA0001251488
ALBUM VERSION       FREEWAY
(EDITED)
ROCK THAT BODY THE BLACK EYED                RESERVOIR           PA0001677813
                PEAS
ROCKABYE (FEAT. ANNE-MARIE,                  RESERVOIR           PA0002075620
SEAN PAUL &     CLEAN BANDIT,
ANNE-MARIE)     SEAN PAUL
ROCKSTAR        21 SAVAGE, POST              RESERVOIR           PA0002151780
                MALONE

                                      81
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 116 of 156



    Song Title          Artist           Publisher Plaintiff    Registration
                                                                 Number
ROLLS ROYCE       2 CHAINZ, LIL            RESERVOIR           PA0002053567
WEATHER EVERY     WAYNE
DAY
ROUND & ROUND     FABOLOUS                 RESERVOIR           PA0001282236
RULE THE WORLD    ARIANA GRANDE,           RESERVOIR           PA0002185946
(FEAT. ARIANA     2 CHAINZ
GRANDE)
RUN IT!          JUELZ SANTANA,            RESERVOIR           PA0001286202
                 CHRIS BROWN
SACRIFICES       DRAKE, 2 CHAINZ,          RESERVOIR           PA0002092670
                 YOUNG THUG
SAFE FROM HARM NARCOTIC                    RESERVOIR           PA0001271812
                 THRUST
SALT SHAKER      YING YANG                 RESERVOIR           PA0001158470
                 TWINS, LIL JON &
                 THE EAST SIDE
                 BOYZ
SATISFIED (FEAT. SHOWTEK,                  RESERVOIR           PA0002000258
VASSY) -         BLINDERS, VASSY
BLINDERS REMIX
SATURDAY SUN     VANCE JOY                 RESERVOIR           PA0002129907
SAUCE            JUSTIN                    RESERVOIR           PA0002130638
                 TIMBERLAKE
SAVE A HORSE     BIG & RICH                RESERVOIR           PA0001227159
(RIDE A COWBOY)
SAY SOMETHING    A GREAT BIG               RESERVOIR           PA0001397885
                 WORLD &
                 CHRISTINA
                 AGUILERA
SAY SOMETHING    JUSTIN                    RESERVOIR           PA0002105826,
                 TIMBERLAKE,                                   PA0002130605
                 CHRIS
                 STAPLETON
SECRETS - RADIO TIËSTO, KSHMR,             RESERVOIR           PA0002005875
EDIT             VASSY
SELF CARE        MAC MILLER                RESERVOIR           PA0002151346
SELF CONTROL     BEBE REXHA                RESERVOIR           PA0002152280
SHE’S GOT IT ALL KENNY CHESNEY             RESERVOIR           PA0000886673
SHONTELLE        SHONTELLE                 RESERVOIR           PA0001962800
IMPOSSIBLE (YAN
BRUNO
REMEMBER MIX)



                                    82
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 117 of 156



    Song Title          Artist           Publisher Plaintiff    Registration
                                                                 Number
SHORTY WANNA      YOUNG BUCK               RESERVOIR           PA0001271623
RIDE - ALBUM
VERSION
(EDITED)
SHUTTERBUGG       CUTTY, BIG BOI           RESERVOIR           PA0001740490
SIDESHOW          BLUE MAGIC               RESERVOIR           RE0000856665,
                                                               EP0000333161
SIRENS            CHER LLOYD               RESERVOIR           PA0001923114
SIT STILL, LOOK   DAYA                     RESERVOIR           PA0002070970
PRETTY
SLIDE (FEAT.      FRANK OCEAN,             RESERVOIR           PA0002143830
FRANK OCEAN &     CALVIN HARRIS,
MIGOS)            MIGOS
SLIPPERY (FEAT.   MIGOS, GUCCI             RESERVOIR           PA0002089448,
GUCCI MANE)       MANE                                         PA0002073628
SLOW DOWN - 12    BOBBY V.                 RESERVOIR           PA0001298452,
VERSION                                                        PA0001298453
SNAP YO FINGERS   LIL JON,                 RESERVOIR           PA0001339272
                  YOUNGBLOODZ,
                  E-40, SEAN PAUL
SOAK UP THE SUN   SHERYL CROW              RESERVOIR           PA0001087054
SOCK IT 2 ME      DA BRAT, MISSY           RESERVOIR           PA0000875578
(FEAT. DA BRAT)   ELLIOTT
SOLDIERS          OTHERWISE                RESERVOIR           PA0001805108
SOMEBODY LIKE     DVBBS, SARO              RESERVOIR           PA0002192049
YOU
SOMEBODY NEW      SULTAN +                 RESERVOIR           PA0002152143
                  SHEPARD, VASSY
SORRY NOT         DEMI LOVATO              RESERVOIR           PA0002099343
SORRY
SPLASH WARNING    FUTURE, MEEK             RESERVOIR           PA0002184591
(FEAT. FUTURE,    MILL, RODDY
RODDY RICCH       RICCH, YOUNG
AND YOUNG         THUG
THUG)
STARTENDER        A BOOGIE WIT DA          RESERVOIR           PA0002181497
                  HOODIE
STILL D.R.E.      SNOOP DOGG, DR.          RESERVOIR           PA0001012565
                  DRE
STIR FRY          MIGOS                    RESERVOIR           PA0002122824
STOP THE ROCK -   APOLLO 440,              RESERVOIR           PA0000990336
APOLLO 440 MIX    HOWARD GRAY,
                  IAN HOXLEY,

                                    83
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 118 of 156



    Song Title          Artist            Publisher Plaintiff      Registration
                                                                    Number
                   NORMAN FISHER-
                   JONES, TREVOR
                   GRAY
STRONG ENOUGH      SHERYL CROW              RESERVOIR             PA0000669879,
                                                                  PA0000664136
STRONGER           KELLY                    RESERVOIR             PA0001807173
(WHAT DOESN’T      CLARKSON
KILL YOU) (7TH
HEAVEN CLUB
MIX)
SUE ME             SABRINA                  RESERVOIR             PA0002165602
                   CARPENTER
SUMTHIN’           MAXWELL                  RESERVOIR             PA0000795560
SUMTHIN’
SUNSHINE AND       FAITH HILL               RESERVOIR             PA0001290858
SUMMERTIME
SUPASTARS          MIGOS                    RESERVOIR             PA0002108962
SUPERSTAR - 1991   CARPENTERS,              RESERVOIR             PA0000920801
REMIX              RICHARD
                   CARPENTER,
                   ROGER YOUNG
SWEET              BUDDY JEWELL             RESERVOIR             PA0001113927
SOUTHERN
COMFORT
SWIMMIN’ IN        BILLY                    RESERVOIR             PA0001909201
SUNSHINE           CURRINGTON
SYMPHONY           ZARA LARSSON,            RESERVOIR             PA0002110317
(FEAT. ZARA        CLEAN BANDIT
LARSSON)
TAKE IT ALL        POP EVIL                 RESERVOIR             PA0002009062
TAKE ME HOME,      JOHN DENVER              RESERVOIR             RE0000653070,
COUNTRY ROADS                                                     EU0000238954
TAKE THE A         DUKE ELLINGTON           RESERVOIR           R437252, EU261102,
TRAIN                                                            R443315, EP97540
TALK DIRTY         JASON DERULO, 2          RESERVOIR             PA0002112574
(FEAT. 2 CHAINZ)   CHAINZ
TASTE (FEAT.       OFFSET, TYGA             RESERVOIR             PA0002162961
OFFSET)
TEAM               IGGY AZALEA              RESERVOIR             PA0002044169
TELL ME (FEAT.     CHRISTINA                RESERVOIR             PA0001166188
CHRISTINA          AGUILERA, DIDDY
AGUILERA)



                                     84
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 119 of 156



    Song Title           Artist          Publisher Plaintiff    Registration
                                                                 Number
TELLURIDE         TIM MCGRAW,              RESERVOIR           PA0002140223,
                  FAITH HILL                                   PA0001058591
THANK GOD I’M A   JOHN DENVER              RESERVOIR           PA0000036945
COUNTRY BOY
THE GREAT         BOYS LIKE GIRLS          RESERVOIR           PA0001379326
ESCAPE
THE HALF          JEREMIH, DJ              RESERVOIR           PA0002076792
                  SNAKE, YOUNG
                  THUG, SWIZZ
                  BEATZ
THE QUEEN AND I   GYM CLASS                RESERVOIR           PA0001165414
                  HEROES
THESE DAYS        RASCAL FLATTS            RESERVOIR           PA0001113927
THESE DAYS        MAVERICK SABRE           RESERVOIR           PA0001193823
THIS IS AMERICA   CHILDISH                 RESERVOIR           PA0002147052
                  GAMBINO
THIS IS WHY IM    MIMS                     RESERVOIR           PA0001597357
HOT - BLACKOUT
REMIX
THIS IS WHY I’M   MIMS, PURPLE             RESERVOIR           PA0001334016,
HOT - REMIX       POPCORN                                      PA0001597357
THIS ONE’S FOR    MARTINA                  RESERVOIR           PA0001131913
THE GIRLS         MCBRIDE
THROW SUM MO      RAE SREMMURD,            RESERVOIR           PA0002017431
                  NICKI MINAJ,
                  YOUNG THUG
THROWBACK -       JADAKISS, USHER          RESERVOIR           PA0001159346
FEATURING
JADAKISS
THRU YOUR         CARDI B                  RESERVOIR           PA0002122899
PHONE
THUGZ MANSION     2PAC                     RESERVOIR           PA0001164976
- 2PAC
ORIGINAL/ACOUS
TIC
TOO HOTTY         MIGOS, QUALITY           RESERVOIR           PAu003910484
                  CONTROL
TOUCH THE SKY     KANYE WEST,              RESERVOIR           PA0001162460
                  LUPE FIASCO
T-SHIRT           MIGOS                    RESERVOIR           PA0002073629
TURN IT UP        PARIS HILTON             RESERVOIR           PA0001328230




                                    85
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 120 of 156



    Song Title           Artist             Publisher Plaintiff    Registration
                                                                    Number
U AND DAT (FEAT.   T-PAIN, KANDI              RESERVOIR           PA0001342045
T. PAIN & KANDI    GIRL, E-40
GIRL)
U DA REALEST       2 CHAINZ                   RESERVOIR           PA0001869957
U MAKE ME          JADAKISS,                  RESERVOIR           PA0001159529
WANNA              MARIAH CAREY
ULTRAVIOLET        DAGNY                      RESERVOIR           PA0002085696
UNSTOPPABLE        RASCAL FLATTS              RESERVOIR           PA0001738129
VALET (FEAT.       ERIC BELLINGER,            RESERVOIR           PA0002048493
FETTY WAP AND 2    2 CHAINZ, FETTY
CHAINZ)            WAP
VERSACE (REMIX)    DRAKE, MIGOS               RESERVOIR           PA0002167663
VIVA LA WHITE      GYM CLASS                  RESERVOIR           PA0001165379
GIRL               HEROES
WAIT               CHANTEL                    RESERVOIR           PA0002151523
(FEATURING         JEFFRIES, OFFSET,
OFFSET & VORY)     VORY
WALK AWAY          CHRISTINA                  RESERVOIR           PA0001143431
                   AGUILERA
WALK IT TALK IT    DRAKE, MIGOS               RESERVOIR           PA0002181710,
                                                                  PA0002145369
WALK THIS WAY -    ALLE FARBEN,               RESERVOIR           PA0001930056
ALLE FARBEN        MØ
REMIX
WAL-MART           CHRIS CAGLE                RESERVOIR           PA0001302729
PARKING LOT
WANNA BE           BETTY WHO                  RESERVOIR           PA0002098343
WANNA GET TO       G-UNIT, JOE                RESERVOIR           PA0001204730
KNOW YOU
WASTE OF TIME -    JUNGLE, MØ                 RESERVOIR           PA0001930056
JUNGLE REMIX
WATCH OUT          CHRIS CORNELL              RESERVOIR           PA0001856565
WE OWN IT (FAST    2 CHAINZ, WIZ              RESERVOIR           PA0001893078
& FURIOUS)         KHALIFA
WELCOME TO         CAMRON, JAY Z,             RESERVOIR           PA0001073543
NEW YORK CITY      JUELZ SANTANA
WHAT ABOUT         DAUGHTRY                   RESERVOIR           PA0001166336
NOW
WHAT IF            CREED                      RESERVOIR           PA0000969194
WHAT THE PRICE     MIGOS                      RESERVOIR           PA0002127849,
                                                                  PA0002074563



                                       86
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 121 of 156



    Song Title          Artist             Publisher Plaintiff    Registration
                                                                   Number
WHAT U GON’ DO     LIL JON & THE             RESERVOIR           PA0001256554
(FEAT. LIL         EAST SIDE BOYZ,
SCRAPPY)           LIL SCRAPPY
WHAT WAS I         DIERKS BENTLEY            RESERVOIR           PA0001245475
THINKIN’
WHATEVER IT        LIFEHOUSE                 RESERVOIR           PA0001904168
TAKES
WHAT’S THIS LIFE   CREED                     RESERVOIR           PA0000966909
FOR
WHEN THE BEAT      MARLON                    RESERVOIR           PA0001915695
DROPS OUT          ROUDETTE
WHEN THE SUN       KENNY CHESNEY,            RESERVOIR           PA0001213501
GOES DOWN          UNCLE KRACKER
WHEN WE WERE       POP EVIL                  RESERVOIR           PA0002116080
YOUNG
WHEN WORLDS        POWERMAN 5000             RESERVOIR           PA0000966206
COLLIDE
WHISKEY MAN        MOLLY HATCHET             RESERVOIR           PA0000076464
WHITE FLAG         BISHOP BRIGGS             RESERVOIR           PA0002135804
WHITE SAND         BIG SEAN, TRAVIS          RESERVOIR           PA0002127847
                   SCOTT, TY DOLLA
                   $IGN, MIGOS
WHO DO YOU         THE                       RESERVOIR           PA0002185988
LOVE               CHAINSMOKERS
                   FEAT. 5 SECONDS
                   OF SUMMER
WHO I AM           JESSICA                   RESERVOIR           PA0001070474
                   ANDREWS
WITH ARMS WIDE     CREED                     RESERVOIR           PA0000969200
OPEN
WITH THEM          YOUNG THUG                RESERVOIR           PA0002078400
WITHOUT ME         HALSEY                    RESERVOIR           PA0002181449
WOLVES             SELENA GOMEZ,             RESERVOIR           PA0002095349
                   MARSHMELLO
WORK               CIARA, MISSY              RESERVOIR           PA0001398626
                   ELLIOTT
WORK               KELLY ROWLAND             RESERVOIR           PA0001753428
WORK FROM          TY DOLLA $IGN,            RESERVOIR           PA0002071726
HOME               FIFTH HARMONY
WUT WE DOIN? -     2 CHAINZ, CAP 1           RESERVOIR           PA0001811464
ALBUM VERSION
(EDITED)



                                      87
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 122 of 156



    Song Title          Artist          Publisher Plaintiff    Registration
                                                                Number
X (WITH 2 CHAINZ
               2 CHAINZ, SAUDI,           RESERVOIR           PA0002110265
& SAUDI)       SCHOOLBOY Q
YEAH!          USHER, LIL JON,            RESERVOIR           PA0001241917
               LUDACRIS
YOU            LIL WAYNE,                 RESERVOIR           PA0001387424
               LLOYD
YOU DON’T WANT MEEK MILL,                 RESERVOIR           PA0001996573,
THESE PROBLEMS TIMBALAND, BIG                                 PA0002071617
               SEAN, ACE HOOD,
               RICK ROSS, DJ
               KHALED, FRENCH
               MONTANA, 2
               CHAINZ
YOU GOT ME     ERYKAH BADU,               RESERVOIR           PA0001143451
               THE ROOTS
YOU MAKE ME    COBRA STARSHIP             RESERVOIR           PA0001964610
FEEL...(FEAT.
SABI)
YOU WON’T BE   BILLY RAY                  RESERVOIR           PA0001111200
LONELY NOW     CYRUS
YOUNGBLOOD     5 SECONDS OF               RESERVOIR           PA0002122817
               SUMMER
YOU’RE NEVER   EMINEM                     RESERVOIR           PA0001731110
OVER
ZEZE           KODAK BLACK                RESERVOIR           PA0002181471
               FEAT. OFFSET,
               TRAVIS SCOTT
A WHITER SHADE PROCOL HARUM                    TRO            RE0000699411
OF PALE
ANYTHING       JAY Z                           TRO            SR0000284638
B MINOR WALTZ  BILL EVANS                      TRO            PAu000024359
BIKE - EDIT    PINK FLOYD                      TRO            EU0000234232,
                                                              RE0000806602
BLACK BETTY -      SPIDERBAIT                  TRO            RE0000529209
EDIT
CHANGES            CHARLES                     TRO            EU0000360831,
                   BRADLEY                                    RE0000826861
CHAPTER 24         PINK FLOYD                  TRO            EU0000021948,
                                                              RE0000694023
CHILDREN OF THE BLACK SABBATH                  TRO            EU0000262096,
GRAVE                                                         RE0000807754
COME BACK       USHER                          TRO            PA0000889479



                                   88
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 123 of 156



    Song Title          Artist            Publisher Plaintiff      Registration
                                                                     Number
DREAM A LITTLE     ELLA                          TRO                RE205246
DREAM OF ME        FITZGERALD,
                   LOUIS
                   ARMSTRONG
ECLIPSE            PINK FLOYD                    TRO             EU0000393953,
                                                                 RE0000844066
FEELING GOOD       MESHELL                       TRO             RE0000579762
                   NDEGEOCELLO
FLY ME TO THE      COUNT BASIE,                  TRO            RE120979, EP80546
MOON (IN OTHER     FRANK SINATRA
WORDS)
GET IT ON (BANG    THE POWER                     TRO              RE0000807726
A GONG) - 2005     STATION
REMASTERED
VERSION
HAPPY JACK -       THE WHO                       TRO             EF0000031714,
SINGLE VERSION                                                   RE0000670093
HELL OF A LIFE     KANYE WEST                    TRO             PAU003676993
HOW I FEEL         FLO RIDA                      TRO             PA0001914974
I CAN SEE FOR      THE WHO                       TRO             EU0000022351,
MILES                                                            RE0000693367
IRON MAN           BLACK SABBATH                 TRO             RE0000782590
LUCIFER SAM        LOVE AND                      TRO             EU0000021952,
                   ROCKETS                                       RE0000694026
MAGIC BUS - EDIT   THE WHO                       TRO             EU0000999705,
MONO VERSION                                                     RE0000693355
MONEY              OF MICE & MEN                 TRO             EU0000393956,
                                                                 RE0000844069
MY GENERATION      THE WHO                       TRO             RE0000634708
- ORIGINAL MONO
VERSION
NEW DAY            JAY Z, KANYE                  TRO              PA0001941862
                   WEST
PARANOID -         BLACK SABBATH                 TRO              RE0000782363
REMASTERED
VERSION
PEACE PIECE        BILL EVANS                    TRO             EU0000865623,
                                                                 RE0000634702
QUESTION           VARIOUS ARTISTS               TRO             EFO000142318,
                                                                 RE0000782505
SABBATH            BLACK SABBATH                 TRO               EU456870
BLOODY
SABBATH -


                                     89
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 124 of 156



    Song Title          Artist           Publisher Plaintiff    Registration
                                                                 Number
REMASTERED
VERSION
SET THE            PINK FLOYD                   TRO            EU0000071593,
CONTROLS FOR                                                   RE0000727106
THE HEART OF
THE SUN
THE WIZARD -       BLACK SABBATH                TRO            RE0000782349
REMASTERED
VERSION
THIS LAND IS       SHARON JONES &               TRO            RE0000201665
YOUR LAND          THE DAP-KINGS
THIS MEANS         BUSTA RHYMES                 TRO            SR0000323086
WAR!!              FEATURING OZZY
                   OSBOURNE OF
                   BLACK SABBATH
TIME               PINK FLOYD                   TRO            EU0000393959,
                                                               RE0000847842
TURN! TURN!        THE BYRDS                    TRO            EP0000163764,
TURN! (TO                                                      RE0000473403
EVERYTHING
THERE IS A
SEASON)
US AND THEM        PINK FLOYD                 TRO              RE0000844068
(PRETTY FLY) FOR   THE OFFSPRING           ROUND HILL          PA0000929197
A WHITE GUY
16 YEARS           THE GRISWOLDS           ROUND HILL          SR0000751067
21                 HUNTER HAYES            ROUND HILL          PA0002033803
21 SUMMER          BROTHERS                ROUND HILL          PA0002026363
                   OSBORNE
A GUY WITH A       BLAKE SHELTON           ROUND HILL          PA0002033325
GIRL
ABSOLUTELY         NINE DAYS               ROUND HILL          PA0001875499
(STORY OF A
GIRL) RADIO MIX
ALL ALRIGHT        LINDSAY ELL             ROUND HILL          PA0002046022
ALL BY MYSELF      ERIC CARMEN             ROUND HILL          RE0000874947,
                                                               EU0000620459
ALL NIGHTER        DAN + SHAY              ROUND HILL          PA0001962165
ALL OVER THE       EASTON CORBIN           ROUND HILL          PA0001868684
ROAD
AMAZED             LONESTAR                ROUND HILL          PA0000985472,
                                                               PA0000965043



                                    90
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 125 of 156



    Song Title          Artist          Publisher Plaintiff    Registration
                                                                Number
AMERICAN          JAKE OWEN               ROUND HILL          PA0002068987
COUNTRY LOVE
SONG
AMERICAN KIDS     KENNY CHESNEY           ROUND HILL          PA0001945777
ANTHEM            THOMAS RHETT            ROUND HILL          PA0002046579
ANYTHING GOES     FLORIDA                 ROUND HILL          PA0001997590
                  GEORGIA LINE
AT THE RIVER      GROOVE                  ROUND HILL          PA0001287908
                  ARMADA
BAD               JASON ALDEAN            ROUND HILL          PA0002058966
BAD DECISION      CHROMEO                 ROUND HILL          PA0002180582
BAT OUT OF HELL   MEAT LOAF               ROUND HILL          RE0000904456,
                                                              EU0000785462,
                                                              PA0000125856
BAWITDABA         KID ROCK                ROUND HILL          PA0001009073
BEACHIN’          JAKE OWEN               ROUND HILL          PA0001898832
BEFORE HE         CARRIE                  ROUND HILL          PA0001346125
CHEATS            UNDERWOOD
BELIEVER          AMERICAN                ROUND HILL          PA0001898746
                  AUTHORS
BEST DAY OF MY    AMERICAN                ROUND HILL          PA0001898750
LIFE              AUTHORS
BIG TEN INCH      AEROSMITH               ROUND HILL          RE0000895906,
RECORD                                                        EP0000348618
BILLIONAIRE       TRAVIE MCCOY,           ROUND HILL          PA0001697965
(FEAT. BRUNO      BRUNO MARS
MARS)
BLACK             DIERKS BENTLEY          ROUND HILL          PA0002067492
BLEECKER          SIMON &                 ROUND HILL          RE0000579052,
STREET            GARFUNKEL                                   EU0000821199
BLOOD ON THE      KANYE WEST              ROUND HILL          PA0001855571
LEAVES
BLOWN AWAY        CARRIE                  ROUND HILL          PA0001800234
                  UNDERWOOD
BLUE ON BLACK     FIVE FINGER             ROUND HILL          PA0000740770
                  DEATH PUNCH
BORN TO LOVE      LANCO                   ROUND HILL          PA0002132858
YOU
BOYS ‘ROUND       PISTOL ANNIES,          ROUND HILL          PA0001837383
HERE (FEAT.       BLAKE SHELTON
PISTOL ANNIES &
FRIENDS)


                                   91
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 126 of 156



   Song Title           Artist           Publisher Plaintiff    Registration
                                                                 Number
BREAKING THE      JUDAS PRIEST             ROUND HILL          PA0000069568
LAW
BUMPIN’ THE       FLORIDA                  ROUND HILL          PA0001997584
NIGHT             GEORGIA LINE
BURNIN’ IT DOWN   JASON ALDEAN             ROUND HILL          PA0001917861
CALIFORNIA        BIG & RICH               ROUND HILL          PA0002008714
CALL ME THE       LYNYRD                   ROUND HILL          RE0000663402,
BREEZE            SKYNYRD                                      EP0000293185
CAME HERE TO      BLAKE SHELTON            ROUND HILL          PA0002027688
FORGET
CAN’T HIDE RED    FLORIDA                  ROUND HILL          PA0002188635
                  GEORGIA LINE,
                  JASON ALDEAN
CAT SCRATCH       TED NUGENT               ROUND HILL          PA0000067425
FEVER
CHANTILLY LACE    JERRY LEE LEWIS          ROUND HILL          RE0000287667,
                                                               EU0000543978
CHECK IT OUT      NICKI MINAJ,             ROUND HILL          PA0001745293
                  WILL.I.AM
CHERRY PIE        WARRANT                  ROUND HILL          PA0000510151
CLOCKWORK         EASTON CORBIN            ROUND HILL          PA0001992446
CLOSE ENOUGH      BRETT YOUNG              ROUND HILL          PA0002124717
CLUB CAN’T        DAVID GUETTA,            ROUND HILL          PA0001739599
HANDLE ME         FLO RIDA
(FEAT. DAVID
GUETTA)
COLLIDE           HOWIE DAY                ROUND HILL          PA0002150979
COLORS (YELLOW    HEADHUNTERZ              ROUND HILL          PA0001862972
CLAW REMIX)       FEAT. TATU
COME OUT AND      THE OFFSPRING            ROUND HILL          PA0000861551
PLAY
COME OUT          THE OFFSPRING            ROUND HILL          PA0001032311
SWINGING
CONFESSION        FLORIDA                  ROUND HILL          PA0001997588
                  GEORGIA LINE
COOL JERK         THE CAPITOLS             ROUND HILL          RE0000668365,
                                                               EU0000972244
COUNT ON ME -     BRUNO MARS               ROUND HILL          PA0001712567
EP VERSION
COWBOY            KID ROCK                 ROUND HILL          PA0001009075
CRASH MY PARTY    LUKE BRYAN               ROUND HILL          PA0001843560



                                    92
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 127 of 156



      Song Title        Artist            Publisher Plaintiff    Registration
                                                                  Number
CRUISE             FLORIDA                  ROUND HILL          PA0001803624,
                   GEORGIA LINE                                 PA0001913754,
                                                                PA0002026775
CRUISE - REMIX     FLORIDA                  ROUND HILL          PA0001957224
                   GEORGIA LINE,
                   NELLY
DIRT ON MY         JON PARDI                ROUND HILL          PA0002021844
BOOTS
DO YOU BELIEVE     THE LOVIN’               ROUND HILL          RE0000626763,
IN MAGIC?          SPOONFUL                                     EP0000231384
DOIN’ WHAT SHE     BLAKE SHELTON            ROUND HILL          PA0001837381
LIKES
DON’T IT           BILLY                    ROUND HILL          PA0002004646
                   CURRINGTON
DON’T THREATEN     THOMAS RHETT,            ROUND HILL          PA0002176034
ME WITH A GOOD     LITTLE BIG TOWN
TIME
DON’T WASTE        LEVI HUMMON              ROUND HILL          PA0002115736
THE NIGHT
DRINKING CLASS     LEE BRICE                ROUND HILL          PA0001977911
DROP               CARLTON                  ROUND HILL          PA0002160880
EVERYTHING         ANDERSON
DROP TOP           KEITH URBAN              ROUND HILL          PA0002145164
DRUNK ON A         DIERKS BENTLEY           ROUND HILL          PA0001903006
PLANE
DRUNK ON YOU       LUKE BRYAN               ROUND HILL          PA0001760854
EVERY DAY I        B.B. KING                ROUND HILL          RE0000053119,
HAVE THE BLUES                                                  EU0000289430
EVERYBODY          THE MAIN                 ROUND HILL          RE0000801034,
PLAYS THE FOOL     INGREDIENT                                   EU0000293220
EX LION TAMER -    WIRE                     ROUND HILL          PA0000012975
2006
REMASTERED
VERSION
EXTRAORDINARY      PRINCE ROYCE             ROUND HILL          PA0001973189
EYES ON YOU        CHASE RICE               ROUND HILL          PA0002140673
FEEL LIKE A        KENNY CHESNEY            ROUND HILL          PA0001783926
ROCK STAR
FEVER              JOACHIM PASTOR,          ROUND HILL          RE0000207287,
                   MISCHA                                       EP0000097666
FIX A DRINK        CHRIS JANSON             ROUND HILL          PA0002105827,
                                                                PA0002130901
FLY                SUGAR RAY                ROUND HILL          PA0000871157

                                     93
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 128 of 156



   Song Title           Artist          Publisher Plaintiff    Registration
                                                                Number
FOR A LITTLE      TIM MCGRAW              ROUND HILL          PA0000863599
WHILE
FOR HER           CHRIS LANE              ROUND HILL          PA0002007792
FREEWHEEL         JUDAS PRIEST            ROUND HILL          PA0000415097
BURNING
FUCK YOU          CEELO GREEN             ROUND HILL          PA0001730782
GAMES             LUKE BRYAN              ROUND HILL          PA0002004695
GET YOUR SHINE    FLORIDA                 ROUND HILL          PA0001803623
ON                GEORGIA LINE
GIRLS             MIRANDA                 ROUND HILL          PA0001932905
                  LAMBERT
GO BIG OR GO      AMERICAN                ROUND HILL          PA0002115166
HOME              AUTHORS
GONE              MONTGOMERY              ROUND HILL          PA0001233289
                  GENTRY
GONE AWAY         THE OFFSPRING           ROUND HILL          PA0000822414
GONNA B GOOD      KEITH URBAN             ROUND HILL          PA0001899887,
                                                              PA0001947437
GOOD GOOD         FLORIDA                 ROUND HILL          PA0001997595
                  GEORGIA LINE
GOOD LOVIN’       THE OLYMPICS            ROUND HILL          RE0000629086,
                                                              EP0000203018
GOOD LOVIN’       THE YOUNG               ROUND HILL           EU866364,
SINGLE VERSION    RASCALS                                      EU984457,
                                                                EP203018
GOOD TIMING       JAKE OWEN               ROUND HILL          PA0001947705
GOTTA GET         THE OFFSPRING           ROUND HILL          PA0000681072
AWAY
GRENADE           BRUNO MARS              ROUND HILL          PA0001733322,
                                                              PA0001733322
HAIR OF THE DOG   NAZARETH                ROUND HILL          PA0000498820
HANG TOUGH        TESLA                   ROUND HILL          PA0000406511
HAPPENS LIKE      GRANGER SMITH           ROUND HILL          PA0002079927
THAT
HAPPY TOGETHER    THE TURTLES             ROUND HILL          RE0000658136,
                                                              EU0000961800,
                                                                EP231836
HEADLIGHTS        MONTGOMERY              ROUND HILL          PA0002040412
                  GENTRY
HEADPHONES        FLORIDA                 ROUND HILL          PA0001889467
                  GEORGIA LINE
HEARTBEAT         CARRIE                  ROUND HILL          PA0002033664
                  UNDERWOOD

                                   94
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 129 of 156



    Song Title           Artist          Publisher Plaintiff    Registration
                                                                 Number
HELL YEAH           MONTGOMERY             ROUND HILL          PA0001206551
                    GENTRY
HELLUVA LIFE        FRANKIE                ROUND HILL          PA0001857237
                    BALLARD
HERE’S TO THE       FLORIDA                ROUND HILL          PA0001838484
GOOD TIMES          GEORGIA LINE
HEY                 JENNIFER               ROUND HILL          PA0002024971
HEARTBREAK          NETTLES
HIGH ENOUGH         DAMN YANKEES           ROUND HILL          PA0000476678
HIGHWAY DON’T       KEITH URBAN,           ROUND HILL          PA0001865121
CARE                TAYLOR SWIFT,
                    TIM MCGRAW
HIT ME WITH         PAT BENATAR            ROUND HILL          PAu000139243
YOUR BEST SHOT
HOLY DIVER          KILLSWITCH             ROUND HILL          PA0000179870
                    ENGAGE
HOOKED ON IT        LUKE BRYAN             ROUND HILL          PA0002124885
HOW YOUR LOVE       DIAMOND RIO            ROUND HILL          PA0000839919
MAKES ME FEEL
HUNTIN’, FISHIN’    LUKE BRYAN             ROUND HILL          PA0002051846
AND LOVIN’
EVERY DAY
I COULD USE A       MAREN MORRIS           ROUND HILL          PA0002082629,
LOVE SONG                                                      PA0002083574
I DON’T DANCE       LEE BRICE              ROUND HILL          PA0001897260
I DON’T             BROTHERS               ROUND HILL          PA0002165120
REMEMBER ME         OSBORNE
(BEFORE YOU)
I GOT YOU (I FEEL   JAMES BROWN &          ROUND HILL          RE0000471186,
GOOD)               THE FAMOUS                                 EP0000161150,
                    FLAMES                                     RE0000649142,
                                                               EP0000213142
I LOVE THIS LIFE    LOCASH                 ROUND HILL          PA0002002565
I SAW HER           THE BEATLES            ROUND HILL          RE0000537168,
STANDING THERE                                                 EF0000028543
I WANT YOUR         SINEAD                 ROUND HILL          PA0000356459
(HANDS ON ME)       O’CONNOR
I`VE BEEN           LONDONBEAT             ROUND HILL          PA0000590383
THINKING ABOUT
YOU
I’D DO ANYTHING     MEAT LOAF              ROUND HILL          PA0000677622
FOR LOVE (BUT I
WON’T DO THAT)


                                    95
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 130 of 156



    Song Title          Artist          Publisher Plaintiff    Registration
                                                                Number
LONGER STILL
BUT NOT AS
LONG AS THE
ALBUM VERSION
IF I AM            NINE DAYS              ROUND HILL          PA0001875499
IF I KNOW ME       MORGAN                 ROUND HILL          PA0002128998
                   WALLEN
IF I WERE A RICH   ROGER                  ROUND HILL          RE0000570952,
MAN                WHITTAKER                                  EU0000835078
I’LL FIND YOU      LECRAE, TORI           ROUND HILL          PA0002136150
                   KELLY
I’LL NAME THE      BLAKE SHELTON          ROUND HILL          PA0002115792
DOGS
I’M ALIVE          CELINE DION            ROUND HILL          PA0001102057,
                                                              PA0001143341
I’M BORN TO RUN    AMERICAN               ROUND HILL          PA0002083894
                   AUTHORS
IN THE             SPACEHOG               ROUND HILL          PA0002165444
MEANTIME
IT CAN HAPPEN     YES                     ROUND HILL          PA0000197317
IT GOES LIKE THIS THOMAS RHETT            ROUND HILL          PA0001910646,
                                                              PA0001882787
ITS IN HIS KISS    BETTY EVERETT          ROUND HILL          RE0000517093,
                                                              EU0000767008
IT’Z JUST WHAT     FLORIDA                ROUND HILL          PA0001803611
WE DO              GEORGIA LINE
JEALOUS            LABRINTH               ROUND HILL          PA0002077950
JUST ANOTHER       MAREN MORRIS           ROUND HILL          PA0002082682,
THING                                                         PA0002083576
JUST THE WAY       BRUNO MARS             ROUND HILL          PA0001725672
YOU ARE
JUST WHAT THE      TED NUGENT             ROUND HILL            EU672382
DOCTOR
ORDERED
KICK THE DUST      LUKE BRYAN             ROUND HILL          PA0002059210
UP
LAST KISS          PEARL JAM              ROUND HILL          RE0000435085,
                                                              EU0000687678
LEADER OF THE      THE SHANRGI-           ROUND HILL          RE0000607399,
PACK               LAS                                        EU0000848202
LEAVE IT           YES                    ROUND HILL          PA0000197320
LEAVE MY           RAY CHARLES            ROUND HILL          RE0000205667,
WOMAN ALONE                                                   EP0000149418

                                   96
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 131 of 156



    Song Title          Artist           Publisher Plaintiff    Registration
                                                                 Number
LEFT SIDE OF      BRETT YOUNG              ROUND HILL          PA0002027947
LEAVIN’
LETTIN’ THE       JUSTIN MOORE             ROUND HILL          PA0001876738
NIGHT ROLL
LIFE CHANGES      THOMAS RHETT             ROUND HILL          PA0002130959
LIFE OF THE       JAKE OWEN                ROUND HILL          PA0001947707
PARTY
LIGHTERS          BAD MEETS EVIL,          ROUND HILL          PA0001842411
                  BRUNO MARS
LIGHTS COME ON    JASON ALDEAN             ROUND HILL          PA0002027846
LIKE THAT -       MEMPHIS BLEEK            ROUND HILL          PA0001287837
RADIO EDIT
LIKE YOU AIN’T    FLORIDA                  ROUND HILL          PA0001997596
EVEN GONE         GEORGIA LINE
LITTLE BIT OF     CHASE BRYANT             ROUND HILL          PA0002139003
YOU
LIVE LIKE YOU     TIM MCGRAW               ROUND HILL          PA0001241664
WERE DYING
LIVE THIS         NGHTMRE, THE             ROUND HILL          SR0000751067
NIGHTMARE         GRISWOLDS,
(FEAT. NGHTMRE)   TYLER MARENYI
LIVING            DIERKS BENTLEY           ROUND HILL          PA0002149928
LONG COOL         THE HOLLIES              ROUND HILL          RE0000825602,
WOMAN (IN A                                                    EU0000349588
BLACK DRESS)
LOOKIN’ AT YOU    NORTHSTATE               ROUND HILL          PA0002115716
LOOKIN’ FOR       TIM MCGRAW               ROUND HILL          PA0001893793
THAT GIRL
LOVING YOU        ZAC BROWN                ROUND HILL          PA0001983582,
EASY              BAND                                         PA0001985659
MAGNOLIA          J.J. CALE                ROUND HILL          RE0000663443,
                                                               EP0000289527
MAKING LOVE       AIR SUPPLY               ROUND HILL          PA0000190188
OUT OF NOTHING
AT ALL
MAMA’S SONG       CARRIE                   ROUND HILL          PA0001771813
                  UNDERWOOD
MARRY YOU         BRUNO MARS               ROUND HILL          PA0001742736
MAY WE ALL        FLORIDA                  ROUND HILL          PA0002076822
                  GEORGIA LINE,
                  TIM MCGRAW
MEANT TO BE -     BEBE REXHA               ROUND HILL          PAu003910254
ACOUSTIC

                                    97
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 132 of 156



    Song Title          Artist            Publisher Plaintiff    Registration
                                                                  Number
MEANT TO BE       FLORIDA                   ROUND HILL          PA0002087066
(FEAT. FLORIDA    GEORGIA LINE,
GEORGIA LINE)     BEBE REXHA
MEIN HERR         CABARET                   ROUND HILL          PAu001890151
                  ENSEMBLE (1998),
                  ALAN CUMMING,
                  NATASHA
                  RICHARDSON
MIDDLE OF A       COLE SWINDELL             ROUND HILL          PA0002034345
MEMORY
MISSING YOU       JOHN WAITE                ROUND HILL          PA0000264024
MODERN DAY        TESLA                     ROUND HILL          PA0000319047
COWBOY
MY OLD FRIEND     TIM MCGRAW                ROUND HILL          PA0001241663
NAUGHTY           JOHN PARR                 ROUND HILL          PA0000228871
NAUGHTY
NEED YOU NOW      LADY                      ROUND HILL          PA0001692074
                  ANTEBELLUM
NOTHIN’ LIKE      DAN + SHAY                ROUND HILL          PA0001909772
YOU
NOTHIN’ ON YOU    B.O.B, BRUNO              ROUND HILL          PA0001731018
(FEAT. BRUNO      MARS
MARS)
ONE DAY           MATISYAHU                 ROUND HILL          PA0001861447
ONE WE WON’T      JASON ALDEAN              ROUND HILL          PA0002058964
FORGET
ORIGINAL          THE OFFSPRING,            ROUND HILL          PA0001032312
PRANKSTER         REDMAN
OUT OF NOWHERE    LUKE BRYAN                ROUND HILL          PA0002124889
GIRL
OWNER OF A        YES                       ROUND HILL          PA0000226697
LONELY HEART
PARADISE BY THE   MEAT LOAF                 ROUND HILL          PA0000000614,
DASHBOARD                                                       PA0000125856
LIGHT
PARTY LIKE YOU    THE CADILLAC              ROUND HILL          PA0002056734
                  THREE
PERFECT TIME OF   HOWIE DAY                 ROUND HILL          PA0001195275
DAY (ALBUM
VERSION)
PICK UP           DIERKS BENTLEY            ROUND HILL          PA0002046036




                                     98
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 133 of 156



    Song Title          Artist           Publisher Plaintiff    Registration
                                                                 Number
PLAYING WITH      THOMAS RHETT,            ROUND HILL          PA0002021090
FIRE              DANIELLE
                  BRADBERY
PLEASE COME       JON BON JOVI             ROUND HILL          RE0000384651,
HOME FOR                                                       EP0000145182
CHRISTMAS
PRIDE             AMERICAN                 ROUND HILL          PA0002115163
                  AUTHORS
QUEEN OF          LAUREN ALAINA            ROUND HILL          PA0002074534
HEARTS
RAINBOW IN THE    DIO                      ROUND HILL          PA0000179876
DARK
REMINDING ME      SHAWN HOOK,              ROUND HILL          PA0002093389
                  VANESSA
                  HUDGENS
RICH GIRL         EVE, GWEN                ROUND HILL          PA0001329230
                  STEFANI
RITUAL (FEAT.     MARSHMELLO,              ROUND HILL          PA0002065257
WRABEL)           WRABEL
ROCKSTARS         KANE BROWN               ROUND HILL          PA0002056812,
                                                               PA0002056813
ROSES             KELSEA                   ROUND HILL          PA0002132891
                  BALLERINI
ROUND HERE        FLORIDA                  ROUND HILL          PA0001838485
                  GEORGIA LINE
RUDY, A           DANDY                    ROUND HILL          PA0000092134
MESSAGE TO YOU    LIVINGSTONE
RUMOR             LEE BRICE                ROUND HILL          PA0002130842
RUNNIN’ OUTTA     RANDY HOUSER             ROUND HILL          PA0001859233
MOONLIGHT
SAINTS OF LOS     MOTLEY CRUE              ROUND HILL          PA0001686842
ANGELES - GANG
VOCAL
SALTWATER         ELI YOUNG BAND           ROUND HILL          PA0002140713
GOSPEL
SANTA BABY        MADONNA                  ROUND HILL          RE0000077700,
                                                               EU0000334620
SATISFIED MIND    EAU CLAIRE               ROUND HILL          RE0000155576,
                  MEMORIAL JAZZ I                              EU0000394332
SAVE THE BEST     SANDRA                   ROUND HILL          PA0000566107,
FOR LAST          BULLOCK                                      PA0000541282
SEA OF LOVE       CAT POWER                ROUND HILL          RE0000334486,
                                                               EP0000137454


                                    99
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 134 of 156



    Song Title          Artist           Publisher Plaintiff    Registration
                                                                 Number
SHE’S COUNTRY     JASON ALDEAN             ROUND HILL          PA0001670811
SIPPIN’ ON FIRE   FLORIDA                  ROUND HILL          PA0001997571
                  GEORGIA LINE
SMALL TOWN        DUSTIN LYNCH             ROUND HILL          PA0002140456
BOY
SMOOTH            FLORIDA                  ROUND HILL          PA0002056809
                  GEORGIA LINE
SO REAL           TOO MANY ZOOZ            ROUND HILL          PA0002171691
(WARRIORS) (FT.
JESS GLYNNE)
SORRY FOR         THOMAS RHETT             ROUND HILL          PA0001882788
PARTYIN’
SOUND OF DA       KRSONE                   ROUND HILL          PA0000919598,
POLICE                                                         PA0001038341
SOUTHERN GIRL     TIM MCGRAW               ROUND HILL          PA0001837380
STAY              COLE SWINDELL            ROUND HILL          PA0002023291
DOWNTOWN
STORY TO TELL     DARIUS RUCKER            ROUND HILL          PA0002124920
STRANGLEHOLD      TED NUGENT               ROUND HILL            EU672384
STUTTER -         ALLEN GORDON,            ROUND HILL          PA0001042584
DOUBLE TAKE       JOE, MYSTIKAL
REMIX
SUMMER IN THE     THE LOVIN’               ROUND HILL          RE0000669821,
CITY              SPOONFUL                                     EP0000231387
REMASTERED
SUMMER JAM        FLORIDA                  ROUND HILL          PA0001818492
(FEAT. FLORIDA    GEORGIA LINE,
GEORGIA LINE)     JAKE OWEN
SUMMERTIME        KENNY CHESNEY            ROUND HILL          PA0001162808
SUN DAZE          FLORIDA                  ROUND HILL          PA0001997579
                  GEORGIA LINE
SUNSHINE AND      FAITH HILL               ROUND HILL          PA0001290858
SUMMERTIME
SURE BE COOL IF   BLAKE SHELTON            ROUND HILL          PA0001837390
YOU DID
TAKE A LITTLE     JASON ALDEAN             ROUND HILL          PA0001804991
RIDE
TALKING TO THE    BRUNO MARS               ROUND HILL          PA0001869984
MOON
THAT’S MY KIND    LUKE BRYAN               ROUND HILL          PA0001870880
OF NIGHT
THE BONES         MAREN MORRIS             ROUND HILL          PA0002176239
THE GOOD STUFF    KENNY CHESNEY            ROUND HILL          PA0001072887

                                   100
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 135 of 156



    Song Title          Artist            Publisher Plaintiff    Registration
                                                                  Number
THE KIDS AREN’T    THE OFFSPRING            ROUND HILL          PA0000929198
ALRIGHT
THE LAST IN LINE   DIO                      ROUND HILL          PA0000231971
THE LAZY SONG      BRUNO MARS               ROUND HILL          PA0001742737
THE TRAIN KEPT     JOHNNY                   ROUND HILL          RE0000022898,
A ROLLIN’ -        BURNETTE & THE                               EU0000257650
SINGLE VERSION     ROCK ‘N’ ROLL
                   TRIO
THE TWIST          CHUBBY                   ROUND HILL          PA0000338444,
                   CHECKER                                      RE0000320234
THINK A LITTLE     MICHAEL RAY              ROUND HILL          PA0002096645
LESS
THIS IS HOW WE     FLORIDA                  ROUND HILL          PA0001889465
ROLL               GEORGIA LINE,
                   LUKE BRYAN
TIP IT BACK        FLORIDA                  ROUND HILL          PA0001803613
                   GEORGIA LINE
TONIGHT LOOKS      JASON ALDEAN             ROUND HILL          PA0001969498
GOOD ON YOU
TOP OF THE         TIM MCGRAW               ROUND HILL          PA0002008722
WORLD
TOTAL ECLIPSE      BONNIE TYLER             ROUND HILL          PA0000833824,
OF THE HEART                                                    PA0000182428
TRAIN KEPT A       AEROSMITH                ROUND HILL          RE0000022898,
ROLLIN’                                                         EU0000257650
TRUE BELIEVERS     DARIUS RUCKER            ROUND HILL          PA0001864805
TURN IT ON         ELI YOUNG BAND           ROUND HILL          PA0001967381
TWO BLACK          CARRIE                   ROUND HILL          PA0001800821
CADILLACS          UNDERWOOD
TWO OUT OF         MEAT LOAF                ROUND HILL          RE0000904461,
THREE AIN’T BAD                                                 EU0000785466,
                                                                PA0000125856
UNDER THE          THE DRIFTERS             ROUND HILL          RE0000586155,
BOARDWALK                                                       EP0000189833
UNDO IT            CARRIE                   ROUND HILL          PA0001771815
                   UNDERWOOD
UNFORGETTABLE      THOMAS RHETT             ROUND HILL          PA0002120128
VIDEO KILLED       THE BUGGLES              ROUND HILL          PA0000050684
THE RADIO STAR
VOICES             CHRIS YOUNG              ROUND HILL          PA0001656174
WAKE ME UP         BILLY                    ROUND HILL          PA0002004648
                   CURRINGTON
WANGO TANGO        TED NUGENT               ROUND HILL          PA0000068041

                                    101
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 136 of 156



   Song Title           Artist           Publisher Plaintiff    Registration
                                                                 Number
WANT YOU BAD      THE OFFSPRING            ROUND HILL          PA0001032313
WASTIN’ GAS       DALLAS SMITH             ROUND HILL          PA0002008093
WAY WAY BACK      LUKE BRYAN               ROUND HILL          PA0002007307
WE WERE US        KEITH URBAN,             ROUND HILL          PA0001878243
                  MIRANDA
                  LAMBERT
WELCOME TO        CHER                     ROUND HILL          PAu003528648,
BURLESQUE -                                                    PA0001824526
BURLESQUE
ORIGINAL
MOTION PICTURE
SOUNDTRACK
WHAT A            LOUIS                    ROUND HILL          PA0001677594
WONDERFUL         ARMSTRONG
WORLD SINGLE
VERSION
WHAT MAKES        LUKE BRYAN               ROUND HILL          PA0002124888
YOU COUNTRY
WHAT WE LIVE      AMERICAN                 ROUND HILL          PA0002115168
FOR               AUTHORS
WHATEVER SHE’S    DAVID NAIL               ROUND HILL          PA0001899755
GOT
WHERE I COME      MONTGOMERY               ROUND HILL          PA0001800008
FROM              GENTRY
WHY DON’T YOU     THE OFFSPRING            ROUND HILL          PA0000929203
GET A JOB?
WHY NOT           DUSTIN LYNCH             ROUND HILL          PA0002140472
TONIGHT
WILD WEEKEND      LUKE BRYAN               ROUND HILL          PA0001682144
WORRY ‘BOUT       KEITH URBAN              ROUND HILL          PA0002022274
NOTHIN’
YOU MAKE IT       JASON ALDEAN             ROUND HILL          PA0002141528
EASY
YOU TOOK THE      MEAT LOAF                ROUND HILL          PA0000125856
WORDS RIGHT
OUT OF MY
MOUTH (HOT
SUMMER NIGHT)
YOU WON’T BE      BILLY RAY                ROUND HILL          PA0001111200
LONELY NOW        CYRUS
YOUNG             KENNY CHESNEY            ROUND HILL          PA0001072885
YOU’RE GONNA      THE OFFSPRING            ROUND HILL          PA0002175703
GO FAR KID

                                   102
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 137 of 156



    Song Title          Artist            Publisher Plaintiff    Registration
                                                                  Number
YUP               EASTON CORBIN             ROUND HILL          PA0001992461
4EVER (FEAT.      FABOLOUS, LIL’             ROYALTY            PA0001876619
FABOLOUS)         MO
7 RINGS           ARIANA GRANDE              ROYALTY            PA0002166272
9                 DRAKE                      ROYALTY            PA0002062976
ADICTO            MARC ANTHONY,              ROYALTY            PA0002162590
                  PRINCE ROYCE
AIN’T 2 PROUD 2   TLC                        ROYALTY            PA0000552497
BEG
ANTE UP (FEAT.    M.O.P., REMI               ROYALTY            PA0001193869
BUSTA RHYMES,     MARTIN, BUSTA
TEFLON & REMI     RHYMES, TEFLON
MARTIN) - REMIX
B.U.D.D.Y.        MUSIQ                      ROYALTY            PA0001944492
                  SOULCHILD
BACK FOR MORE     JEREMIH, JUSTINE           ROYALTY            PA0002120129
                  SKYE
BACKBEAT          DAGNY                      ROYALTY            PA0002077991
BAD BOYZ (FEAT.   BARRINGTON                 ROYALTY            PA0001630746
BARRINGTON        LEVY, SHYNE
LEVY)
BELIEVE ME        VARIOUS                    ROYALTY            PA0001938821
BEST FRIEND       JUNIOR, TREY               ROYALTY            PA0002180313
                  SONGZ
BICKENHEAD        CARDI B                    ROYALTY            PA0002130630,
                                                                PA0002142909
BLAME IT          T-PAIN, JAMIE              ROYALTY            PA0001761059,
                  FOXX                                          PA0001770185
BOOMBASTIC        SHAGGY                     ROYALTY            PA0000786728,
                                                                PA0000707107
BRUK IT DOWN      MR. VEGAS                  ROYALTY            PA0001985185
BUST (FEAT.       OUTKAST, KILLER            ROYALTY            PA0001222529
KILLER MIKE)      MIKE
CAN’T KNOCK       JAY-Z                      ROYALTY            PA0001268550
THE HUSTLE
CAN’T LET YOU     FABOLOUS, MIKE             ROYALTY            PA0001131996
GO (FEAT. MIKE    SHOREY, LIL’ MO
SHOREY & LIL’
MO)
CHASE ME (FEAT.   BIG BOI, DANGER            ROYALTY            PA0002149128
RUN THE JEWELS    MOUSE, RUN THE
& BIG BOI)        JEWELS


                                    103
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 138 of 156



    Song Title            Artist            Publisher Plaintiff    Registration
                                                                    Number
CLAPPERS (FEAT.     JUICY J, NICKI             ROYALTY            PA0001884518
NICKI MINAJ &       MINAJ, WALE
JUICY J)
CLOSE YOUR          VARIOUS ARTISTS            ROYALTY            PA0002181492
EYES (AND
COUNT TO FUCK)
CROWN               RUN THE JEWELS             ROYALTY            PA0002186077
DEAR SUMMER         JAY Z, MEMPHIS             ROYALTY            PA0001163471
                    BLEEK
DESTINY             SIA, ZERO 7                ROYALTY            PA0001131247,
                                                                  PA0001242663
DINERO              DJ KHALED,                 ROYALTY            PA0002127207
                    JENNIFER LOPEZ,
                    CARDI B
DON’T KILL MY       LOST KINGS,                ROYALTY            PA0002182955,
HIGH                SOCIAL HOUSE,                                 PA0002180166
                    WIZ KHALIFA
DON’T PHUNK         THE BLACK EYED             ROYALTY            PA0001293230
WITH MY HEART       PEAS
DOWN FOR ME         LOON, MARIO                ROYALTY            PA0001206606
(FEAT. MARIO        WINANS
WINANS)
DRIP (FEAT.         MIGOS, CARDI B             ROYALTY            PA0002178620,
MIGOS)                                                            PA0002126752,
                                                                  PA0002142791
ELEVATE             DRAKE                      ROYALTY            PA0002178656
EVERY               COLDPLAY                   ROYALTY            PA0001766995
TEARDROP IS A
WATERFALL
FABOLOUS -          FABOLOUS                   ROYALTY            PA0001131996
CAN’T LET YOU
GO (HUGEL
REMIX) 1
FAMOUS              KANYE WEST                 ROYALTY            PA0002177935
FREAKY WITH         WHITE N3RD                 ROYALTY            PA0002052511
YOU - RADIO EDIT
FULL CLIP           GANG STARR                 ROYALTY            PA0000980227
GET UP (RATTLE) -   BINGO PLAYERS,             ROYALTY            PA0001836893
RADIO MIX           FAR EAST
                    MOVEMENT
GOODNIGHT N GO      ARIANA GRANDE              ROYALTY            PA0002168576




                                      104
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 139 of 156



    Song Title           Artist           Publisher Plaintiff    Registration
                                                                  Number
GREEN LIGHT        ANDRE 3000, JOHN          ROYALTY            PA0001640754
(FEAT. ANDRE       LEGEND
3000)
HEART IS FULL      MIIKE SNOW, RUN           ROYALTY            PA0002074694
(FEAT. RUN THE     THE JEWELS
JEWELS) - REMIX
BONUS TRACK
HEY SEXY LADY      BRIAN & TONY              ROYALTY            PA0001149548
                   GOLD, SHAGGY
HOLD ME BACK -     RICK ROSS                 ROYALTY            PA0001837904
ALBUM VERSION
(EDITED)
HURTS LIKE         COLDPLAY                  ROYALTY            PA0001766982
HEAVEN
I LOVED YOU        BLONDE, MELISSA           ROYALTY            PA0001964538
(FEAT. MELISSA     STEEL
STEEL)
I MADE IT (CASH    BIRDMAN, LIL              ROYALTY            PA0001731611
MONEY HEROES)      WAYNE, JAY
                   SEAN, KEVIN
                   RUDOLF
I SAY A LITTLE     ARETHA                    ROYALTY            RE0000640658,
PRAYER             FRANKLIN                                     RE0000706260
IF I COULD GO!     VARIOUS ARTISTS           ROYALTY            PA0001159245
IF IT’S LOVIN’     RIHANNA                   ROYALTY            PA0001167048
THAT YOU WANT
I’M BETTER         LAMB, MISSY               ROYALTY            PA0002180288
(FEAT. LAMB)       ELLIOTT
IN MY FEELINGS     DRAKE                     ROYALTY            PA0002181758,
                                                                PA0002158240
IN YOUR DREAMS     JANELLE MONAE,            ROYALTY            PA0001384408
- MAIN VERSION -   KILLER MIKE,
EXPLICIT           OUTKAST, SLEEPY
                   BROWN
ITS BIGGER THAN    DEAD PREZ, WTF            ROYALTY            PA0002181477
HIP HOP UK -
FULL VOCAL MIX
EXPLICIT
KEEP IT THORO      PRODIGY                   ROYALTY            PA0000981149
KILL JILL (FEAT.   KILLER MIKE,              ROYALTY            PA0002114939
KILLER MIKE &      JEEZY, BIG BOI
JEEZY)



                                    105
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 140 of 156



   Song Title           Artist             Publisher Plaintiff    Registration
                                                                   Number
KING OF THE       BEENIE MAN                  ROYALTY            PA0001236787,
DANCEHALL                                                        PA0001159718
KING SH*T         T.I., YO GOTTI              ROYALTY            PA0001918316
KNEW BETTER /     ARIANA GRANDE               ROYALTY            PA0002065692,
FOREVER BOY                                                      PA0002041614
KRYPTONITE        BIG BOI,                    ROYALTY            PA0001299601,
                  BLACKOWNED C-                                  PA0001672687
                  BONE, KILLER
                  MIKE, ROCK D
                  THE LEGEND
LE DISKO          SHINY TOY GUNS              ROYALTY            PA0001167273
LEAN WIT IT,      DEM FRANCHIZE               ROYALTY            PA0001163832
ROCK WIT IT       BOYZ
LEGEND HAS IT     RUN THE JEWELS              ROYALTY            PA0002113097
LEGO HOUSE        ED SHEERAN                  ROYALTY            PA0001762047
LET THE BEAT      LIL WAYNE                   ROYALTY            PA0001711111
BUILD
LIL BEBE          DANILEIGH                   ROYALTY            PA0002162538
LOLLIPOP -        LIL WAYNE,                  ROYALTY            PA0001619781
ALBUM VERSION     STATIC MAJOR
(EDITED)
LOLLY             MAEJOR, JUICY J,            ROYALTY            PA0001886012
                  JUSTIN BIEBER
LOVE ME LIKE      ETHAN                       ROYALTY            PA0002052109
YOU NEVER DID     THOMPSON,
(ACOUSTIC)        MARKUS SCHULZ
LOVELY DAY        BILL WITHERS                ROYALTY            RE0000927826,
                                                                 EU0000817821
MAGIC IN THE     LIL YACHTY,                  ROYALTY            PA0002161710
HAMPTONS (FEAT. SOCIAL HOUSE
LIL YACHTY)
MAKE HER SAY     COMMON, KANYE                ROYALTY            PA0001732887,
                 WEST, KID CUDI                                  PA0001692979
MASS APPEAL      GANG STARR                   ROYALTY            PA0000820463
MERCY            2 CHAINZ, BIG                ROYALTY            PA0001951733,
                 SEAN, KANYE                                     PA0001913931
                 WEST, PUSHA T
MILLION DOLLAR DIDDY, KERI                    ROYALTY            PA0001696800
GIRL (FEAT. KERI HILSON, TRINA
HILSON AND
DIDDY) [EDITED
VERSION]


                                     106
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 141 of 156



   Song Title           Artist            Publisher Plaintiff    Registration
                                                                  Number
MOMMA             KENDRICK                   ROYALTY            PA0001961426
                  LAMAR
MRS. OFFICER      LIL WAYNE, KIDD            ROYALTY            PA0001787391
                  KIDD, BOBBY V.
NA NA             TREY SONGZ                 ROYALTY            PA0001945848
NEED U BAD        JAZMINE                    ROYALTY            PA0001734091
                  SULLIVAN
NEVER SCARED -    KILLER MIKE, T.I.,         ROYALTY            PA0001367055
CLUB MIX          BONE CRUSHER
NO LETTING GO     WAYNE WONDER,              ROYALTY            PA0002181480
[REMIX]           LL COOL J [FEAT.
                  DUTCHESS]
ON A RAGGA TIP    SL2                        ROYALTY            PA0000862422
97 (ORIGINAL
MIX)
ON MY OWN         MICHAEL                    ROYALTY            PA0000289328
                  MCDONALD,
                  PATTI LABELLE
ONE MORE DRINK    LUDACRIS, T-PAIN           ROYALTY            PA0001671878
(CO-STARRING T-
PAIN) - ALBUM
VERSION
(EDITED)
PARADISE          COLDPLAY                   ROYALTY            PA0001766985
PARTY TUN UP      MR. VEGAS                  ROYALTY            PA0001985187
POWERFUL          ELLIE GOULDING,            ROYALTY            PA0002019618
                  MAJOR LAZER,
                  TARRUS RILEY
PRINCESS OF       COLDPLAY,                  ROYALTY            PA0001767004
CHINA             RIHANNA
RABBIT’S          BASSNECTAR, BIG            ROYALTY            PA0002154331
REVENGE (FEAT.    BOI, KILLER MIKE,
BASSNECTAR, BIG   TOM MORELLO
BOI, AND KILLER
MIKE)
RAINY MONDAY      SHINY TOY GUNS             ROYALTY            PA0001167143
RAMALAMA          ROISIN MURPHY              ROYALTY            PA0001732931
(BANG BANG)
REVOFEV           KID CUDI                   ROYALTY            PA0001763066
RIGHT ROUND -     KESHA, FLO RIDA            ROYALTY            PA0001670539
FEAT. KE$HA
ROCK THIS PARTY   BOB SINCLAR &              ROYALTY            PA0001364215
                  CUTEE B FEAT.

                                    107
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 142 of 156



   Song Title              Artist         Publisher Plaintiff    Registration
                                                                  Number
                  DOLLARMAN &
                  BIG ALI &
                  MAKEDAH
RUBY BLUE         ROISIN MURPHY              ROYALTY            PAu002965728
SAY AAH (FEAT.    FABOLOUS, TREY             ROYALTY            PA0001683633,
FABOLOUS)         SONGZ                                         PA0001703163
SEASON OF LOVE    SHINY TOY GUNS             ROYALTY            PA0001657255
SEE MY TEARS      MACHINE GUN                ROYALTY            PA0002013079
                  KELLY
SET ADRIFT ON     P.M. DAWN                  ROYALTY            PA0000572957
MEMORY BLISS
(RE-RECORDED)
SHE WILDIN’       CHRIS BROWN,               ROYALTY            PA0002044702
                  FABOLOUS
SHE’S HOT         T.O.K.                     ROYALTY            PA0001208551
SMILE             VITAMIN C                  ROYALTY            PA0000967935
SOMETHING NEW     TY DOLLA $IGN,             ROYALTY            PA0002147241
(FEAT. TY DOLLA   WIZ KHALIFA
$IGN)
SPECIAL           G. DEP                     ROYALTY            PA0001058157
DELIVERY
STARTS WITH       SHINY TOY GUNS             ROYALTY            PA0001167140
ONE
STAY FLY          8BALL, MJG,                ROYALTY            PA0001162533,
                  THREE 6 MAFIA,                                PA0001328092
                  YOUNG BUCK
STRAIGHT UP       CHANTE MOORE               ROYALTY            PA0001039247
SUNCHYME          MIXED BY DARIO             ROYALTY            PA0000925547
                  G & MARK
                  TUCKER
TAKE ME - RADIO   KYLER ENGLAND,             ROYALTY            PA0001981627
EDIT              TIESTO
THA               BONE THUGS-N-              ROYALTY            PA0000806597
CROSSROADS        HARMONY
THANK U, NEXT     ARIANA GRANDE              ROYALTY            PA0002154953
THAT’S WHAT       DIONNE                     ROYALTY            PA0000279452
FRIENDS ARE FOR   WARWICK, ELTON
                  JOHN, GLADYS
                  KNIGHT, STEVIE
                  WONDER
THE GIRLS ON      WALE                       ROYALTY            PA0002017477
DRUGS


                                    108
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 143 of 156



    Song Title          Artist           Publisher Plaintiff    Registration
                                                                 Number
THE WHOLE         KILLER MIKE,              ROYALTY            PA0001084835
WORLD             OUTKAST
THIS IS WHY I’M   MIMS, PURPLE              ROYALTY            PA0001334016,
HOT - REMIX       POPCORN                                      PA0001597357
THIS WAY          DILATED PEOPLES           ROYALTY            PA0001159566
TROUBLEMAKER      AKON, SWEET               ROYALTY            PA0001754353
                  RUSH
W.O.W.            KIA SHINE                 ROYALTY            PA0001641686
WARNING           THE NOTORIOUS             ROYALTY            PA0000761257
                  B.I.G.
WASSUP            BIG SEAN, LOGIC           ROYALTY            PA0002127958
WATERFALLS        TLC                       ROYALTY            PAu002036683
WHAT YOU DO TO    BLAKROC                   ROYALTY            PA0001699675
ME FEAT. BILLY
DANZE, JIM
JONES, NICOLE
WRAY
WHOA!             BLACK ROB                 ROYALTY            PA0001039276
WISHIN’ AND       DUSTY                     ROYALTY            RE0000520315
HOPIN’            SPRINGFIELD
WORK              GANG STARR                ROYALTY            PA0000901026
YOU ARE THE       SHINY TOY GUNS            ROYALTY            PA0001167135
ONE
YOU KNOW MY       GANG STARR                ROYALTY            PA0000904710
STEEZ
YOU SPIN ME       TERA, PAPERCLAP           ROYALTY            PA0000855264
ROUND
COME AROUND       COLLIE BUDDZ                  STB            PA0001635790
FREAK OF THE      JEREMIH, KREPT                STB            PA0002085283
WEEK              & KONAN
KEEP IT GOIN’     MAJOR LAZER                   STB            PA0001834996
LOUDER
LOVE ME LONG      ELLIPHANT,                    STB            PA0002030060
                  GYPTIAN, MAJOR
                  LAZER
HOLD YOU (HOLD    GYPTIAN                       STB            PA0001684558
YUH)
TEMPERATURE       SEAN PAUL                    STB             PA0001866128
WHO AM I          BEENIE MAN                   STB             PA0002047807
2 STEP            UNK                       TUNECORE           PA0002059556
300 VIOLIN        JORGE QUINTERO            TUNECORE           SR0000635673
ORCHESTRA


                                   109
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 144 of 156



       Song Title           Artist          Publisher Plaintiff    Registration
                                                                    Number
COMFORT ZONE        GENERAL FUZZ               TUNECORE           SRu000881608
GET YOUR            KEYSHIA COLE,              TUNECORE           PA0001881522,
MONEY UP            KERI HILSON,                                  PA0002110157,
                    TRINA                                         PA0001670498
GO INWARD           GENERAL FUZZ               TUNECORE           SRu000881608
LAFFY TAFFY         D4L                        TUNECORE           PA0001166822
LEVEL UP            CIARA                      TUNECORE           PA0002159571
MARCATTO            JORGE QUINTERO             TUNECORE           SR0000635673
STRING MADNESS
NOCTURNAL           BIG GIGANTIC               TUNECORE           SR0000733091
WALK IT OUT         UNK                        TUNECORE           PA0002057728
WATCH ME            G-UNIT                     TUNECORE           PA0001934318,
                                                                  PA0001996738
WILD HEART          MINDI ABAIR                TUNECORE           PA0001914787
2 MUCH (FEAT.       FLOSSTRADAMUS                ULTRA            PA0002127827
24HRS)              , 24HRS
2 MY HOUSE          BENNY BENASSI,               ULTRA            PA0002159291
                    CHRIS NASTY
2 ON                TINASHE,                     ULTRA            PA0001705227
                    SCHOOLBOY Q
2 STEP              UNK                          ULTRA            PA0002059556
31 DAYS             FUTURE                       ULTRA            PA0002142631
4 AM - ADAM K &     KASKADE                      ULTRA            PA0001932558
SOHA RADIO EDIT
4TH OF JULY         KELIS                        ULTRA            PA0001728714
(FIREWORKS)
ACCELERATE          2 CHAINZ,                    ULTRA            PA0002142536
                    CHRISTINA
                    AGUILERA, TY
                    DOLLA $IGN
ADDICTED (FEAT.     HADLEY, SERGE                ULTRA            PA0001722549
HADLEY) - RADIO     DEVANT
EDIT
ALMOST BACK         KASKADE,                     ULTRA            PA0002127020
(WITH PHOEBE        PHOEBE RYAN,
RYAN)               LOKII
ALONE AGAIN         P REIGN, ALYSSA              ULTRA            PA0001745769
                    REID
ALRIGHT - JESSE     JESSE SLAYTER,               ULTRA            PA0002009888
SLAYTER REMIX       THE
                    PARTYSQUAD,



                                      110
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 145 of 156



    Song Title          Artist           Publisher Plaintiff    Registration
                                                                 Number
                  TOMMIE
                  SUNSHINE
AMAZING           JEEZY, KANYE                ULTRA            PA0001625277
                  WEST
ANGEL ON MY       KASKADE,                    ULTRA            PA0001744500
SHOULDER -        TAMRA
EDX’S BELO
HORIZONTE AT
NIGHT REMIX
APHRODISIAK -     BENNY BENASSI,              ULTRA            PA0001999947
EXTENDED EDIT     CHRIS NASTY
ATMOSPHERE        KASKADE                     ULTRA            PA0001852862
BACK 2 U          WALK THE MOON,              ULTRA            PA0002044183
                  STEVE AOKI,
                  BOEHM
BACK AGAIN        FLOSSTRADAMUS               ULTRA            PA0002090884
                  , MAYHEM, WAKA
                  FLOCKA FLAME
BAILAR            PITBULL,                    ULTRA            PA0002032895
                  DEORRO, ELVIS
                  CRESPO
BE SOMEBODY       ALEX MILLS                  ULTRA            PA0002090776
BEAUTIFUL         NEYO                        ULTRA            PA0001740306
MONSTER
BEAUTIFUL         BENNY BENASSI,              ULTRA            PA0001752889
PEOPLE            CHRIS BROWN
BIG ON BIG        MIGOS                       ULTRA            PA0002127843,
                                                               PA0002074260
BLAME IT          VARIOUS ARTISTS             ULTRA            PA0001761059
BLAME IT          TPAIN, JAMIE                ULTRA            PA0001761059,
                  FOXX                                         PA0001770185
BLESS DI NATION   CONGOROCK &                 ULTRA            PA0001810090
(GTA REMIX)       STEREO MASSIVE
                  FEAT. SEAN PAUL
BLOOD ON THE      KANYE WEST                  ULTRA            PA0001855571
LEAVES
BLOW IT IN THE    CHRIS BROWN                 ULTRA            PA0002113103
WIND
BODY (FEAT.       BRANDO, LOUD                ULTRA            PA0002183482
BRANDO)           LUXURY,
                  BRANDO
BONBON            ERA ISTREFI                 ULTRA            PA0002032890



                                   111
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 146 of 156



    Song Title          Artist           Publisher Plaintiff    Registration
                                                                 Number
BONELESS          STEVE AOKI,                 ULTRA            PA0001862981
                  CHRIS LAKE,
                  TUJAMO
BOOT UP           FUTURE,                     ULTRA            PA0002142629
                  ZAYTOVEN
BREAK IT OFF      RIHANNA, SEAN               ULTRA            PA0001676830
                  PAUL
BROWN PAPER       MIGOS                       ULTRA            PA0002127784,
BAG                                                            PA0002074748
BUTT NAKED        DEORRO                      ULTRA            PA0002067718
CAKE              FLO RIDA, 99                ULTRA            PA0002144612
                  PERCENT
CALABRIA 2008     NATASJA, ENUR               ULTRA            PA0001668101
CAME UP -         CLIPS X AHOY,               ULTRA            PA0002066011
GRAVES & CLIPS    FKI 1ST,
X AHOY VIP EDIT   FLOSSTRADAMUS
                  , KEY, POST
                  MALONE, GRAVES
CATCH             DVBBS                       ULTRA            PA0002143524,
                                                               PA0002127764
CAVES - GXNXVS    GXNXVS, HAUX                ULTRA            PA0002155822
REMIX
CHAMPION          BARNS                       ULTRA            PA0002127880
                  COURTNEY
CHEERLEADER       FELIX JAEHN, OMI            ULTRA            PA0002029573
(FELIX JAEHN
REMIX) RADIO
EDIT
CHRONICLES OF A THE BLOODY                    ULTRA            PA0001816876
FALLEN LOVE     BEETROOTS,
                GRETA SVABO
                BECH
CINEMA          GARY GO, BENNY                ULTRA            PA0001739853
(EXTENDED)      BENASSI
CLEARLY         GRACE                         ULTRA            PA0002132785
                VANDERWAAL
CLIQUE          BIG SEAN, JAY Z,              ULTRA            PA0001867326
                KANYE WEST
COLD AS STONE - CHARLOTTE                     ULTRA            PA0002126726
KASKADE’S       LAWRENCE,
SUNSOAKED MIX KASKADE
COLLIDE RADIO   AVICII, LEONA                 ULTRA            PA0001753315
EDIT            LEWIS


                                   112
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 147 of 156



   Song Title           Artist           Publisher Plaintiff    Registration
                                                                 Number
COLORS (YELLOW HEADHUNTERZ                    ULTRA            PA0001862972
CLAW REMIX)     FEAT. TATU
COME OVER       ESTELLE                       ULTRA            PA0001754366
COME TO ME      DIDDY, NICOLE                 ULTRA            PA0001166178
(FEAT. NICOLE   SCHERZINGER
SCHERZINGER) -
2016 REMASTER
COMMANDER       DAVID GUETTA,                 ULTRA            PA0001750325
                KELLY ROWLAND
COMMANDER -     KELLY                         ULTRA            PA0001750325
URBAN REMIX     ROWLAND,
                NELLY
COWBOY (UZ      ZEDS DEAD                     ULTRA            PA0001799524
REMIX)
CRUSHED UP      FUTURE                        ULTRA            PA0002175841
DANCE THE PAIN  JOHN LEGEND,                  ULTRA            PA0001852861
AWAY (EELKE     BENNY BENASSI
KLEIJN REMIX)
[RADIO EDIT]
DAY TRIPPIN’    ESTELLE,                      ULTRA            PA0002015906
(FEAT. ESTELLE) KASKADE
DELIRIOUS       KID INK, STEVE                ULTRA            PA0001926657
(BONELESS)      AOKI, CHRIS
                LAKE, TUJAMO
DEM BOYZ -      BOYZ N DA HOOD                ULTRA            PA0001162028
AMENDED
VERSION
DIRTY BASS      FAR EAST                      ULTRA            PA0001821848,
                MOVEMENT,                                      PA0001803629
                TYGA
DISARM YOU      KASKADE, ILSEY                ULTRA            PA0002015915
(FEAT. ILSEY)
DON’T WAKE ME   CHRIS BROWN                   ULTRA            PA0001806232
UP
DOWNTOWN        AUGUST ALSINA,                ULTRA            PA0001878170
                KIDD KIDD
DRIP (FEAT.     MIGOS, CARDI B                ULTRA            PA0002178620,
MIGOS)                                                         PA0002126752,
                                                               PA0002142791
EARTHQUAKEY       STEVE AOKI,                 ULTRA            PA0001804664
PEOPLE (FEAT.     RIVERS CUOMO
RIVERS CUOMO)



                                   113
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 148 of 156



    Song Title          Artist             Publisher Plaintiff    Registration
                                                                   Number
DILLON FRANCIS
REMIX
ECHO               GORILLA ZOE                  ULTRA            PA0001738937
EVEN IF - T-MASS   BENNY BENASSI,               ULTRA            PA0002044519,
REMIX              T-MASS, VASSY                                 PA0002013229
EVERYBODY          SOFI TUKKER,                 ULTRA            PA0002142634
NEEDS A KISS       BENNY BENASSI
EYES               MINDY GLEDHILL,              ULTRA            PA0001761981
                   KASKADE
F&N                FUTURE                       ULTRA            PA0002175766
FEEL - RADIO       MAHMUT ORHAN,                ULTRA            PA0002090629
EDIT               SENA SENER
FEEL (THE POWER    HEADHUNTERZ,                 ULTRA            PA0002090622
OF NOW)            STEVE AOKI
FELT THIS GOOD     KAP SLAP,                    ULTRA            PA0002032900
                   M.BRONX
FIREWORK           KATY PERRY                   ULTRA            PA0001724730,
                                                                 PA0001716006
FIRST TIME         ELLIE GOULDING,              ULTRA            PA0002080723
                   KYGO
FLIP THE SWITCH    DRAKE, QUAVO                 ULTRA            PA0002156113
(FEAT. DRAKE)
FOUR DOOR          NICKI MINAJ                  ULTRA            PA0002062626
AVENTADOR
FUCK YOU -         DR. DRE                      ULTRA            PA0001011905
INSTRUMENTAL
VERSION
FURTHEST THING     DRAKE                        ULTRA            PA0001896161,
                                                                 PA0001901086
GET BACK           LUDACRIS                     ULTRA            PA0001917385
GET RIGHT          MIGOS                        ULTRA            PA0002127828,
WITCHA                                                           PA0002074970
GET YOUR           KEYSHIA COLE,                ULTRA            PA0001881522,
MONEY UP           KERI HILSON,                                  PA0002110157,
                   TRINA                                         PA0001670498
GIRL GONE WILD     MADONNA                      ULTRA            PA0001801991
GIVE IT UP TO ME   SEAN PAUL                    ULTRA            PA0001162629,
                                                                 PA0001705251,
                                                                 PA0001394993
GO WITH IT         MNDR,                        ULTRA            PA0001838744
                   TOKIMONSTA



                                     114
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 149 of 156



    Song Title          Artist             Publisher Plaintiff    Registration
                                                                   Number
GOING BAD          MEEK MILL,                   ULTRA            PA0002175964
(FEAT. DRAKE)      DRAKE
GONE               CAM’RON,                     ULTRA            PA0001347339
                   CONSEQUENCE,
                   KANYE WEST
GOOD PROBLEM       K CAMP                       ULTRA            PA0002143308
GUN SHOT           BEENIE MAN,                  ULTRA            PA0001800341
                   NICKI MINAJ
HALLE BERRY        HURRICANE                    ULTRA            SR0000631259
(SHE’S FINE)       CHRIS,
(FEAT.             SUPERSTARR
SUPERSTARR)
HANDS              BARNS                        ULTRA            PA0002127807
                   COURTNEY
HATERS             DEORRO, I-EZ,                ULTRA            PA0002013182
                   WILL SPARKS
HEARTBREAK         FRANK WALKER,                ULTRA            PA0002176470
BACK               RILEY BIEDERER
HEY BABY (DROP     PITBULL, T-PAIN              ULTRA            PA0001719812
IT TO THE FLOOR)
HEY HEY            BISHOP, BYNON                ULTRA            PA0001977597
HOMECOMING -       CHRIS MARTIN,                ULTRA            PA0001591394,
(EDITED)           KANYE WEST                                    PA0001935930
HOMEGROWN          HAUX                         ULTRA            PA0002155821
HOOD FIGGA         GORILLA ZOE                  ULTRA            PA0001748488
HOW BAD DO         SEVYN STREETER               ULTRA            PA0001868818
YOU WANT IT (OH
YEAH)
HULA HOOP          OMI                          ULTRA            PA0001996567
I AM A GOD         GOD, KANYE                   ULTRA            PA0001891172,
                   WEST                                          PA0001904354
I LIKE THAT        I20, HOUSTON,                ULTRA            PA0001668093
                   NATE DOGG,
                   CHINGY
I LOVE IT          CHEAT CODES,                 ULTRA            PA0002177268
                   DVBBS
I REMEMBER         KASKADE,                     ULTRA            PA0001744494
                   DEADMAU5
I THINK I’M IN     JESSICA SIMPSON              ULTRA            PA0000986732,
LOVE WITH YOU                                                    PA0000997949
ICE CREAM PAINT    DORROUGH                     ULTRA            PA0001741359
JOB                MUSIC



                                     115
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 150 of 156



    Song Title           Artist            Publisher Plaintiff    Registration
                                                                   Number
IT’S A SLIME       LIL UZI VERT,                ULTRA            PA0002155702
(FEAT. LIL UZI     YOUNG STONER
VERT)              LIFE RECORDS,
                   YOUNG THUG
JET BLUE JET       BIGGY, GTA,                  ULTRA            PA0001861072
                   LEFTSIDE, MAJOR
                   LAZER, RAZZ
KELLY PRICE        MIGOS, TRAVIS                ULTRA            PA0002127767,
(FEAT. TRAVIS      SCOTT                                         PA0002088673
SCOTT)
LADDERS            MAC MILLER                   ULTRA            PA0002155602
LADI DADI (FEAT.   WYNTER                       ULTRA            PA0001799236
WYNTER             GORDON, STEVE
GORDON) -          AOKI
TOMMY TRASH
REMIX
LESSONS IN LOVE    KASKADE, NEON                ULTRA            PA0001761973
                   TREES
LIGHTERS UP        FLOSSTRADAMUS                ULTRA            PA0002013199
                   , NGHTMRE
LIVE IT UP -       ERA ISTREFI,                 ULTRA            PA0002129820
OFFICIAL SONG      NICKY JAM, WILL
2018 FIFA WORLD    SMITH
CUP RUSSIA
LIVE MY LIFE       JUSTIN BIEBER,               ULTRA            PA0001778927
                   FAR EAST
                   MOVEMENT
LOCA PEOPLE        SAK NOEL                     ULTRA            PA0001744890
RADIO EDIT
LOVE               GIANLUCA                     ULTRA            PA0002156963
                   VACCHI,
                   SEBASTIAN
                   YATRA
LOVE DON’T LET     DAVID GUETTA                 ULTRA            PA0001305648
ME GO
LOVE IS GONE -     DAVID GUETTA                 ULTRA            PA0001630398
FRED RISTER &
JOACHIM
GARRAUD RADIO
EDIT MIX
MADE TO LOVE       JOHN LEGEND                  ULTRA            PA0001887754,
                                                                 PA0001893355
MAKE ‘EM SAY       MASTER P                     ULTRA            PA0001072682
UGH - 2005

                                     116
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 151 of 156



   Song Title           Artist            Publisher Plaintiff    Registration
                                                                  Number
DIGITAL
REMASTER
MAKE HER SAY      COMMON, KANYE                ULTRA            PA0001732887,
                  WEST, KID CUDI                                PA0001692979
MAN’S NOT HOT     BIG SHAQ                     ULTRA            PA0002108997
MARVINS ROOM      DRAKE                        ULTRA            PA0001788784,
                                                                PA0001793876
MFN RIGHT         2 CHAINZ                     ULTRA            PA0002053595
MINERALS          CONGOROCK &                  ULTRA            PA0001873381
                  NOM DE STRIP
MORE COLORS       CHELSEA                      ULTRA            PA0002090556
                  CUTLER,
                  KIDSWASTE
MOSH PIT          FLOSSTRADAMUS                ULTRA            PA0001881168
                  , CASINO
MOTIVATORS        A TRIBE CALLED               ULTRA            PA0000815699
                  QUEST
MOVE AROUND       B.G.                         ULTRA            PA0001649947
FEAT. MANNIE
FRESH
MOVE BITCH        I20, MYSTIKAL,               ULTRA            PA0001678837,
                  LUDACRIS,                                     PA0001100331
                  DISTURBING THA
                  PEACE
MOVE FOR ME       KASKADE                      ULTRA            PA0001744493
MR. SAXOBEAT      ALEXANDRA                    ULTRA            PA0001736539
RADIO EDIT        STAN
MRS. OFFICER      LIL WAYNE, KIDD              ULTRA            PA0001787391
                  KIDD, BOBBY V.
MY HITTA          JEEZY, YG, RICH              ULTRA            PA0001922331,
                  HOMIE QUAN                                    PA0001882080
NEW LEVEL         A$AP FERG,                   ULTRA            PA0002068624,
                  FUTURE                                        PA0002077210
NEW SLAVES        KANYE WEST                   ULTRA            PA0001987129
NO ROLE MODELZ    J. COLE                      ULTRA            PA0001975907
NOBODY LIKE       KASKADE, LOKII               ULTRA            PA0002089892
YOU - LOKII
REMIX
NONSTOP           DRAKE                        ULTRA            PA0002115668
NSFW              CHEAT CODES,                 ULTRA            PA0002176286
                  DANNY QUEST
OMI -             OMI                          ULTRA            PA0002029573
CHEERLEADER

                                    117
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 152 of 156



    Song Title           Artist            Publisher Plaintiff    Registration
                                                                   Number
(FELIX JAEHN
REMIX) [COVER
ART]
ONLY GIRL (IN       RIHANNA                     ULTRA            PA0001726524
THE WORLD)
OUT OF CONTROL      RICHARD JUDGE,              ULTRA            PA0002092034
                    BENNY BENASSI
PARADISE -          BENNY BENASSI,              ULTRA            PA0002090666
RADIO EDIT          CHRIS BROWN
PARANOID            MR HUDSON,                  ULTRA            PA0001625279,
                    KANYE WEST                                   PA0001902150
PEAK                DRAKE                       ULTRA            PA0002142633
PRACTICE            DRAKE                       ULTRA            PA0001793658,
                                                                 PA0001793872
PRISON RIOT         FLOSSTRADAMUS               ULTRA            PA0001971369
                    , LIL JON, GTA
PUT YOUR HANDS      CROOKERS                    ULTRA            PA0001700656
ON ME
RAINING             SUNSUN,                     ULTRA            PA0001744567
                    KASKADE,
                    ADAM.K
RAINING             KASKADE                     ULTRA            PA0001744567
(DANCE.LOVE
EDIT)
REAL SISTERS        FUTURE                      ULTRA            PA0002085237
REBOUND             FLOSSTRADAMUS               ULTRA            PA0001911539
                    FEAT. ELKKA
REDLINE (RADIO      WOLFGANG                    ULTRA            PA0001788183
EDIT)               GARTNER
RIC FLAIR DRIP (&   OFFSET, METRO               ULTRA            PA0002106881,
METRO BOOMIN)       BOOMIN                                       PA0002109055
RIGHT MOVES         CHRISTINA                   ULTRA            PA0002176462
                    AGUILERA,
                    KEIDA, SHENSEEA
RISE AND SHINE      DEORRO                      ULTRA            PA0002080903
ROBOCOP             KANYE WEST                  ULTRA            PA0001625283
ROOM FOR            KASKADE,                    ULTRA            PA0001762002
HAPPINESS (FEAT.    SKYLAR GREY
SKYLAR GREY)
ROUND               AMY WINEHOUSE               ULTRA              EP343327
MIDNIGHT
S&M                 RIHANNA                     ULTRA            PA0001728237



                                     118
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 153 of 156



    Song Title          Artist             Publisher Plaintiff    Registration
                                                                   Number
S&M REMIX         RIHANNA,                      ULTRA            PA0001738513
                  BRITNEY SPEARS
SANCTUARY         WELSHLY ARMS                  ULTRA            PA0002123431
SAVE ME           LISTENBEE, NAZ                ULTRA            PA0002090653
                  TOKIO
SAY AAH           TREY SONGZ                    ULTRA            PA0001703163,
(CHOCLOCK                                                        PA0001683633
REMIX)
SAY YOU WON’T     JAMES ARTHUR                  ULTRA            PA0002065909
LET GO
SCOOBY DOO PA     DJ KASS, PITBULL              ULTRA            PA0002151535
PA (REMIX)
SECOND HAND       BEN HAENOW,                   ULTRA            PA0002176038
HEART             KELLY
                  CLARKSON
SHAKALAKA         DEORRO, MAKJ,                 ULTRA            PA0002142584
(STEVE AOKI,      MAX STYLER,
DEORRO, MAKJ &    STEVE AOKI
MAX STYLER)
SHAKE BABY        DROP THE LIME                 ULTRA            PA0001759654
SHAKE
SHAKE YA RUMP     FAR EAST                      ULTRA            PA0001803629
                  MOVEMENT
SHOOTA (FEAT.     PLAYBOI CARTI,                ULTRA            PA0002172042
LIL UZI VERT)     LIL UZI VERT
SLOW DOWN         LOUIS THE CHILD,              ULTRA            PA0002090523
LOVE              CHELSEA CUTLER
SO FINE           SEAN PAUL                     ULTRA            PA0001665916
SO FLY - FEAT.    SLIM                          ULTRA            PA0001645376,
YUNG JOC                                                         PA0001742930
SO WHAT -         CIARA, FIELD                  ULTRA            PA0001934513
ALBUM VERSION     MOB
(EDITED)
SOMEBODY LIKE     DVBBS, SARO                   ULTRA            PA0002192049
YOU
SOMETHING         KASKADE, ZIP ZIP              ULTRA            PA0001909779
SOMETHING         THROUGH THE
CHAMPS (FEAT.     NIGHT, MOGUAI
ZIP ZIP THROUGH
THE NIGHT)
RADIO EDIT
SOUNDCLASH        FLOSSTRADAMUS                 ULTRA            PA0001999698
                  , TROYBOI


                                     119
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 154 of 156



    Song Title          Artist           Publisher Plaintiff    Registration
                                                                 Number
SPACESHIP      KANYE WEST                     ULTRA            PA0001159071
SPACESHIP -    BENNY BENASSI,                 ULTRA            PA0001736895,
RADIO EDIT     JEAN BAPTISTE,                                  PA0001719021
               KELIS, APL.DE.AP
STRESSED OUT   A TRIBE CALLED                 ULTRA            PA0000813690
               QUEST, FAITH
               EVANS
SUPASTARS      MIGOS                          ULTRA            PA0002108962
SWEET HARMONY LIQUID                          ULTRA            PA0002053596
(ORIGINAL MIX)
TERN IT UP     FLOSSTRADAMUS                  ULTRA            PA0002110014
               , DILLON FRANCIS
THE DEVIL IS A JAY Z, RICK ROSS               ULTRA            PA0001975075,
LIE                                                            PA0001910435
THE MORNING -  KID CUDI, D’BANJ,              ULTRA            PA0001913930,
ALBUM VERSION  2 CHAINZ, PUSHA                                 PA0001867780,
(EDITED)       T, RAEKWON,                                     PA0001824247
               CYHI THE
               PRYNCE,
               COMMON
THE POWER OF   HEADHUNTERZ,                   ULTRA            PA0002014831
NOW            STEVE AOKI
THE RIDE       DRAKE                          ULTRA            PA0001788773,
                                                               PA0002027370
THIS IS WHAT IT   TREVOR                      ULTRA            PA0001841659
FEELS LIKE        GUTHRIE, ARMIN
                  VAN BUUREN
THROW YOUR        LUCENZO,                    ULTRA            PA0001748443
HANDS UP          PITBULL, QWOTE
(DANCAR
KUDURO) [RADIO
EDIT]
TINTS (FEAT.      ANDERSON                    ULTRA            PA0002161191
KENDRICK          .PAAK, KENDRICK
LAMAR)            LAMAR
TOUCH             HAUX                        ULTRA            PA0002143297
TURN BACK TIME    DEORRO, TEEMU               ULTRA            PA0002080714
(FEAT. TEEMU)
TURN IT DOWN      REBECCA SCHEJA,             ULTRA            PA0001761988
(WITH REBECCA &   KASKADE, FIONA
FIONA) RADIO      FITZPATRICK
EDIT



                                   120
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 155 of 156



    Song Title          Artist           Publisher Plaintiff    Registration
                                                                 Number
UTOPIA - RADIO    BANG LA DECKS               ULTRA            PA0001868818
EDIT
VIENTO          GIANLUCA                      ULTRA            PA0002156964
                VACCHI
WAITING FOR THE TOKIMONSTA                    ULTRA            PA0001841649
BREAK OF DAWN
WALK IT OUT     UNK                           ULTRA            PA0002057728
WALK ON MINKS   FUTURE                        ULTRA            PA0002142617
WANT SOME       NICKI MINAJ                   ULTRA            PA0001986554
MORE
WATER GUN       JOHN RYAN,                    ULTRA            PA0002078144
(FEAT. JOHN     BRASS KNUCKLES
RYAN) - RADIO
EDIT
WE BE BURNIN’   SEAN PAUL                     ULTRA            PA0001705227
(RECOGNIZE IT)
WE LIGHT        FREDERICK,                    ULTRA            PA0002090621
FOREVER UP      BENNY BENASSI,
(FEAT.          LUSH & SIMON
FREDERICK)
WE OWN THE      TIËSTO, LUCIANA,              ULTRA            PA0001791319
NIGHT ORIGINAL  WOLFGANG
MIX             GARTNER
WELCOME TO THE KID CUDI, KANYE                ULTRA            PA0001778475
WORLD (FEAT.    WEST, T.I.
KANYE WEST &
KID CUDI)
WE’LL BE        SEAN PAUL                     ULTRA            PA0001757545
BURNING
WHAT A FEELING ALEX GAUDINO                   ULTRA            PA0001740020
                FEAT. KELLY
                ROWLAND
WHAT THE PRICE MIGOS                          ULTRA            PA0002127849,
                                                               PA0002074563
WHITE SAND       BIG SEAN, TRAVIS             ULTRA            PA0002127847
                 SCOTT, TY DOLLA
                 $IGN, MIGOS
WHO I AM - RADIO BENNY BENASSI,               ULTRA            PA0002029576
EDIT             CHRISTIAN
                 BURNS, MARC
                 BENJAMIN
WIFI LIT         FUTURE                       ULTRA            PA0002142609



                                   121
   Case 1:19-cv-02426-DLC Document 67-1 Filed 09/12/19 Page 156 of 156



   Song Title           Artist            Publisher Plaintiff    Registration
                                                                  Number
WILD ONE          LUCKY ROSE, TEP              ULTRA            PA0002095641
                  NO
WINE GAL          BEENIE MAN                   ULTRA            PA0001774333
WITHOUT LOVE      DIRTY AUDIO,                 ULTRA            PA0002019748
                  MISS PALMER,
                  DEORRO
WOKE UP IN        I DO                         ULTRA            PA0002143301
KINGSTON
WORLD IS OUR      MIKE TAYLOR,                 ULTRA            PA0001929489
PLAYGROUND -      VICE
EXTENDED MIX
YES INDEED        DRAKE, LIL BABY              ULTRA            PA0002142540
YOU GOT ME        BLU J, CARA                  ULTRA            PA0002090549
(FEAT. CARA       FREW, CHRISTOFI,
FREW) -           NOAH., SNBRN
CHRISTOFI &
NOAH. REMIX
YOU MAKE ME       CHELSEA CUTLER               ULTRA            PA0002090366
YOUR SHIRT        CHELSEA CUTLER               ULTRA            PA0002090560




                                    122
